--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SECOND AMENDED AND RESTATED LOAN AGREEMENT


- Among -


MOOG INC.


as Borrower


- And -


THE LENDERS PARTY HERETO


and


HSBC BANK USA, NATIONAL ASSOCIATION
as Administrative Agent, Swingline Lender, an Issuing Bank and Arranger


and


MANUFACTURERS AND TRADERS TRUST COMPANY
as Syndication Agent


and


BANK OF AMERICA, N.A.
as Co-Documentation Agent


and


JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agent



Dated: as of October 25, 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
PAGE

ARTICLE I. DEFINITIONS
2
1.1
Definitions
2
1.2
Accounting Terms
29
1.3
Exchange Rates; Currency Equivalents
30
1.4
European Economic and Monetary Union Provisions
30
1.5
Unavailability of Alternative Currency Loans
32
1.6
Times of Day
32
1.7
Letters of Credit Amounts
32
   
ARTICLE II. THE CREDIT
32
2.1
The Revolving Credit
32
2.2
The Notes
35
2.3
Swingline Loans
36
2.4
Letters of Credit
38
2.5
Funding of Borrowings
45
2.6
Interest
46
2.7
Prepayments
49
2.8
Use of Proceeds
50
2.9
Special Provisions Governing Libor Loans - Increased Costs
50
2.10
Required Termination and Repayment of Libor Loans
51
2.11
Taxes
52
2.12
Commitment Fee
53
2.13
Revolving Loan Commitment Termination and Reduction
53
2.14
Payments
53
2.15
Payments with Respect to Defaulting Lenders
54
2.16
Upfront Fees
54
2.17
Administrative Agent Fees
54
2.18
Substitution of Lender
55
2.19
Yield Protection
55
2.20
Changes in Capital Adequacy Regulations
56
2.21
Lender Statements; Survival of Indemnity
57
 
 
ARTICLE III. CONDITIONS TO THE CREDIT
57
3.1
No Default
57
3.2
Representations and Warranties
58
3.3
Proceedings
58
3.4
Closing Conditions
58
3.5
Conditions to Subsequent Borrowing and Issuance
60
3.6
Subsequent Extensions of Credit
61
 
 
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
61
4.1
Corporate Status
62
4.2
Valid and Binding Obligation
62

 
 
-i-

--------------------------------------------------------------------------------

 
 
4.3
No Pending Litigation
62
4.4
No Consent or Filing
62
4.5
No Violations
63
4.6
Financial Statements
63
4.7
No Material Adverse Change
63
4.8
Tax Returns and Payments
63
4.9
Title to Properties, etc
64
4.10
Lawful Operations, etc
64
4.11
Environmental Matters
65
4.12
Compliance with ERISA
65
4.13
Investment Company Act, etc
66
4.14
Insurance
66
4.15
Burdensome Contracts; Labor Relations
66
4.16
Liens
67
4.17
Defaults
67
4.18
Anti-Terrorism Law Compliance
67
4.19
Intellectual Property
67
4.20
Accuracy of Information, etc
68
   
ARTICLE V. AFFIRMATIVE COVENANTS
68
5.1
Payments
68
5.2
Reporting Requirements
68
5.3
Books, Records and Inspections
71
5.4
Insurance
72
5.5
Payment of Taxes and Claims
72
5.6
Corporate Franchises
73
5.7
Good Repair
73
5.8
Compliance with Law
73
5.9
Compliance with Environmental Laws
73
5.10
Certain Subsidiaries to Become Guarantors
74
5.11
Additional Security; Further Assurances.
75
5.12
Accounting; Reserves; Tax Returns
76
5.13
Liens and Encumbrances
76
5.14
Defaults and Material Adverse Effects
76
5.15
Further Actions
76
 
 
ARTICLE VI. FINANCIAL COVENANTS
76
6.1
Consolidated Net Worth
77
6.2
Interest Coverage Ratio
77
6.3
Leverage Ratio
77
6.4
Consolidated Capital Expenditures
77
 
 
ARTICLE VII. NEGATIVE COVENANTS
77
7.1
Indebtedness
77
7.2
Encumbrances
78
7.3
Investments and Guaranty Obligations
79

 
 
-ii-

--------------------------------------------------------------------------------

 
 
7.4
Restricted Payments
80
7.5
Limitation on Certain Restrictive Agreements
81
7.6
Material Indebtedness Agreements
81
7.7
Changes in Business
82
7.8
Consolidation, Merger, Acquisitions, Asset Sales, etc
82
7.9
Transactions with Affiliates.
83
7.10
Fiscal Years, Fiscal Quarters
84
7.11
Anti-Terrorism Laws
84
 
ARTICLE VIII. EVENTS OF DEFAULT
84
8.1
Events of Default
84
8.2
Effects of an Event of Default
87
8.3
Remedies
87
8.4
Application of Certain Payments and Proceeds
87
   
ARTICLE IX. EXPENSES
88
9.1
Expenses
88
9.2
Indemnification
88
   
ARTICLE X. THE AGENTS AND ISSUING BANKS
89
10.1
Appointment and Authorization
89
10.2
Waiver of Liability of Administrative Agent
90
10.3
Note Holders
91
10.4
Consultation with Counsel
91
10.5
Documents
91
10.6
Administrative Agent and Affiliates
91
10.7
Knowledge of Default
92
10.8
Enforcement
92
10.9
Action by Administrative Agent
92
10.10
Notices, Defaults, etc
92
10.11
Indemnification of Administrative Agent
92
10.12
Successor Administrative Agent
93
10.13
Lenders’ Independent Investigation
93
10.14
Amendments, Consents
94
10.15
Funding by Administrative Agent
94
10.16
Sharing of Payments
95
10.17
Payment to Lenders
95
10.18
Tax Withholding Clause
95
10.19
USA Patriot Act
96
10.20
Other Agents
97
10.21
Issuing Banks
97
10.22
Benefit of Article X
97
   
ARTICLE XI. MISCELLANEOUS
97
11.1
Amendments and Waivers
97
11.2
Classified Programs
97

 
 
-iii-

--------------------------------------------------------------------------------

 
 
11.3
Delays and Omissions
98
11.4
Assignments/Participation
98
11.5
Successors and Assigns
99
11.6
Notices
99
11.7
Governing Law
100
11.8
Counterparts
101
11.9
Titles
101
11.10
Inconsistent Provisions
101
11.11
Course of Dealing
101
11.12
USA Patriot Act Notification
101
11.13
Judgment Currency
102
11.14
CONSENT TO JURISDICTION
102
11.15
JURY TRIAL WAIVER
102



Exhibit A  - Replacement Revolving Note
Exhibit B - Alternative Currency Note
Exhibit C - Swingline Note
Exhibit D  - Request Certificate
Exhibit E  - Compliance Certificate
Exhibit F - Assignment and Assumption
Schedule 1  - Pension Plans
Schedule 2.1  - Lenders’ Commitments
Schedule 2.4 - Existing Letters of Credit
Schedule 4.1 - Subsidiaries
Schedule 4.3  -  Pending Litigation
Schedule 7.1  - Permitted Indebtedness
Schedule 7.2  -  Permitted Encumbrances
Schedule 7.3  -  Permitted Guaranties
 
-iv-

--------------------------------------------------------------------------------

 
 
WITNESSETH


SECOND AMENDED AND RESTATED LOAN AGREEMENT dated as of October 25, 2006
(“Agreement”) among MOOG INC., a New York corporation with its principal place
of business at Jamison Road and Seneca Street, East Aurora, New York 14052-0018
(“Borrower”), the several banks and other financial institutions from time to
time parties to this Agreement (individually, a “Lender” and collectively, the
“Lenders”) and HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the
laws of the United States of America, with an office at Commercial Banking
Department, One HSBC Center, Buffalo, New York 14203 as Administrative Agent for
the Lenders, Swingline Lender, an Issuing Bank and as the Arranger, and
MANUFACTURERS AND TRADERS TRUST COMPANY as Syndication Agent, and BANK OF
AMERICA, N.A. as a Co-Documentation Agent and JPMORGAN CHASE BANK, N.A. as a
Co-Documentation Agent.


BACKGROUND


A. Borrower, the Administrative Agent and most of the Lenders previously entered
into an Amended and Restated Loan Agreement dated as of March 3, 2003 as
modified through Modification No. 11 thereto dated as of August 15, 2006 (as so
modified, the “2003 Agreement”). The 2003 Agreement amended and restated a
Corporate Revolving and Term Loan Agreement dated as of November 30, 1998, as
amended through Amendment No. 4 thereto dated as of December 7, 2001 (as so
amended, the “1998 Agreement”) to which Borrower, the Administrative Agent and
most of the Lenders were a party.


B. The 2003 Agreement provided for a $315,000,000 Revolving Loan Facility
(“Initial Revolving Loan Facility”) and a $75,000,000 Term Loan Facility
(“Initial Term Facility”) initially secured by liens on Borrower’s personal
property assets, 100% of the stock of certain domestic subsidiaries and pledges
of 65% of the shares of stock of certain directly-owned foreign subsidiaries, a
$12,900,000 mortgage on Borrower’s New York State real property, unlimited deeds
of trust on Borrower’s California and Utah real property, and a negative pledge
from Moog Europe Holdings y Cia Sociedad Commandataria and Moog Holdings KG,
each of which are entities formed to hold ownership interests in certain of
Borrower’s foreign subsidiaries. As a result of various acquisitions since
March 3, 2003, Borrower or certain new domestic subsidiaries of Borrower
acquired additional real property assets and mortgages were granted to the
Administrative Agent covering real estate in Murphy, North Carolina,
Springfield, Pennsylvania, Orrville, Ohio, Blacksburg, Virginia (3 parcels) and
Galax, Virginia.


C. The guarantors under the 2003 Agreement were Moog FSC Ltd., a Virgin Islands
corporation, Curlin Medical Inc., a Delaware corporation, Flo-Tork, Inc., a
Delaware corporation, Fundamental Technology Solutions, Inc., a Delaware
corporation, Moog Europe Holdings I LLC, a New York limited liability company,
and Moog Europe Holdings II LLC, a New York limited liability company, each of
which secured their guaranty with a lien on their personal property assets and,
in some cases, their real property assets.


 
 

--------------------------------------------------------------------------------

 
 
D. Pursuant to an Omnibus Assignment and Assumption Agreement dated as of the
Closing Date (as defined below) among Borrower, the lenders party to the 2003
Agreement (“2003 Lenders”) and the Administrative Agent, the 2003 Lenders
assigned to the Administrative Agent the outstanding loans and other obligations
under the 2003 Agreement, and as further described in Section 2.1(e) of this
Agreement, the Administrative Agent shall make a subsequent assignment of the
Commitments hereunder to the Lenders party hereto in the amounts set forth on
Schedule 2.1 to this Agreement; and


E. The intention and desire of the parties hereto is that the loans and other
obligations of the borrower under the 2003 Agreement, and the rights, liens,
security interests, mortgages, deeds of trust, negative pledges and other
collateral security of the agent and the lenders thereunder shall hereafter be
evidenced by this Agreement, the Assignment and Assumptions and the other Loan
Documents referred to in this Agreement.




NOW, THEREFORE, the parties hereby agree that the 2003 Agreement is amended and
restated hereby and agree as follows:


ARTICLE I. DEFINITIONS
 
1.1 Definitions. As used in this Agreement, unless otherwise specified, the
following terms shall have the following respective meanings:
 
“ABR” or “Alternate Base Rate” - for any day, a rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the greatest of (i) the Prime
Rate, or (ii) the Federal Funds Effective Rate from time to time in effect plus
0.5%. Any change in the Alternate Base Rate due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or Federal Funds Effective Rate,
respectively.
 
“ABR Loan” - any Loan for which interest is calculated based on the Alternate
Base Rate plus the Applicable Margin determined from time to time.
 
“ABR Option” - the Rate Option in which interest is based upon the Alternate
Base Rate plus the Applicable Margin for the applicable Loan.
 
“Administrative Agent” - HSBC Bank as Administrative Agent for the Lenders,
and any successor to HSBC Bank as such Administrative Agent for the Lenders, and
any replacements or successors to HSBC Bank as provided in this Agreement.
 
-2-

--------------------------------------------------------------------------------

 
 
“Affiliate” or “Affiliates” - individually or collectively, any Person that
directly or indirectly, through one or more intermediaries, Controls, or is
Controlled by, or is under Common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be considered an Affiliate of
a Person solely by reason of such individual’s position as an officer or
director of such Person or of an Affiliate of such Person.
 
“Agents” - collectively, the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents.
 
“Agreement” - as defined in the opening paragraph hereof, as the same may be
amended from time to time in accordance with the terms hereof.
 
“Alternative Currency” - with respect to Alternative Currency Sublimits,
Alternative Currency Loans or Alternative Currency Letters of Credit, the
following currencies: Euro, Pounds Sterling and Japanese Yen in each case to the
extent freely transferable and convertible into Dollars.
 
“Alternative Currency Facility” - has the meaning specified in Section 2.1(b).
 
“Alternative Currency Letter of Credit” - any Letter of Credit denominated in an
Alternative Currency.
 
“Alternative Currency Loan” or “Alternative Currency Loans” - individually and
collectively, each Loan by a Lender to Borrower under Section 2.1(b) of this
Agreement.
 
“Alternative Currency Note” - a promissory note of the Borrower payable to the
order of a Lender, in substantially the form of Exhibit B hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Alternative Currency Loans made by such Lender.
 


 
-3-

--------------------------------------------------------------------------------

 


“Alternative Currency Sublimit” - with respect to any Lender, the amount set
forth opposite such Lender’s name on Schedule 2.1 hereto under the caption
“Amount of Alternative Currency Sublimit” or, if such Lender has entered into
one or more Assignments and Assumptions, as set forth for such Lender in the
records maintained by the Administrative Agent as such Lender’s “Alternative
Currency Sublimit,” as such amount may be reduced at or prior to such time
pursuant to the terms of this Agreement. The Alternative Currency Sublimits of
all the Lenders equal the Dollar Equivalent of $75,000,000 in the aggregate as
of the date hereof.
 
“Anti-Terrorism Laws” - any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
forgoing Laws may from time to time be amended, renewed, extended or replaced).
 
“Applicable Commitment Fee Rate” - (i) initially, until changed in accordance
with the following provisions, the Applicable Commitment Fee Rate shall be 25
basis points; and (ii) commencing with the fiscal quarter of Borrower ended on
December 30, 2006, and continuing with each fiscal quarter thereafter, the
Administrative Agent shall determine the Applicable Commitment Fee Rate in
accordance with the following matrix, based on the Leverage Ratio:
 
Level
 
Leverage Ratio
 
Commitment Fee
         
1
 
Greater than 2.50 to 1.0
 
35bps
2
 
> 2.00 to 1.0 but ≤ 2.50 to 1.0
 
30bps
3
 
> 1.50 to 1.0 but ≤  2.00 to 1.0
 
25bps
4
 
> 1.0 to 1.0 but ≤ 1.50 to 1.0
 
20bps
5
 
<1.0 to 1.0
 
17.5bps



Changes in the Applicable Commitment Fee Rate shall become effective three (3)
Business Days immediately following the date of delivery by Borrower to the
Administrative Agent of a financial statement and a Compliance Certificate
required to be delivered pursuant to Sections 5.2(a), (b) and (c) of this
Agreement, and shall be based upon the Leverage Ratio in effect at the end of
the financial period covered by such financial statement and Compliance
Certificate. Notwithstanding the foregoing provisions, during any period when
the Borrower has


 
-4-

--------------------------------------------------------------------------------

 


failed to deliver such a financial statement and Compliance Certificate when
due, the Applicable Commitment Fee Rate shall be applied at Level 1 above as of
the first Business Day after the date on which such financial statement and
Compliance Certificate were required to be delivered, regardless of the Leverage
Ratio at such time, until the date the required financial statement and
Compliance Certificate have been delivered. Any changes in the Applicable
Commitment Fee Rate shall be determined by the Administrative Agent in
accordance with the provisions set forth in this definition and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower and the Lenders. Any such determination by the Administrative Agent
shall be conclusive absent manifest error.


“Applicable Currency” - as to any particular payment or Loan, Dollars or the
Alternative Currency in which it is denominated or is payable.
 
“Applicable Lending Office” - with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an ABR Loan and such Lender’s Libor
Lending Office in the case of a Libor Loan.
 
“Applicable Margin” - (i) initially, until changed in accordance with the
following provisions, the Applicable Margin shall be 0.0 basis points for ABR
Loans and 100 basis points for Libor Loans; (ii) commencing with the fiscal
quarter of Borrower ended on December 30, 2006, and continuing with each fiscal
quarter thereafter, the Administrative Agent shall determine the Applicable
Margin in accordance with the following matrix, based on the Leverage Ratio:
 
Level
 
Leverage Ratio
 
ABR Option
 
Libor Rate Option
             
1
 
Greater than 2.50 to 1.0
 
0%
 
150 bps
2
 
> 2.00 to 1.0 but ≤  2.50 to 1.0
 
0%
 
125 bps
3
 
> 1.50 to 1.0 but ≤  2.00 to 1.0
 
0%
 
100 bps
4
 
> 1.0 to 1.0 but ≤  1.50 to 1.0
 
0%
 
87.5 bps
5
 
< 1.0 to 1.0
 
0%
 
75 bps



Changes in the Applicable Margin shall become effective three (3) Business Days
immediately following the date of delivery by Borrower to the Administrative
Agent of a financial statement and a Compliance Certificate required to be
delivered pursuant to Sections 5.2(a), (b) and (c) of this Agreement, and shall
be based upon the Leverage Ratio in effect at the end of the financial


 
-5-

--------------------------------------------------------------------------------

 


period covered by such financial statement and Compliance Certificate.
Notwithstanding the foregoing provisions, during any period when the Borrower
has failed to deliver such financial statement and Compliance Certificate when
due, the Applicable Margin shall be applied at Level 1 above as of the first
Business Day after the date on which such financial statement and Compliance
Certificate were required to be delivered, regardless of the Leverage Ratio at
such time, until the date the required financial statement and Compliance
Certificate have been delivered. Any changes in the Applicable Margin shall be
determined by the Administrative Agent in accordance with the provisions set
forth in this definition and the Administrative Agent will promptly provide
notice of such determinations to the Borrower and the Lenders. Any such
determination by the Administrative Agent shall be conclusive absent manifest
error.


“Applicable Percentage” - with respect to any Lender, at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment. Each
Lender’s initial Applicable Percentage based on the Total Commitment as of the
Closing Date is set forth on Schedule 2.1 to this Agreement. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Total Commitment most recently in effect, giving effect to any
assignments.
 
“Arranger” - HSBC Bank and any successor of HSBC Bank as the Arranger under this
Agreement.

 
-6-

--------------------------------------------------------------------------------

 

“Asset Sale” - the sale, lease, transfer or other disposition (including by
means of sale and lease-back transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of Borrower or any
Subsidiary) by Borrower or any Subsidiary to any Person of any such Borrower’s
or such Subsidiary’s respective assets, provided that the term Asset Sale
specifically excludes (i) any sales, transfers or other dispositions of
inventory, or obsolete, worn-out or excess furniture, fixtures, equipment or
other property, real or personal, tangible or intangible, in each case in the
ordinary course of business; (ii) any actual or constructive total loss of
property or the use thereof, resulting from destruction, damage beyond repair or
other rendition of such property as permanently unfit for normal use from any
casualty or similar occurrence whatsoever; (iii) the destruction or damage of a
portion of such property from any casualty or similar occurrence whatsoever
under circumstances in which such damage cannot reasonably be expected to be
repaired, or such property cannot reasonably be expected to be restored to its
condition immediately prior to such destruction or damage, within ninety (90)
days after the occurrence of such destruction or damage or such longer
reasonable time period as determined under the Borrower’s plan of restoration or
replacement for such property established within a 90 day period after such
occurrence provided such plan is acceptable to the Administrative Agent in its
reasonable judgment; (iv) the condemnation, confiscation or seizure of, or
requisition of title to or use of any property; or (v) in the case of any
unmovable property located upon a leasehold, the termination or expiration of
such leasehold.
 
“Assigned Dollar Value” - (i) in respect of any Loan denominated in Dollars, the
amount thereof, (ii) in respect of the undrawn or stated amount of any
Alternative Currency Letter of Credit, the Dollar Equivalent thereof determined
as of a Valuation Date with respect to such Letter of Credit (iii) in respect of
Alternative Currency Letter of Credit reimbursement obligations, the Dollar
Equivalent thereof determined as of the Valuation Date with respect to the
payment made by the Issuing Bank giving rise thereto, and (iv) in respect of a
Loan denominated in an Alternative Currency, the Dollar Equivalent thereof as of
a Valuation Date with respect to such Loan.
 
“Assignment and Assumption” - an assignment and assumption agreement entered
into by a Lender and an assignee and accepted by the Administrative Agent,
substantially in the form of Exhibit F hereto with all blanks appropriately
completed.
 
“Available Amount” - (a) with respect to any Letter of Credit issued in Dollars,
the stated or face amount of such Letter of Credit to the extent available at
the time for drawing (subject to presentment of all requisite documents) and
(b) with respect to any Alternative Currency Letter of Credit, the Assigned
Dollar Value of the stated or face amount of such Letter of Credit to the extent
 


 
-7-

--------------------------------------------------------------------------------

 


available at the time for drawing (subject to presentment of all requisite
documents), in either case as the same may be increased or decreased from time
to time in accordance with the terms of such Letter of Credit or Alternative
Currency Letter of Credit, as the case may be.
 
“Availability Period” - the period from the Closing Date to, but excluding, the
earlier of the Revolving Credit Maturity Date and the date of termination of the
Commitments.
 
“Borrower” - as defined in the opening paragraph to this Agreement.
 
“Breakage Fee” - an amount determined by the applicable Lender at the time of a
prepayment of a Libor Loan to be equal to the sum of the costs, losses, expenses
and penalties incurred by such Lender as a result of such prepayment; any loss
to any Lender shall be deemed to be an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Libor Loan had such event not occurred, for the
period from the date of such event to the last day of the then current Interest
Period therefor, over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period for deposits of Dollars
or the applicable Alternative Currency of a comparable amount and period from
other banks in the London Interbank Market. Any Lender’s calculation of any
Breakage Fee shall be conclusive absent manifest error.
 
“Business Day” - (a) for all purposes other than as set forth in clause (b)
below, any day excluding Saturday, Sunday, and any day in which banks in New
York, New York are authorized or required by law or governmental action to
close, and (b) with respect to Libor Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in U.S. dollar deposits in the London Interbank Market.
 
“Capital Lease” - as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.
 
“Capitalized Lease Obligations” - all obligations under Capital Leases of the
Borrower or any Subsidiary, without duplication, in each case taken at the
amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Borrower and any Subsidiary prepared in accordance with GAAP.
 


 
-8-

--------------------------------------------------------------------------------

 


“Change in Control” - if (i) any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof), except any Pension Plan or employee stock ownership plan of Borrower,
becomes the owner directly or indirectly of 30% or more of the aggregate voting
power represented by the Equity Interests of Borrower having the power to vote
for the election of directors generally; or (ii) a majority of the members of
the Board of Directors of Borrower are not Continuing Directors.
 
“Closing Date” - October 25, 2006.
 
“Code” - the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” - any “Collateral” as defined in any Security Document, together
with any other real or personal property collateral covered by any Security
Document.
 
“Commitment” - with respect to each Lender, the commitment of such Lender to
make Revolving Loans, to acquire participations in Letters of Credit, including
Alternative Currency Letters of Credit, to make or otherwise acquire
participations in Alternative Currency Loans and to acquire participations in
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (i) reduced from time to time pursuant to Section 2.13 of this
Agreement and (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.4 of this Agreement. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.1 to this
Agreement, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.
 
“Commitment Fee” - as defined in Section 2.12 of this Agreement.
 
“Compliance Certificate” - a certificate executed by a Responsible Officer of
the Borrower substantially in the form of Exhibit E hereto with all blanks
appropriately completed.
 
“Confidential Information Materials” - the collective reference to the
confidential information material with respect to Borrower and the Revolving
Credit distributed to the Lenders at the meeting held on September 11, 2006 at
Borrower’s facility in East Aurora, New York.
 
-9-

--------------------------------------------------------------------------------

 
 
“Consolidated” or “Consolidated Basis” - the consolidation of the accounts of
any entity and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the
consolidated audited financial statements of Borrower delivered to the Lenders.
 
“Consolidated Capital Expenditures” - for any period, the aggregate of all
expenditures of Borrower and all Subsidiaries during such period determined on a
Consolidated Basis that may properly be classified as capital expenditures in
conformity with GAAP, provided that such term shall not include any such
expenditure in connection with replacement or repair of assets to the extent
that casualty insurance proceeds or the trade-in value of other equipment were
used for such expenditure.
 
“Consolidated EBITDA” - for any period, an amount equal to (i) the sum of the
amounts for such period of (A) Consolidated Net Income, (B) Consolidated
Interest Expense, (C) provisions for taxes based on income, (D) total
depreciation expense, (E) total amortization expense, (F) other non-cash items
reducing Consolidated Net Income and (G) non-cash stock related expenses minus
(ii) other non-cash items increasing Consolidated Net Income for such period.
Notwithstanding anything to the contrary in this definition, for purposes of
computing the Leverage Ratio hereunder, or in connection with any pro-forma
calculation required by this Agreement, the term “Consolidated EBITDA” shall be
computed, on a consistent basis, to reflect purchases and acquisitions by
Permitted Acquisition or otherwise made by Borrower and the Subsidiaries during
the relevant period as if they occurred at the beginning of such period, and
Borrower, during the twelve (12) month period following the date of any such
Permitted Acquisition may include in the calculation hereof the necessary
portion of the adjusted historical results of the entities acquired in
acquisitions that were achieved prior to the applicable date of the acquisition
for such time period as is necessary for Borrower to have figures on a trailing
four fiscal quarter basis from the date of determination with respect to such
acquired entities.
 
“Consolidated Interest Expense” - for any period, as determined in accordance
with GAAP, total interest expense (including that portion attributable to
Capital Leases in accordance with GAAP and capitalized interest) of Borrower and
all Subsidiaries on a Consolidated Basis with respect to all outstanding
Indebtedness of Borrower and all Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net

 
-10-

--------------------------------------------------------------------------------

 

costs under Hedge Agreements entered into by the Borrower or any Subsidiary,
computed (a) on a net basis after reduction for any interest income, and
(b) excluding amortization of discount and amortization of debt issuance costs.
 
“Consolidated Net Debt” - as of any date of determination, the sum of (i) all
Debt of Borrower and all Subsidiaries, determined on a Consolidated Basis in
accordance with GAAP less aggregate net cash balances of Borrower and all
Subsidiaries and (ii) letters of credit outstanding (other than that portion of
letters of credit outstanding representing the aggregate undrawn face amount of
letters of credit which are trade letters of credit issued with respect to the
purchase and sale of goods by Borrower or any Subsidiary).
 
“Consolidated Net Income” - for any period, the net income (or loss) of Borrower
and all Subsidiaries on a Consolidated Basis for such period taken as a single
accounting period determined in conformity with GAAP.
 
“Consolidated Net Worth” - as of any date of determination, total shareholders’
equity of Borrower and all Subsidiaries on a Consolidated Basis determined in
conformity with GAAP, adjusted to maintain the amounts of accumulated other
comprehensive loss at the level in existence as of September 30, 2006.
 
“Consolidated Total Assets” - as at any date of determination, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total assets”
(or a similar caption) on a Consolidated balance sheet of Borrower and all
Subsidiaries at such date.
 
“Contingent Obligation” - of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guaranties, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract. The amount of any Contingent Obligation shall
be equal to the amount of the obligation that is so guarantied or supported that
is actually outstanding or otherwise due and payable from time to time, if a
fixed and determinable amount or if there is no fixed or determinable amount,
either (x) if a maximum amount is guaranteed, the maximum amount or (y) if there
is no maximum amount, the amount of the obligation that is so guarantied or
supported.

 
-11-

--------------------------------------------------------------------------------

 

“Continuing Director” - as of any date of determination, any member of the Board
of Directors of Borrower who (i) was a member of such Board of Directors on the
date of this Agreement; or (ii) was nominated for election or elected to such
Board of Directors with the approval of a majority of the Continuing Directors
who were member of such Board of Directors at the time of such nomination or
election.
 
“Control”, “Controlling”, “Controlled by”, and “under Common Control with” - the
possession, directly or indirectly, of the power to either (i) vote 20% or more
of the Equity Interests having voting power for the election of directors, or
persons performing similar functions, of a Person or (ii) direct or cause the
direction of the management and policies of a Person, whether by contract or
otherwise; provided however, no Pension Plan or employee stock ownership plan of
Borrower shall be considered to have Control of Borrower or any Subsidiary.
 
“Conversion Date” - the date on which an ABR Loan converts to a Libor Loan, the
date on which a Libor Loan converts to an ABR Loan, or the date on which a Libor
Loan is continued as a new Libor Loan.
 
“Debt” - with respect to any Person, any Indebtedness resulting from the
borrowing of any money or from any deferral of payment of the purchase price for
the acquisition or Capital Lease of any asset.
 
“Default” - any of the events specified in Article VIII whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender” - any Lender that (i) on any borrowing date fails to make
available to the Administrative Agent such Lender’s Loans required to be made to
Borrower on such borrowing date or (ii) shall not have made a payment to an
Issuing Bank pursuant to Section 2.4 of this Agreement or the Administrative
Agent pursuant to Section 2.1(d) or 2.3 of this Agreement. Once a Lender becomes
a Defaulting Lender, such Lender shall continue as a Defaulting Lender until
such time as such Defaulting Lender makes available to the Administrative Agent
the amount of such Defaulting Lender’s Loans and/or to the Issuing Banks such
payments requested by such Issuing Banks together with all or other amounts
required to be paid to the Administrative Agent and/or the Issuing Banks
pursuant to this Agreement.
 
-12-

--------------------------------------------------------------------------------

 
 
“Designated Hedge Agreement” - any Hedge Agreement to which Borrower or any of
its Subsidiaries is a party and as to which a Lender or any of its Affiliates is
a counterparty that, pursuant to a written instrument signed by the
Administrative Agent, has been designated as a Designated Hedge Agreement so
that the Borrower’s or Subsidiaries’ counterparty’s credit exposure thereunder
will be entitled to share in the benefits of any Guaranty and the Security
Documents to the extent such Guaranty and such Security Documents provide
guarantees or security for creditors of Borrower or any Subsidiary under
Designated Hedge Agreements. Notwithstanding the foregoing, any Hedge Agreement
relating to any Indebtedness of Borrower under this Agreement shall be deemed to
be a Designated Hedge Agreement without the need for a written instrument signed
by the Administrative Agent.
 
“Directly-Owned Foreign Subsidiary” - any Foreign Subsidiary over which Borrower
has direct Control.
 
“Disposal” - the intentional or unintentional abandonment, discharge, deposit,
injection, dumping, spilling, leaking, storing, burning, terminal destruction or
placing of any substance so that it or any of its constituents may enter the
Environment.
 
“Dollars”, “U.S. Dollars” or “$” - lawful money of the United States of America.
 
“Dollar Equivalent” - on any particular date, (i) with respect to any amount
denominated in Dollars, such amount of Dollars, and (ii) with respect to any
amount denominated in an Alternative Currency, the amount of Dollars which could
be purchased by the Administrative Agent with such amount of such currency in
the applicable foreign currency markets at the Spot Rate at or about 11:00 a.m.
(Eastern time) on such date.
 
“Domestic Lending Office” - with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 2.1 hereto or in the Assignment and Assumption pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to the Borrower and the Administrative
Agent.
 
“Domestic Subsidiary” - (i) any Subsidiary having any place of business located
in the United States of America, other than Moog Controls Corporation, an Ohio
corporation and Moog Controls Corporation, a New

 
-13-

--------------------------------------------------------------------------------

 

York corporation, or (ii) any Subsidiary that is a foreign sales corporation
(including, but not limited to, Moog FSC Ltd.).
 
“Environment” - any water including, but not limited to, surface water and
ground water or water vapor; any land including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.
 
“Environmental Claim” - as defined in Section 4.12(a) of this Agreement.
 
“Environmental Laws” - all foreign, federal, state, provincial and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances, regulations, codes and rules relating to the
protection of the Environment and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Substances and the policies, guidelines, procedures, interpretations,
decisions, orders and directives of any Governmental Authority with respect
thereto.
 
“Environmental Permits” - all licenses, permits, approvals, authorizations,
consents or registrations required by any applicable Environmental Laws and all
applicable judicial and administrative orders in connection with ownership,
lease, purchase, transfer, closure, use and/or operation of Borrower’s property
and/or as may be required for the storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances.
 
“Environmental Questionnaire” - a questionnaire and all attachments thereto
concerning: (i) activities and conditions affecting the Environment at any
property of a Person or (ii) the enforcement or possible enforcement of any
Environmental Law against a Person.
 
“Equity Interests” - shares of capital stock in a corporation, partnership
interests in a partnership, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.
 
-14-

--------------------------------------------------------------------------------

 
 
“ERISA” - the Employee Retirement Income Security Act of 1974, as amended by the
Multiemployer Pension Plan Amendments Act of 1980, and as otherwise amended from
time to time.
 
“ERISA Affiliate” - each Subsidiary and any trade or business (whether or not
incorporated) that, together with Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or Section 4001(b)(1) of ERISA, or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.
 
“ERISA Event” - (i) any Reportable Event with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (ii) the existence
with respect to any Pension Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (iii) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (iv) the incurrence by Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan; (v) the receipt by Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Pension Plan or Plans or to appoint a trustee
to administer any Pension Plan; (vi) the incurrence by Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; or (vii) the receipt by
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Euro” and “EUR”- the single currency of the participating member states of the
European Union.
 
“Event of Default” - as defined in Section 8.1 of this Agreement.
 
“Exchange Act” - the Securities Exchange Act of 1934, as amended.
 
“Executive Order No. 13224” - the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, amended, renewed, extended or replaced.
 
-15-

--------------------------------------------------------------------------------

 
 
“Existing Letters of Credit” - any Letter of Credit issued by HSBC Bank under
the 2003 Agreement and which is outstanding on the Closing Date, as further
described on Schedule 2.4.
 
“Federal Funds Effective Rate” - for any day, the rate per annum (based on a
year of 365 days and actual days elapsed and rounded upward to the nearest
1/100th of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Foreign Lender” - any Lender that is organized under the laws of a jurisdiction
other than the United States of America or any state thereof or the District of
Columbia.
 
“Foreign Subsidiary” - (i) any Subsidiary not having any place of business
located in the United States of America other than any Subsidiary that is a
foreign sales corporation (including, but not limited to, Moog FSC Ltd.) or
(ii) Moog Controls Corporation, an Ohio corporation.
 
“GAAP” - as of the date of any determination, generally accepted accounting
principles as promulgated by the Financial Accounting Standards Board and/or the
American Institute of Certified Public Accountants or any successor entity or
entities thereto, including, without limitation, any Public Company Accounting
Oversight Board established under the Sarbanes-Oxley Act of 2002, and which are
effective as of such date of determination, consistently applied and maintained
throughout the relevant periods and from period to period.
 
“Governmental Authority” - the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality,

 
-16-

--------------------------------------------------------------------------------

 

regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
“Guarantor” or “Guarantors” - individually or collectively, Moog FSC Ltd., a
Virgin Islands corporation, Curlin Medical Inc., a Delaware corporation,
Flo-Tork, Inc., a Delaware corporation, Fundamental Technology Solutions, Inc.,
a Delaware corporation, Moog Europe Holdings I LLC, a New York limited liability
company, Moog Europe Holdings II LLC, a New York limited liability company and
any other Subsidiary of Borrower which is required to deliver to the
Administrative Agent a Guaranty hereunder.
 
“Guaranty” - a guaranty agreement in form and content reasonably satisfactory to
the Administrative Agent and the Lenders evidencing the obligation of a Person
to guarantee payment of any Indebtedness and any other reimbursement, payment or
performance obligations of another Person which arise under this Agreement or
any other Loan Document.
 
“Hazardous Substances” - without limitation, any explosives, radon, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum and petroleum products, methane, hazardous materials,
hazardous wastes, hazardous or toxic substances and any other material defined
as a hazardous substance in Section 101(14) of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. Section 9601(14).
 
“Hedge Agreement” - an interest rate swap, cap or collar agreement, or any
arrangement similar to any of the foregoing between Borrower and any Lender
relating to any Indebtedness under this Agreement, each as providing for the
transfer or mitigation of interest rate risk either generally or under specific
contingencies.
 
“HSBC Bank” - HSBC Bank USA, National Association, and its successors and
assigns.
 
“Indebtedness” - at a particular date, without duplication, (i) all indebtedness
of a Person for borrowed money whether or not evidenced by a note, bond,
debenture or other debt instrument, or for the deferred purchase price of
property (excluding trade accounts payable in the ordinary course of business),
whether short term or long term, (ii) any indebtedness secured by a lien on a

 
-17-

--------------------------------------------------------------------------------

 

Person’s assets whether or not such Person is primarily liable for repayment
thereof, (iii) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder and not
repaid by such Person, (iv) Capitalized Lease Obligations; (v) all mandatory
redemption, repurchase or similar obligations with respect to any Equity
Interests of such Person, and (vi) Contingent Obligations with respect to any of
the foregoing to the extent (and only to the extent) that (A) any such
Contingent Obligation relates to other Indebtedness that is not Consolidated
Indebtedness of the Borrower and any Subsidiary and (B) the other Indebtedness
to which such Contingent Obligation relates is outstanding and then only as to
principal or like amounts actually borrowed, due, payable or drawn, as the case
may be.
 
“Indemnified Party” - as defined in Section 9.2 of this Agreement.
 
“Interest Period” or “Interest Periods” - individually, and collectively, with
respect to a Libor Loan, the one, two, three or six month interest periods
selected by the Borrower pursuant to the terms of this Agreement to be
applicable to specific Libor Loans from time to time or any such other periods
of such other durations as the Borrower and all Lenders may agree shall be
applicable to specific Libor Loans from time to time; provided, however, that
(i) no Interest Period may be selected that would end after the Revolving Credit
Maturity Date; (ii) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month; (iii) if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day, and (iv) if any Interest Period would otherwise expire on a day
that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day.
 
“Interest Coverage Ratio” - as of any date of determination, the ratio as of the
last day of any fiscal quarter of Borrower ending on the date of determination,
of (i) Consolidated EBITDA for the four consecutive fiscal quarters then ended
to (ii) Consolidated Interest Expense for such period.
 
“Issuing Bank” or “Issuing Banks” - individually, each of HSBC Bank and Citizens
Bank of Pennsylvania, and, collectively, both of such entities, in their
capacity as an issuer of Letters of Credit under this Agreement, and any
replacements or successors of any such bank in such capacity as provided in
Section 2.4(j) of this Agreement.

 
-18-

--------------------------------------------------------------------------------

 

“Investment” - with respect to any Person, any loan, advance or other extension
of credit (other than unsecured normal trade credit extended upon customary
terms in the ordinary course of such Person’s business) or capital contribution
to, any purchase or other acquisition of any security of or interest in, or any
other investment in, any other Person.
 
“Japanese Yen” - the lawful currency of Japan.
 
“Law” or “Laws” - any law, constitution, statute, regulation, rule, opinion,
ruling, ordinance, order, injunction, writ, decree, bond or judgment of any
Governmental Authority.
 
“LC Disbursement” - a payment made by any Issuing Bank pursuant to a Letter of
Credit.
 
“LC Exposure” - at any time, the sum of (i) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (ii) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” - the Persons listed on Schedule 2.1 to this Agreement and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
 
“Lenders’ Obligations” - as defined in Section 8.2 of this Agreement.
 
“Letter of Credit” - any letter of credit issued pursuant to this Agreement
whether issued as a U.S. Letter of Credit denominated in Dollars or in
Alternative Currency, including, without limitation, the Existing Letters of
Credit.
 
“Letter of Credit Commitment” - with respect to an Issuing Bank, the amount set
forth opposite such Issuing Bank’s name on Schedule 2.1 hereto under the caption
“Letter of Credit Commitment” or, if an

 
-19-

--------------------------------------------------------------------------------

 

Issuing Bank has entered into one or more Assignments and Assumptions, set forth
for such Issuing Bank in the register maintained by the Administrative Agent as
such Issuing Bank’s “Letter of Credit Commitment,” as such amount may be reduced
at or prior to such time pursuant to Section 2.13.
 
“Letter of Credit Facility” - at any time, an amount equal to the amount of the
Issuing Banks’ Letter of Credit Commitment at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.13 less the aggregate
Available Amount under all Letters of Credit including Existing Letters of
Credit outstanding at such time.
 
“Leverage Ratio” - as of any date of determination, the ratio of
(i) Consolidated Net Debt of Borrower as of the last day of the fiscal quarter
of Borrower ending on the date of determination, to (ii) Consolidated EBITDA for
the four consecutive fiscal quarters then ended.
 
“Libor Interest Determination Date” - a Business Day that is two (2) Business
Days prior to the commencement of each Interest Period during which the Libor
Rate will be applicable.
 
“Libor Lending Office” - with respect to any Lender, the office of such Lender
specified as its “Libor Lending Office” opposite its name on Schedule 2.1 hereto
or in the Assignment and Assumption pursuant to which it became a Lender (or, if
no such office is specified, its Domestic Lending Office), or such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.
 
“Libor Loan” - any Loan on which interest is calculated based on the Libor Rate
plus the Applicable Margin.
 
“Libor Rate” - for any Libor Loan for any Interest Period therefor, either
(a) the rate of interest per annum determined by the Administrative Agent
(rounded upward to the nearest 1/100 of 1%) appearing on, in the case of
Dollars, the Telerate Page 3750 (or any successor page) and, in the case of an
Alternative Currency, the appropriate page of the Telerate screen which displays
British Bankers Association Interest Settlement Rates for deposits in such
Alternative Currency (or, in each case, (i) such other page or service as may
replace such page on such system or service for the purpose of displaying such
rates and (ii) if more than one rate

 
-20-

--------------------------------------------------------------------------------

 

appears on such screen, the arithmetic mean for all such rates rounded upward to
the nearest 1/100 of 1%) as the London interbank offered rate for deposits in
the Applicable Currency at approximately 11:00 a.m. (London time), on a Libor
Interest Determination Date, and in an amount approximately equal to the amount
of the Libor Loan and for a period approximately equal to such interest Period
or (b) if such rate is for any reason not available, the rate per annum equal to
the rate at which the Administrative Agent or its designee is offered deposits
in such currency at or about 11:00 a.m. (London time) on a Libor Interest
Determination Date, in the interbank market where the eurodollar and Alternative
Currency and exchange operations in respect of its Libor Loans are then being
conducted for settlement in immediately available funds, for delivery on the
first day of such Interest Period for the number of days comprised therein, and
in an amount comparable to the amount of the Libor Loan to be outstanding during
such Interest Period, and in each case, adjusted for applicable reserves, if
any.
 
“Libor Rate Option” - the Rate Option in which interest is based on the Libor
Rate plus the Applicable Margin for the applicable Loan.
 
“Lien” - any mortgage, deed of trust, pledge, hypothecation, assignment,
security interest, lien, charge or encumbrance, or preference, priority or other
security agreement or preferential arrangement in respect of any asset of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement or any financing lease having substantially
the same economic effect as any of the foregoing).
 
“Loan” or “Loans” - individually and collectively, any Revolving Loan, whether
such is an ABR Loan or a Libor Loan, any Alternative Currency Loan, and any
Swingline Loan under the Revolving Credit.
 
“Loan Account” - an account or accounts maintained with the Administrative Agent
for the Borrower into which the proceeds of a Revolving Loan denominated in
Dollars shall be initially deposited pursuant to Sections 2.1(c) and 2.5 of this
Agreement.
 
“Loan Document” - this Agreement and any other loan, guaranty, letter of credit
or Collateral document executed and delivered by Borrower, any Guarantor, or any
Subsidiary or the Lenders in connection with this Agreement including, without
limitation, the Notes, any Guaranty, any Letter of Credit or any document in
connection therewith, and the Security

 
-21-

--------------------------------------------------------------------------------

 

Documents, as any of the same may be amended, modified, renewed or replaced from
time to time.
 
“Material Adverse Effect” - an effect, individually or in the aggregate, that
(i) is materially adverse to the business, assets, financial condition or
results of operations of Borrower and its Subsidiaries, taken as a whole, or
(ii) does materially impair the ability of the Borrower to perform their
obligations under this Agreement, or any other Loan Documents, or (iii)
materially impairs the rights and remedies of the Administrative Agent, the
Swingline Lender, any Issuing Bank or any of the Lenders under the Loan
Documents.
 
“Material Indebtedness” - Indebtedness owing to a Person or Persons in a single
transaction or related transactions (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedge Agreements entered into
with a Person, of the Borrower and any Subsidiary in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the principal amount of the obligations of any Person in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Hedge
Agreement were terminated at such time.
 
“Maximum Limit” - the maximum aggregate amount which the Borrower can borrow
under the Revolving Credit which is $600,000,000.
 
“Mortgages” - those existing mortgages referenced in the Background section of
this Agreement, granted pursuant to the 1998 Agreement or 2003 Agreement and any
mortgage required to be granted by Borrower or any Subsidiary to the
Administrative Agent pursuant to Section 5.11 of this Agreement.
 
“Multiemployer Plan” - a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which the Borrower, any Person under Common Control with the Borrower,
or any Person Controlled by the Borrower, has an obligation to contribute.
 
“Multiple Employer Plan” - a Pension Plan subject to Title IV of ERISA and
described in Section 4063 of ERISA with respect to which the Borrower or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such Pension Plan has been or were to be terminated.

 
-22-

--------------------------------------------------------------------------------

 

“Net Proceeds” - the gross amount received less tax reserves established to
cover estimated taxes on Asset Sales that are otherwise permitted under
Section 7.8(b), payments made on debt secured by Permitted Encumbrances in Asset
Sales that are otherwise permitted under Section 7.8(b) where payment of such
debt is a condition to such disposition, commissions, fees (including, without
limitation the fees and expenses of attorneys, accountants, investment bankers,
appraisers and consultants), other closing costs (including, without limitation,
costs of title insurance, surveys, recording fees and filing fees and transfer
taxes), underwriters’ discounts and similar expenses.
 
“Non-Material Subsidiary” - any Subsidiary that has, as of the date of
determination, total assets equal to less than 5% of Consolidated Total Assets,
based on the quarterly financial statements of Borrower most recently delivered
to the Lenders.
 
“Note” or “Notes” - individually, any, and collectively, all, of the Revolving
Notes, Alternative Currency Notes and the Swingline Note and any or all
replacements and renewals thereof.
 
“Operating Lease” - as applied to any Person, any lease of any property, whether
real, personal or mixed, by that Person as lessee that, in conformity with GAAP,
is not accounted for as a Capital Lease on the balance sheet of that Person.
 
“Overdue Amounts” - as defined in Section 2.6(c) of this Agreement.
 
“Participants” - as defined in Section 11.4(b) of this Agreement.
 
“PBGC” - the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Plan” - any pension plan as defined in Section 3(2) of ERISA which is a
single employer plan as defined in Section 4001 of ERISA and subject to Title IV
of ERISA and which is (i) a plan maintained by Borrower or any ERISA Affiliate
for employees or former employees of Borrower or of any ERISA Affiliate, (ii) a
plan to which Borrower or any ERISA Affiliate

 
-23-

--------------------------------------------------------------------------------

 

contributes or is required to contribute, (iii) a plan to which Borrower or any
ERISA Affiliate was required to make contributions within the five (5) year
period preceding the date of this Agreement, or (iv) any other plan with respect
to which Borrower or any ERISA Affiliate has incurred or may incur liability,
including contingent liability, under Title IV of ERISA, to such plan or to the
PBGC. Each such Pension Plan to which Borrower is or may be obligated to
contribute as of the date of this Agreement is listed and identified on Schedule
1 to this Agreement.
 
“Permitted Acquisitions” - as set forth in Section 7.8 of this Agreement.
 
“Permitted Dispositions” - as defined in Section 7.8 of this Agreement.
 
“Permitted Distributions” - as defined in Section 7.4 of this Agreement.
 
“Permitted Encumbrances” - as defined in Section 7.2 of this Agreement.
 
“Permitted Indebtedness” - as defined in Section 7.1 of this Agreement.
 
“Permitted Investments” - as defined in Section 7.3 of this Agreement.
 
“Person” - any natural person, corporation, limited liability company,
partnership, joint venture, trust, unincorporated association, Governmental
Authority or other entity, body, organization or group.
 
“Pounds Sterling” or “£” - the lawful currency of the United Kingdom.
 
“Prime Rate” - the rate of interest publicly announced by HSBC Bank from time to
time as its prime rate and as a base rate for calculating interest on certain
loans. Each change in the Prime

 
-24-

--------------------------------------------------------------------------------

 

Rate shall be effective from and including the date such change is publicly
announced as being effective. The Prime Rate may or may not be the most
favorable rate charged by HSBC Bank to its customers.
 
“Rate Option” or “Rate Options” - individually, and collectively, the choice of
applicable interest rates and Interest Periods offered pursuant to this
Agreement to establish the interest to be charged on certain portions of the
unpaid principal borrowed hereunder from time to time.
 
“Release” - has the same meaning as given to that term in Section 101(22) of the
Comprehensive, Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. Section 9601, et. seq. and the regulations promulgated thereunder.
 
“Replaced Lender” or “Replacement Lender” - as defined in Section 2.18 of this
Agreement.
 
“Reportable Event” - any event with regard to a Pension Plan described in
Section 4043(c) of ERISA, or in regulations issued thereunder.
 
“Request Certificate” - a certificate substantially in the form of Exhibit D
hereto with all blanks appropriately completed, and duly executed by Borrower.
 
“Required Lenders” - at any time, Lenders that together hold Revolving Credit
Exposures and Unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and Unused Commitments at such time; provided,
however, if any Lender shall be a Defaulting Lender at such time, there shall be
excluded from the determination of Required Lenders at such time (i) the
aggregate principal amount of Loans owing to such Lender (in its capacity as a
Lender) and outstanding at such time, and (ii) the aggregate Commitment of such
Lender at such time. For purposes of this definition, the aggregate principal
amount of Swingline Loans owing to the Swingline Lender, the LC Disbursements
owing to the Issuing Banks and the amount available to be drawn under each U.S.
Letter of Credit and each Alternative Currency Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Commitments.
 
-25-

--------------------------------------------------------------------------------

 
 
“Responsible Officer” - with respect to a Person, its chief executive officer,
its chief financial officer, any member of the office of the chief financial
officer, treasurer or assistant treasurer.
 
“Restricted Payment” - any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, defeasance, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any option, warrant
or other right to acquire any such Equity Interests in the Borrower.
 
“Revolving Credit” - the five-year revolving credit facility (including
Revolving Loans, Alternative Currency Loans, Swingline Loans and Letters of
Credit) made available to the Borrower by the Lenders as provided in Article II
of this Agreement.
 
“Revolving Credit Exposure” - with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and
Alternative Currency Loans, LC Exposure and Swingline Exposure at such time.
 
“Revolving Credit Maturity Date” - October 25, 2011 which date may be shortened
in accordance with Section 8.2 of this Agreement.
 
“Revolving Loan” or “Revolving Loans” - individually and collectively, each Loan
by any Lender to Borrower whether initially made as an ABR Loan or a Libor Loan
under Section 2.1 of this Agreement or arising from Borrower’s request for a
Loan to repay a Swingline Loan under Section 2.3(c) of this Agreement, or
arising from Automatically Converted Loans under Section 2.1(d) of this
Agreement, or arising from Borrower’s request to reimburse an LC Disbursement
under Section 2.4(f) of this Agreement.
 
“Revolving Note” or “Revolving Notes” - the promissory note or promissory notes
of the Borrower substantially in the form of Exhibit A hereto with all blanks
appropriately completed, and all replacements and renewals thereof, evidencing
the promise of the Borrower to repay Revolving Loans under the Revolving Credit
to the applicable Lender.
 
-26-

--------------------------------------------------------------------------------

 
 
“SEC” - the U.S. Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
 
“Securities Act” - the Securities Act of 1933, as amended.
 
“Security Documents” - any security agreement, any UCC financing statement, any
mortgage or deed of trust, any assignment of leases and rents, any negative
pledge agreement and any amendment thereof or any other document pursuant to
which any Lien is granted or perfected by Borrower or any Guarantor to the
Administrative Agent as security for the Indebtedness of the Borrower under this
Agreement.
 
“Spot Rate” - the spot rate of exchange that appears on the Reuters World
Currency Page applicable to such currency (or such other page that may replace
such page on such service for the purpose of displaying the spot rate of
exchange) for the purchase of such currency with another currency at
approximately 10:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if there shall at
any time no longer exist such a page on such service, the Spot Rate shall be
determined by reference to another similar rate publishing service reasonably
selected by the Administrative Agent.
 
“Subordinated Indenture” - the Indenture dated as of January 10, 2005 between
Borrower and JPMorgan Chase Bank, N.A. as trustee (“Trustee”) as supplemented by
that First Supplemental Indenture dated as of September 12, 2005 between
Borrower and the Trustee as the same may, in accordance with the terms of this
Agreement, from time to time be amended, supplemented, restated or otherwise
modified or replaced, pursuant to which Borrower issued 6-1/4% Senior
Subordinated Notes due 2015 in an aggregate principal amount of approximately
$200,000,000.
 
“Subsidiary” - any limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of Borrower in
Borrower’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any corporation of
which at least 50% of the voting stock is owned by any entity directly, or
indirectly through one or more Subsidiaries.
 
-27-

--------------------------------------------------------------------------------

 
 
“Swingline Exposure” - at any time for all Lenders, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
 
“Swingline Lender” - HSBC Bank, in its capacity as lender of Swingline Loans
hereunder, and any successor to HSBC Bank, and the replacements or successors to
HSBC Bank in such capacity, as provided in this Agreement.
 
“Swingline Loan” - a Loan made pursuant to Section 2.3 of this Agreement.
 
“Swingline Note” - a promissory note of Borrower substantially in the form of
Exhibit C hereto with all blanks appropriately completed, and all replacements
and renewals thereof evidencing the promise of the Borrower to repay Swingline
Loans to the Swingline Lender.
 
“Taxes” - any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Total Commitment” - the aggregate amount of the Commitments of the Lenders, as
such Commitments may be decreased pursuant to the terms of this Agreement. The
amount of the Total Commitment on the Closing Date is $600,000,000.
 
“Type” - when used in reference to any Loan or borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such borrowing, is
determined by reference to the Libor Rate or the Alternate Base Rate.
 
“Unused Alternative Currency Sublimit” - as to any Lender at any time, an amount
in Dollars equal to (i) such Lender’s Alternative Currency Sublimit minus
(ii) the sum of (x) the aggregate Assigned Dollar Value of all Alternative
Currency Loans made by such Lender (in its capacity as a Lender) and outstanding
at such time, plus (y) such Lender’s Applicable Percentage of the aggregate
Available Amount of all Alternative Currency Letters of Credit outstanding at
such time.
 
-28-

--------------------------------------------------------------------------------

 
 
“Unused Commitment” - with respect to any Lender at any time, (i) such Lender’s
Commitment at such time minus (ii) the sum of (x) the aggregate principal amount
of all Revolving Loans and the Assigned Dollar Value of all Alternative Currency
Loans, in each instance made by such Lender (in its capacity as a Lender) and
outstanding at such time, plus (y) such Lender’s Applicable Percentage of
(1) the aggregate Available Amount of all Letters of Credit, including, without
limitation, Existing Letters of Credit, outstanding at such time, (2) the
aggregate principal amount of all LC Disbursements made by the Issuing Banks and
outstanding at such time, and (3) the aggregate principal amount of all
Swingline Loans made by the Swingline Lender and outstanding at such time.
 
“USA Patriot Act” - the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“U.S. Letter of Credit” - a Letter of Credit denominated in Dollars.
 
“Valuation Date” - (a) with respect to any Loan, each of the following: (i) each
date of a borrowing of a Libor Loan denominated in an Alternative Currency,
(ii) each date of a continuation of a Libor Loan denominated in an Alternative
Currency, and (iii) such additional dates as the Administrative Agent shall
reasonably determine or the Required Lenders shall reasonably require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by an Issuing Bank under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or an Issuing Bank shall reasonably determine or the
Required Lenders shall reasonably require.
 
“Withdrawal Liability” - liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
1.2 Accounting Terms.
 
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall


 
-29-

--------------------------------------------------------------------------------

 


be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
Borrower’s audited financial statements previously provided to the
Administrative Agent and the Lenders, except as otherwise specifically
prescribed herein.
 
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.3 Exchange Rates; Currency Equivalents. (a) As of each Valuation Date, the
Administrative Agent or an Issuing Bank, as applicable, shall determine the
exchange rates to be used for calculating the Dollar Equivalent of amounts
denominated in Alternative Currencies by reference to the Spot Rate. Such
exchange rate becomes effective as of such Valuation Date and shall be the rate
employed in converting any amounts between Applicable Currencies until the next
Valuation Date to occur. Except for purposes of financial statements delivered
by the Borrower hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent.
 
(b) Wherever in this Agreement in connection with an advance, conversion,
continuation or prepayment of a Libor Loan or Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
amount is denominated in an Alternative Currency, such amount shall be the
relevant equivalent amount thereof in the Applicable Currency of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent in
accordance with Section 1.3(a) above.
 
1.4 European Economic and Monetary Union Provisions. The following shall be
effective at and from the commencement of the third stage of the European
Monetary Union (“EMU”) by the United Kingdom:
 
-30-

--------------------------------------------------------------------------------

 
 
(a) Redenomination and Alternative Currencies. Each obligation under this
Agreement which has been denominated in Pounds Sterling shall be redenominated
into the Euro in accordance with EMU legislation, provided, that if and to the
extent that any EMU legislation provides that following the commencement of the
third stage of EMU by the United Kingdom an account denominated either in the
Euro or in Pounds Sterling and payable within the United Kingdom by crediting an
account of the creditor can be paid by the debtor either in Euro or in Pounds
Sterling, each party to this Agreement shall be entitled to pay or repay any
such amount either in the Euro or in Pounds Sterling. Any Alternative Currency
Loan that would otherwise be denominated in Pounds Sterling shall be made in the
Euro and except as provided in the foregoing sentence, any amount payable by the
Administrative Agent to the Lenders under this Agreement shall be paid in Euro.
 
(b) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in Euro or in Pounds Sterling, neither the
Administrative Agent nor any Lender shall be liable to the Borrower or any
Lender in any way whatsoever for any delay, or the consequences of any delay, in
the crediting to any account of any amount required by this Agreement to be paid
if such party shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds (in Euro or, as the case may be, in Pounds
Sterling) to the account with the bank which shall have specified for such
purpose. As used herein, “all relevant steps” means all such steps as may be
prescribed from time to time by the regulations or operating procedures of such
clearing or settlement system as the Administrative Agent may from time to time
determine for the purpose of clearing or settling payments of the Euro.
 
(c) Basis of Accrual. If the basis of accrual of interest or fees expressed in
this Agreement with respect to Pounds Sterling shall be inconsistent with any
convention or practice in the London Interbank Market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the commencement of the
third stage of EMU by the United Kingdom; provided, that if any Alternative
Currency Loan is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.
 
(d) Rounding and Other Consequential Changes. Without prejudice and in addition
to any method of conversion or rounding prescribed by any EMU legislation and
without prejudice to the respective liabilities for indebtedness of the Borrower
to the Lenders and the Lenders to the Borrower under or pursuant to this
Agreement:
 
(i) each reference in this Agreement to a minimum amount (or an integral
multiple thereof) in Pounds Sterling shall be replaced by a reference to such

 
-31-

--------------------------------------------------------------------------------

 

reasonably comparable and convenient amount (or an integral multiple thereof) in
the Euro as the Administrative Agent may from time to time specify; and
 
(ii) except as expressly provided in this Section 1.4, each provision of this
Agreement shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be necessary or
appropriate to reflect the introduction of or changeover to the Euro in the
United Kingdom.
 
1.5 Unavailability of Alternative Currency Loans. Notwithstanding any other
provision herein, if any change in law shall make it unlawful for any Lender to
make or maintain any Alternative Currency Loan or to give effect to its
obligations as contemplated hereby with respect to any such Loan or in the event
that there shall occur any material adverse change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the opinion of such Lender make it
impracticable for Loans to be denominated in either the Euro, Pounds Sterling,
or Japanese Yen, then, by written notice to the Borrower and to the
Administrative Agent, such Lender may: (i) declare that such Loans will not
thereafter be made, whereupon any request for such an Alternative Currency Loan
shall be deemed a request for a Loan in Dollars unless such declaration shall be
subsequently withdrawn (the Lender agreeing to withdraw such declaration
promptly upon determining that the applicable event or condition no longer
exists); and (ii) require that all outstanding Alternative Currency Loans so
affected be repaid.
 
1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
 
1.7 Letters of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any letter of credit
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
ARTICLE II. THE CREDIT
 
2.1 The Revolving Credit.

 
-32-

--------------------------------------------------------------------------------

 

(a) Revolving Loans. Each Lender agrees, severally and not jointly, subject to
the terms and conditions and relying upon the representations and warranties set
forth in this Agreement and within the limits hereof, to make one or more
Revolving Loans to the Borrower, and Borrower may make a request for a Revolving
Loan or Revolving Loans from the Lenders, at any one time and from time to time,
during the Availability Period. The Borrower shall not at any time permit, and
no Lender shall have any obligation to permit, the aggregate outstanding
principal amounts of all Revolving Loans, Alternative Currency Loans, Swingline
Loans and the face amount of outstanding Letters of Credit to exceed the Maximum
Limit or any such Loan to exceed such Lender’s Unused Commitment, or the Dollar
Equivalent of $75,000,000 outstanding at any one time for all Alternative
Currency Loans. The Revolving Loans may be repaid and reborrowed in accordance
with the provisions hereof.
 
(b) The Alternative Currency Loans. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Loans denominated in an
Alternative Currency (“Alternative Currency Loans”) to the Borrower from time to
time on any Business Day during the Availability Period in an amount for each
such Loan not to exceed the Dollar Equivalent of such Lender’s Unused
Alternative Currency Sublimit at such time; provided, however, that the
aggregate amount of all Alternative Currency Loans at any time outstanding shall
not at any time exceed the Dollar Equivalent of $75,000,000 (the “Alternative
Currency Facility”), and, provided, further, that the aggregate amount of all
outstanding Alternative Currency Loans shall in no event exceed the aggregate of
the Unused Commitments of the Lenders at such time. Each Alternative Currency
Loan shall consist of Alternative Currency advances made simultaneously by the
Lenders ratably according to their Alternative Currency Sublimits. Within the
limits of each Lender’s Alternative Currency Sublimit in effect from time to
time, the Borrower may borrow, repay and reborrow.
 
(c) Method for Dollar Loans. When Borrower wants the Lenders to make a Revolving
Loan denominated in Dollars available, the Borrower shall notify the
Administrative Agent not later than 1:00 p.m. on the Business Day on which the
Revolving Loan is to be funded in the case of an ABR Loan, and in the case of a
Libor Loan not later than two (2) Business Days prior to the proposed
commencement date of the applicable Interest Period. In such notice, which may
be by telephone, confirmed immediately in writing, or telex or telecopier, by
means of a Request Certificate duly completed and executed, the Borrower shall
specify (i) the aggregate amount of the Revolving Loan to be made on a
designated date which shall be in a minimum amount of $2,000,000 and shall be in
whole multiples of $1,000,000 for amounts in excess of such minimum amount;
(ii) whether the Revolving Loan shall be an ABR Loan or a Libor Loan, and if a
Libor Loan the applicable Interest Period, provided, however, such Interest
Period may in no event overlap more than seventeen (17) other Interest Periods;
and (iii) the proposed date on which the Revolving Loan is to be funded which
shall be a Business Day. Each Lender shall make available to the Administrative
Agent in accordance with Section 2.5 hereof, in immediately available funds,
such Lender’s Applicable Percentage of such Loan in accordance with the
respective Commitment of such Lender. As early as practically possible on the
date on
 
-33-

--------------------------------------------------------------------------------

 

which a Revolving Loan is made and upon fulfillment of the conditions set forth
in Article III of this Agreement, the Administrative Agent will make the
proceeds of the Revolving Loan available to the Borrower by a deposit to the
applicable Loan Account.
 
(d) Method for Alternative Currency Loans.
 
(i) When Borrower wants the Lenders to make a Revolving Loan denominated in an
Alternative Currency available, the Borrower shall notify the Administrative
Agent and the Lenders not later than 11:00 a.m. on the third Business Day prior
to the date of the proposed borrowing. Each such notice (a “Notice of
Alternative Currency Borrowing”) may be by telephone, confirmed immediately in
writing, or telex or telecopier, specifying therein the (i) requested date of
such Alternative Currency Loan, (ii) Applicable Currency, (iii) amount of such
Alternative Currency Loan (which requested Alternative Currency Loan (other
than, in the case of a continuation of a Libor Loan, a change in the Dollar
Equivalent thereof solely as a result of currency fluctuations)) shall be in an
aggregate amount of the Applicable Alternative Currency which would purchase
approximately Three Million Dollars ($3,000,000) or an integral multiple of One
Million Dollars ($1,000,000) in excess thereof based on the Spot Rate with
respect to such currency on the date of the applicable Notice of Alternative
Currency Borrowing or, if less, the then Dollar Equivalent amount of the
aggregate Unused Alternative Currency Sublimits, and (iv) initial Interest
Period for such Alternative Currency Loan (it being understood by the Borrower
and Lenders that all Alternative Currency Loans shall be Libor Loans). Each
Lender shall make available to the Administrative Agent, in accordance with
Section 2.5 hereof, in same day funds in such Alternative Currency, such
Lender’s Applicable Percentage of such Alternative Currency Loan in accordance
with the respective Alternative Currency Sublimits of such Lender. After the
Administrative Agent’s receipt of funds from the Lenders and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower by wire transfer to such account
as the Borrower shall have previously designated to the Administrative Agent in
writing, which account must be in the name of Borrower or a Subsidiary and in
London or the financial center of the country of the Applicable Currency.


The Administrative Agent and the Lenders shall not incur any liability to
Borrower in acting upon any notice referred to in Sections 2.1(c) or (d) or upon
any telephonic notice which the Administrative Agent believes in good faith to
have been given by the Borrower by a duly authorized officer or other Person
authorized to borrow on behalf of Borrower or for otherwise acting in good faith
hereunder.


(ii) Upon the occurrence and during the continuance of any Default or Event of
Default, the Administrative Agent may, and, in the case of the occurrence and
continuance of a Default or Event or Default, shall at the direction of the
Required Lenders, terminate the Alternative Currency Facility by giving notice
of such termination to the Borrower, and each of the Lenders. Thereupon, (A) any
and all then outstanding Alternative Currency Loans shall automatically be
converted into Revolving Loans denominated in Dollars in an amount equal to the
Dollar Equivalent thereof (the “Automatically Converted Loans”), (B) no

 
-34-

--------------------------------------------------------------------------------

 

further Alternative Currency Loans shall be permitted to be made and (C) the
Alternative Currency Sublimits of the Lenders shall be automatically terminated.
In addition, at such time the other Lenders shall purchase from the Lenders, and
the Lenders shall sell and assign to the Lenders, Automatically Converted Loans
in an amount so that each and every Lender shall have a share of the total
Automatically Converted Loans equal to its Applicable Percentage of the Total
Commitment. The Administrative Agent shall specify the amounts required to
effect such purchases and sales among the Lenders. The Borrower hereby agrees to
each such sale and assignment. Each Lender agrees to purchase its Applicable
Percentage of Automatically Converted Loans on (i) the Business Day on which
demand therefor is made; provided that notice of such demand is given not later
than 11:00 a.m. on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. Upon
any such assignment by a Lender to the other Lenders of a portion of the
Automatically Converted Loans, such Lender represents and warrants to such other
Lenders that such Lender is the legal and beneficial owner of the interest being
assigned by it, but makes no other representation or warranty and assumes no
responsibility with respect to any of the Automatically Converted Loans, any of
the Loan Documents, Borrower or any Guarantor (including, without limitation, as
to the financial condition of Borrower or any Guarantor). The occurrence of any
event which results in the existence of Automatically Converted Loans pursuant
to the foregoing shall be deemed to constitute, for all purposes of this
Agreement including Section 2.7(a)(ii), an optional prepayment of all of the
Alternative Currency Loans so automatically converted into Automatically
Converted Loans before the last day of the Interest Period relating thereto.


(e) Existing Indebtedness Assigned. As of the Closing Date, there are
$155,864,556.50 revolving loans outstanding, Existing Letters of Credit with a
face amount of $11,338,730.50 outstanding and $22,500,000 of term loans
outstanding under the 2003 Agreement (as defined in part A of the Background
Section of this Agreement). Pursuant to an Omnibus Assignment and Assumption
Agreement dated as of the Closing Date, the lenders under the 2003 Agreement
have assigned to the Administrative Agent all of the indebtedness under the 2003
Agreement effective as of the Closing Date. As of the Closing Date, such
indebtedness under the 2003 Agreement is amended and restated as Indebtedness
hereunder, and the Administrative Agent hereby assigns a portion of the
Commitment to the Lenders such that, after giving effect to such assignment, the
Commitment of each Lender shall be as set forth on Schedule 2.1. The terms and
provisions of Exhibit F are hereby incorporated by reference so that the
foregoing assignment shall be subject to the terms and conditions of such
Exhibit F.
 
2.2 The Notes. (a) The Revolving Loans shall be evidenced by the Revolving
Notes, with all blanks appropriately completed, payable as provided therein to
the Lenders. The Revolving Note shall be inscribed by the holder thereof on the
schedule attached thereto and any continuation thereof with the date of the
making of each Revolving Loan, the amount of each Revolving Loan, the applicable
Rate Options and Interest Periods, all payments of principal, and the aggregate
outstanding principal balance thereof.

 
-35-

--------------------------------------------------------------------------------

 

(b) The Alternative Currency Loans shall be evidenced by the Alternative
Currency Notes, with all blanks appropriately completed, payable as provided
therein to the Lenders. The Alternative Currency Notes shall be inscribed by the
holder thereof on the schedule attached thereto and any continuation thereof
with the date of the making of each Alternative Currency Loan, the amount
thereof and the applicable Interest Periods, all payments of principal, and the
aggregate outstanding principal balance thereof.
 
(c) The Swingline Loans shall be evidenced by the Swingline Note, with all
blanks appropriately completed, payable as provided therein to the Swingline
Lender. The Swingline Note shall be inscribed by the holder thereof on the
schedule attached thereto and any continuation thereof with the date of the
making of each Swingline Loan, the amount thereof and all payments of principal,
and the aggregate principal balance thereof.
 
Any such inscription on the schedules to any Revolving Note, Alternative
Currency Note or Swingline Note made by the holder thereof shall constitute
prima facie evidence of the accuracy of the information so recorded; provided,
however, the failure of any Lender or other holder to make any such inscription
shall not affect the obligations of the Borrower under any Revolving Note,
Alternative Currency Note or Swingline Note or this Agreement.
 
2.3 Swingline Loans. (a) Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Loans (“Swingline Loans”) to Borrower solely
for the Swingline Lender’s own account, from time to time during the
Availability Period, up to an aggregate principal amount at any one time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000 or (ii) the sum of the
aggregate Unused Commitments of the Lenders at such time being exceeded;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Swingline Lender shall not
make any Swingline Loan in the period commencing one Business Day after the
Swingline Lender shall have received written notice in accordance with
Section 11.6 of this Agreement from Administrative Agent or any Lender that one
or more of the conditions contained in Article III are not then satisfied or a
Default or an Event of Default exists and ending upon the satisfaction or waiver
of such condition(s) or cure or waiver of such Default or Event of Default.
Swingline Loans shall bear interest at the Prime Rate from time to time in
effect. Each outstanding Swingline Loan shall be payable on the Business Day
following demand therefor or automatically without demand on the Revolving
Credit Maturity Date, together with interest accrued thereon, and shall
otherwise be subject to all other terms and conditions applicable to all
Revolving Loans, except that all interest thereon shall be payable to the
Swingline Lender solely for its own account other than in the case of the
purchase of a participation therein in accordance with Section 2.3(c) of this
Agreement. Within the foregoing limits and subject to the terms and conditions
set forth herein, Borrower may borrow, repay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than

 
-36-

--------------------------------------------------------------------------------

 

1:00 p.m. on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from Borrower.
The Swingline Lender shall make each Swingline Loan available to Borrower by
means of a credit to the general deposit account of Borrower with the Swingline
Lender (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.4(f) of this Agreement, by
remittance to such Issuing Bank) by 3:00 p.m. on the requested date of such
Swingline Loan.
 
(c) At any time after making a Swingline Loan, the Swingline Lender may request
Borrower to, and upon request by the Swingline Lender, Borrower shall, promptly
request a Revolving Loan from all Lenders and apply the proceeds of such
Revolving Loan to the repayment of any Swingline Loan owing by Borrower not
later than the Business Day following the Swingline Lender’s request.
Notwithstanding the foregoing, and upon the earlier to occur of (i) three (3)
Business Days after demand for payment is made by the Swingline Lender for a
Swingline Loan, and (ii) the Revolving Credit Maturity Date, if such Swingline
Loan has not been paid by Borrower, such Swingline Loan shall bear interest as
an ABR Loan and each Lender (other than the Swingline Lender) shall irrevocably
and unconditionally purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation in such Swingline Loan in an
amount equal to such Lender’s Applicable Percentage of such Swingline Loan and
promptly pay such amount to the Administrative Agent for the account of the
Swingline Lender by wire transfer of immediately available funds in the same
manner as provided in Section 2.5 of this Agreement with respect to Loans made
by such Lender, and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, shall be made without any offset,
abatement, withholding or reduction whatsoever and such payment shall be made by
the other Lenders whether or not an Event of Default or a Default is then
continuing or any other condition precedent set forth in Article III is then met
and whether or not Borrower has then requested a Revolving Loan in such amount.
The Administrative Agent shall notify Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. If any Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender, any amounts due to
the Swingline Lender from such Lender pursuant to this Section, the Swingline
Lender shall be entitled to recover such amount, together with interest thereon
at the Federal Funds Effective Rate for the first three (3) Business Days after
Defaulting Lender receives such notice and thereafter at the rate for ABR Loans,
in either case payable (i) on demand, (ii) by setoff against any payments made
to the Swingline Lender for the account of Defaulting Lender, or (iii) by
payment to the Swingline Lender by the Administrative Agent of amounts otherwise
payable to Defaulting Lender under this Agreement. The failure of any Lender to
make available to the Administrative Agent for the account of the Swingline
Lender its Applicable Percentage of any unpaid Swingline Loan shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent for the

 
-37-

--------------------------------------------------------------------------------

 

account of the Swingline Lender, its Applicable Percentage of any unpaid
Swingline Loan on the date such payment is to be made, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent for the account of the Swingline Lender its Applicable
Percentage of any unpaid Swingline Loan.
 
2.4 Letters of Credit.
 
(a) General. Each Issuing Bank agrees, on the terms and conditions hereinafter
set forth, to issue Letters of Credit for the account of the Borrower from time
to time on any Business Day during the period from the Closing Date until two
(2) Business Days prior to the Revolving Credit Maturity Date (A) in an
aggregate Available Amount for all Letters of Credit, including, without
limitation, Existing Letters of Credit, not to exceed at any time such Issuing
Bank’s Letter of Credit Commitment at such time, (B) with respect to Alternative
Currency Letters of Credit, in an Available Amount for each such Alternative
Currency Letter of Credit not to exceed an amount equal to the Unused
Alternative Currency Sublimits of the Lenders at such time, (C) in an Available
Amount for each such Letter of Credit not to exceed an amount equal to the
Unused Commitments of the Lenders at such time. Within the limits of the Letter
of Credit Facility, and subject to the limits referred to herein, the Borrower
may request the issuance of Letters of Credit under this Section, repay any LC
Disbursements resulting from drawings under Letters of Credit pursuant to
Section 2.4(f) and request the issuance of additional Letters of Credit under
Section 2.4(c). The Existing Letters of Credit shall be deemed to be Letters of
Credit under this Agreement issued on the Closing Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
 
(b) Letter of Credit Fees. An Issuing Bank shall have the right to receive,
solely for its own account, and Borrower shall pay with respect to any Letter of
Credit such Issuing Bank’s reasonable and customary administrative, issuance,
amendment, drawing and negotiation charges in connection with letters of credit.
For each day during (i) the period beginning on the date of this Agreement and
ending December 31, 2006, (ii) each full calendar quarter thereafter during the
term of this Agreement and (iii) the period beginning on the first day of the
calendar quarter containing the Revolving Credit Maturity Date and ending on the
day before the Revolving Credit Maturity Date, the Borrower shall pay, on
demand, following each such calendar quarter or other time period, to the
Administrative Agent for the account of each Lender participating in such
Letters of Credit a non-refundable letter of credit fee equal to such Lender’s
Applicable Percentage, on such day, of the product obtained by multiplying
(A) that portion of LC Exposure representing the aggregate
 
-38-

--------------------------------------------------------------------------------

 
 
undrawn face amount of Letters of Credit on such day first by (B) the Applicable
Margin then in effect for Libor Loans for such day minus 1/4% and then by
(C) 1/360.
 
(c) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions;
Reports.
 
(i) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the particular Issuing Bank) to the appropriate Issuing
Bank and the Administrative Agent (at least three (3) Business Days in advance
of the requested date of issuance, amendment, renewal or extension for a Letter
of Credit) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the Available Amount of such
Letter of Credit, the Applicable Currency, the name and address of the
beneficiary thereof, the purpose for which such Letter of Credit is to be
issued, and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. Such notice, to be effective, must be
received by an Issuing Bank not later than 2:00 p.m. or the time agreed upon by
such Issuing Bank and the Borrower on the last Business Day on which such notice
can be given under this Section 2.4(c). If requested by an Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.
 
(ii) A Letter of Credit shall be issued, amended, renewed or extended only if,
(x) after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $75,000,000, (ii) the sum of the total
Revolving Credit Exposures shall not exceed the Total Commitment, and (iii) in
the case of Alternative Currency Letters of Credit, the Unused Alternative
Currency Sublimits shall not be exceeded, (y) as of the date of such issuance
amendment, renewal or extension, no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain any Issuing Bank from issuing the Letter of Credit and no law, rule or
regulation applicable to such Issuing Bank and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit or request that such Issuing
Bank refrain from the issuance of letters of credit generally or the issuance of
that Letter of Credit. Unless an Issuing Bank has been notified by the
Administrative Agent or the Required Lenders in writing that a Default or an
Event of Default has occurred and is continuing, in which case an Issuing Bank
shall have no obligation to issue, amend, renew or extend any Letter of Credit
until such notice is withdrawn by the Administrative Agent or the Required
Lenders or such Default or Event of Default has been effectively waived in
accordance with the provisions of this Agreement, an Issuing Bank shall, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower as agreed between such Issuing Bank
and the Borrower in connection with such issuance, provided that any such
Alternative Currency Letter of Credit shall in any event be made available to
the

 
-39-

--------------------------------------------------------------------------------

 

Borrower, or as the Borrower may direct, in London or the financial center of
the country of the Applicable Currency.
 
(iii) Each Issuing Bank shall furnish (i) to the Administrative Agent on the
first Business Day of each week a written report summarizing issuance and
expiration dates of Letters of Credit issued during the previous week and
drawings during such week under all Letters of Credit, (ii) to the
Administrative Agent, the Borrower, and each Lender on the first Business Day of
each month a written report summarizing issuance and expiration dates of Letters
of Credit issued during the preceding month and drawings during such month under
all Letters of Credit, and (iii) to the Administrative Agent, the Borrower, and
each Lender on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit.
 
(iv) Notwithstanding any other provisions of this Agreement if, after the
Closing Date any change in law shall make it unlawful for an Issuing Bank to
issue Letters of Credit denominated in an Alternative Currency, then by prompt
written notice thereof to the Borrower and to the Administrative Agent (which
notice shall be withdrawn whenever such circumstances no longer exist), such
Issuing Bank may declare that Letters of Credit will not thereafter be issued by
it in the affected Alternative Currency or Alternative Currencies, whereupon the
affected Alternative Currency or Alternative Currencies shall be deemed (for the
duration of such declaration) not to constitute an Alternative Currency for
purposes of the issuance of Letters of Credit by such Issuing Bank.
 
(d) Expiration Date. No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than one (1) Business Day prior to the Revolving Credit Maturity Date. The
foregoing notwithstanding, any standby Letter of Credit may, by its terms, be
renewable annually upon notice (a “Notice of Renewal”) given to an Issuing Bank
and the Administrative Agent on or prior to any date for notice of renewal set
forth in such Letter of Credit (but in any event at least three (3) Business
Days prior to the date of the proposed renewal of such standby Letter of Credit)
and upon fulfillment of the applicable conditions set forth in Article III
unless such Issuing Bank shall have notified the Borrower (with a copy to the
Administrative Agent) on or prior to the date for notice of termination set
forth in such Letter of Credit (but in any event at least thirty (30) Business
Days prior to the date of automatic renewal) of its election not to renew such
standby Letter of Credit (a “Notice of Termination”); provided that the terms of
each standby Letter of Credit that is automatically renewable annually shall not
permit the expiration date (after giving effect to any renewal) of such standby
Letter of Credit in any event to be extended to a date later than one (1)
Business Day before the Revolving Credit Maturity Date. If either a Notice of
Renewal is not given by the Borrower or a Notice of Termination is given by an
Issuing Bank pursuant to the immediately preceding sentence, such standby Letter
of Credit shall expire on the date on which it otherwise would have been
automatically renewed; provided, however, that even in the absence of receipt of
a Notice of Renewal, an Issuing Bank may, in its discretion unless instructed to
the contrary by the
 
-40-

--------------------------------------------------------------------------------

 
 
Administrative Agent or the Borrower, deem that a Notice of Renewal had been
timely delivered and, in such case, a Notice of Renewal shall be deemed to have
been so delivered for all purposes under this Agreement.
 
(e) Participations. (i) Immediately upon issuance by an Issuing Bank of any
Letter of Credit in accordance with the procedures set forth in Section 2.4(c)
of this Agreement, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation equal to its Applicable
Percentage of such Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto) and any security therefor or
guaranty pertaining thereto.
 
(ii) In the event that an Issuing Bank makes any LC Disbursement and the
Borrower shall not have repaid such amount to such Issuing Bank pursuant to
Section 2.4(f) of this Agreement, (a) if such payment relates to an Alternative
Currency Letter of Credit, automatically and with no further action required,
the obligation to reimburse the applicable payment shall be permanently
converted into an obligation to reimburse the Dollar Equivalent of such LC
Disbursement, and (b) such Issuing Bank shall promptly notify the Administrative
Agent and each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Bank the amount of such Lender’s Applicable Percentage of the unreimbursed
amount of any LC Disbursement in the same manner as provided in Section 2.5 of
this Agreement with respect to Revolving Loans made by such Lender and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders.


(iii) If any Lender fails to make available to an Issuing Bank any amounts due
to such Issuing Bank pursuant to this Section 2.4(e), such Issuing Bank shall be
entitled to recover such amount, together with interest thereon, at the Federal
Funds Effective Rate for the first three (3) Business Days after Defaulting
Lender receives such notice and thereafter at the rate for ABR Loans, in either
case payable (i) on demand, (ii) by setoff against any payments made to such
Issuing Bank for the account of Defaulting Lender or (iii) by payment to such
Issuing Bank by the Administrative Agent of amounts otherwise payable to
Defaulting Lender under this Agreement. The failure of any Lender to make
available to the Administrative Agent for the account of such Issuing Bank its
Applicable Percentage of the unreimbursed amount of any LC Disbursement shall
not relieve any other Lender of its obligation hereunder to make available to
the Administrative Agent for the account of such Issuing Bank its Applicable
Percentage of the unreimbursed amount of any LC Disbursement on the date such
payment is to be made, but no Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent for the account of
such Issuing Bank its Applicable Percentage of the unreimbursed amount of any LC
Disbursement on the date such payment is to be made.

 
-41-

--------------------------------------------------------------------------------

 

(iv) Whenever an Issuing Bank receives a payment on account of an LC
Disbursement, including any interest thereon, it shall promptly pay to each
Lender which has funded its participating interest therein, in like funds as
received an amount equal to such Lender’s pro rata share thereof based on the
amount funded.


(v) The obligations of a Lender to make payments to the Administrative Agent for
the account of an Issuing Bank with respect to LC Disbursements shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
set-off, qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances, whether
or not an Event of Default or a Default is then continuing.


(vi) In the event any payment by Borrower received by the Administrative Agent
with respect to a Letter of Credit and distributed by the Administrative Agent
to the Lenders on account of their participations is thereafter set aside,
avoided or recovered from the Administrative Agent in connection with any
receivership, liquidation, reorganization or bankruptcy proceeding, each Lender
which received such distribution shall, upon demand by the Administrative Agent,
contribute such Lender’s Applicable Percentage of the amount set aside, avoided
or recovered together with interest at the rate required to be paid by the
Administrative Agent upon the amount required to be repaid by it.


(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement, the
Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent for the account of such Issuing Bank an amount in the Applicable Currency
equal to such LC Disbursement not later than 12:00 Noon on the date that such LC
Disbursement is made, if the Borrower shall have received notice by telephone or
otherwise of such LC Disbursement prior to 10:00 a.m. on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 Noon on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m. on the day
of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.1 or 2.3 of
this Agreement that such payment be financed with an ABR Loan or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Loan or Swingline Loan.
 
(g) Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement,


 
-42-

--------------------------------------------------------------------------------

 


or any term or provision therein, (ii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by an Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply strictly with the terms of
such Letter of Credit so long as it complies in all material respects, (iv) the
existence of any claim, set-off, defense or other right which Borrower or any
Subsidiary may have at any time against the beneficiary named in a Letter of
Credit or any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), any Issuing Bank, any Lender, any other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transaction (including any
underlying transactions between Borrower, any Subsidiary and the beneficiary
named in any Letter of Credit), (v) the occurrence of any Event of Default or
Default, or (vi) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. As among the Borrower, the
Issuing Banks and the Lenders, the Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of the Letters of Credit requested by it. In furtherance and not
in limitation of the foregoing, the Issuing Banks and the Lenders shall not be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respect invalid, insufficient, inaccurate, fraudulent
or forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; (iii) failure of the beneficiary of
a Letter of Credit to comply fully with conditions required in order to draw
upon such Letter of Credit so long as such beneficiary is in material compliance
with such conditions; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise; (v) errors in interpretation of technical terms; (vi) misapplication
by the beneficiary of a Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (vii) any consequences arising from causes beyond the
control of the Issuing Banks or the Lenders. In addition to amounts payable as
elsewhere provided in this Section 2.4, Borrower hereby agrees to protect,
indemnify, pay and save the Administrative Agent, the Issuing Banks and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, posts, charges and expenses (including reasonable attorneys’
fees) arising from the claims of third parties against the Administrative Agent
or such Issuing Banks in respect of any Letter of Credit requested by the
Borrower. In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank or any Lender under or in connection with the Letters of Credit or any
related certificates, if taken or omitted in good faith, shall not put any
Issuing Bank, the Administrative Agent or such Lender under any resulting
liability to Borrower or relieve Borrower of any of their obligations hereunder
to any Issuing Bank, the Administrative Agent or any Lender. Notwithstanding
anything to the contrary contained in this Section 2.4(g), Borrower shall not
have any obligations to indemnify any Issuing Bank under this Section 2.4(g) in
respect of any liability incurred by such Issuing Bank that is found in a final
judgment by a court of competent jurisdiction to have


 
-43-

--------------------------------------------------------------------------------

 


resulted primarily from such Issuing Bank’s own gross negligence or willful
misconduct, unless such action or inaction on the part of such Issuing Bank
which gave rise to the liability was taken at the request of Borrower or from
the wrongful failure to pay the Letter of Credit except if pursuant to an order
from a Governmental Authority (even if such order is later invalidated).
 
(h) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of the Borrower’s obligation to
reimburse any Issuing Bank and the Lenders with respect to any such LC
Disbursement.
 
(i) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then
regardless of the time of Borrower’s receipt of notice of such LC Disbursement,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to, but
excluding, the date that Borrower reimburses such LC Disbursement, at the rate
per annum then applicable to ABR Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (f) of this
Section, then the default interest rate set forth in Section 2.6(e)(iii) of this
Agreement shall apply. Interest accrued pursuant to this paragraph shall be for
the account of such Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e)(ii) or (e)(iii) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.
 
(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of any Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank. From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
 


 
-44-

--------------------------------------------------------------------------------

 


(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than fifty
percent (50%) of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an interest-bearing
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any of the Borrower described in Section 8.1(d) or (e) of this
Agreement. Such deposit shall be held by the Administrative Agent as Collateral
for the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the interest-bearing account or on any investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse any Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than fifty percent (50%) of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
 
2.5 Funding of Borrowings. (a) Each Lender shall fund its Applicable Percentage
of each Loan to be made hereunder on the proposed date thereof by wire transfer
of immediately available funds (in the Applicable Currency) by (i) 2:00 p.m., in
the case of Revolving Loans, and (ii) 11:00 a.m. in the case of Alternative
Currency Loans, to the account most recently designated by the Administrative
Agent for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.3 hereof. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to the Loan Account or, in the case of Alternative
Currency Loans, such other account previously designated to the Administrative
Agent in writing, which account must be in the name of the Borrower or a
Subsidiary and in London or the financial center of the country of the
Applicable Currency; provided that ABR Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.4(f) of this Agreement shall be
remitted by the Administrative Agent to the

 
-45-

--------------------------------------------------------------------------------

 

appropriate Issuing Bank and that Loans made to repay Swingline Loans as
provided in Section 2.3 of this Agreement shall be remitted by the
Administrative Agent to the Swingline Lender and that Loans made to purchase the
Applicable Percentage of Automatically Converted Loans in Section 2.1(d) of this
Agreement shall be remitted by the Administrative Agent to the applicable
Lenders.
 
(b) Unless the Administrative Agent shall have received notice from a Lender in
accordance with Section 10.15 of this Agreement that such Lender will not make
available to the Administrative Agent such Lender’s share of such borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the Defaulting
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of Defaulting Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii)  in the case of the Borrower, the
interest rate applicable to ABR Loans. If a Defaulting Lender pays such amount
to the Administrative Agent, then such amount, less any interest paid to the
Administrative Agent, shall constitute such Lender’s Loan included in such
borrowing. Any Defaulting Lender shall pay on demand to the Borrower the amount
equal to the excess of the interest actually paid by the Borrower to the
Administrative Agent over the interest which would have otherwise been payable
by the Borrower to such Defaulting Lender had such Defaulting Lender funded its
share of the applicable borrowing, plus interest on such amount at the rate
applicable to ABR Loans.
 
2.6 Interest.
 
(a) Rates.
 
(i) The Revolving Notes shall bear interest, prior to maturity (whether by
acceleration or otherwise) on the balance of principal thereof from time to time
unpaid, payable in arrears on the first day of each month for interest accrued
during the preceding month in the case of ABR Loans and in the case of Libor
Loans payable in arrears on the last day of the applicable Interest Period, and
in the case of an Interest Period in excess of three months also payable on the
dates that are successively three months after the commencement of such Interest
Period. The Revolving Loans shall bear interest in accordance with the Rate
Option selected by the Borrower pursuant to the terms hereof.
 


 
-46-

--------------------------------------------------------------------------------

 


(ii) The Alternative Currency Notes shall bear interest, prior to maturity
(whether by acceleration or otherwise) on the balance of principal thereof from
time to time unpaid, payable in arrears on the last day of the applicable
Interest Period, and in the case of an Interest Period in excess of three months
also payable on the dates that are successively three months after the
commencement of such Interest Period. The Alternative Currency Loans shall bear
interest at a rate of interest in accordance with the Libor Rate Option,
pursuant to the terms hereof.
 
(iii) The Swingline Note shall bear interest payable monthly in arrears on the
first day of each month for interest accrued during the preceding month on the
balance of principal from time to time unpaid.
 
(b) Rate Options.
 
(i) Unless the Borrower has selected a Libor Rate in accordance with the
provisions of this Agreement, the Borrower shall be deemed to have selected the
ABR Option to apply to any portion of a Revolving Note not subject to a Libor
Rate, and such rate shall continue in effect until the earlier of when a Libor
Rate and Interest Period are available and properly selected, or until the
applicable Revolving Note is paid in full.
 
Notice by the Borrower of the selection of a Libor Rate or Interest Period for
any Revolving Loan or Alternative Currency Loan, the amount subject thereto, and
the applicable Interest Periods shall be irrevocable. Such notice may be given
to the Administrative Agent by a duly completed Request Certificate executed by
the Borrower.


(ii) The Alternative Currency Notes shall bear interest at the Libor Rate for
the Interest Periods selected by the Borrower in accordance with the provisions
of this Agreement.


(iii) The Swingline Note shall bear interest at the rate of interest applicable
to ABR Loans and such rate shall continue until the Swingline Note is paid in
full.


(c) Default Rate. Upon notice to the Borrower by the Administrative Agent of the
occurrence of an Event of Default and during the continuance thereof and after
maturity, whether by acceleration or otherwise, the Revolving Notes, Alternative
Currency Notes and Swingline Notes shall bear interest at a per annum rate equal
to two percent (2%) in excess of the otherwise applicable rate of interest
thereon. Overdue fees and other amounts payable by the Borrower under this
Agreement other than principal and interest (“Overdue Amounts”) shall also bear
interest at a per annum rate equal to two percent (2%) in excess of the rate of
interest applicable to ABR Loans while such sums remain unpaid. In no event
shall the rate of interest on the Revolving Notes,
 
 
-47-

--------------------------------------------------------------------------------

 
 
Alternative Currency Notes or the rate of interest applicable to Overdue Amounts
exceed the maximum rate of interest authorized by law.
 
(d) Computation of Interest. Interest on ABR Loans shall be calculated on the
basis of a year of 365 days, or 366 days during a leap year, for the actual
number of days elapsed. Interest on Libor Loans shall be calculated on the basis
of the actual number of days elapsed in a year of 360 days, which will result in
a higher effective annual rate. If any of the Notes are not paid when due,
whether because such Notes become due on a Saturday, Sunday or bank holiday or
for any other reason, the Borrower will pay interest thereon at the aforesaid
rate until the date of actual receipt of payment by the holder of the Notes.
 
(e) Rate Conversions and Continuations. For any Revolving Loan, the Borrower may
elect to convert any portion of (i) an ABR Loan to a Libor Loan, or (ii) a Libor
Loan to an ABR Loan, or to continue any Libor Loan or ABR Loan as a new loan of
the same Type; provided, however, Libor Loans may only be converted to ABR Loans
or continued on the expiration date of the applicable Interest Period.
 
Subject to the foregoing, with respect to a Revolving Loan, the Borrower may
elect to convert any ABR Loan to a Libor Loan, or, to continue a Libor Loan as a
new Libor Loan, by Borrower giving irrevocable notice of such election to the
Administrative Agent by 1:00 p.m. at least two (2) Business Days prior to the
requested rate change date and, in the case of any Libor Loan, such conversion
or continuation shall take place on the last day of the applicable Interest
Period with respect to the Revolving Loan being so converted or continued. Such
notice may be given by a duly completed and executed Request Certificate. Each
such request to convert or continue shall include the requested rate change date
(which shall be a Business Day), the Rate Option selected, and the amount to be
converted or continued (which shall be in a principal amount of $2,000,000 or
more and in whole multiples of $1,000,000 in the case of conversion to, or
continuation as, a Libor Loan). If no Event of Default or Default is then
existing at such time, and the Borrower is in compliance with the terms of this
Agreement as evidenced by the Administrative Agent’s receipt of a properly
completed and executed Request Certificate, such conversion or continuation
shall be made on the requested rate change date, subject to the foregoing
limitations in connection with the conversion or continuation of Libor Loans.


The Administrative Agent shall not incur any liability to Borrower in acting
upon any telephonic notice which the Administrative Agent believes to have been
given by a duly authorized officer or other designated representative of such
Borrower, and which is confirmed by delivery to the Administrative Agent from
the Borrower or the Borrower of a written or facsimile notice signed by Borrower
or the Borrower, or for otherwise acting in good faith hereunder.


 
-48-

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, Alternative Currency Loans shall at all times be
Libor Loans, must comply with all provisions of this Agreement applicable to
Libor Loans and may not be converted by the Borrower into ABR Loans.


2.7 Prepayments.
 
(a) Optional Prepayments.
 
(i) ABR Loans. Borrower shall have the right to prepay at any time without
premium all or any portion of the ABR Loans.
 
(ii) Libor Loans. Borrower shall have the right to prepay without premium all or
any portion of the Libor Loans on the expiration day of the applicable Interest
Period. If any Libor Loan is prepaid at any other time, the applicable Borrower
shall pay to the applicable Lender an amount equal to the Breakage Fee within 10
days of notice thereof from the Lender, setting forth the amount of such
Breakage Fee.
 
All prepayments of the Revolving Loans and Alternative Currency Loans shall be
subject to a minimum amount of $2,000,000, and incremental multiples of
$1,000,000 thereafter or the Dollar Equivalent thereof in the case of
Alternative Currency Loans.


(b) Mandatory Prepayments.
 
(i)  Net Proceeds. Borrower shall make a mandatory prepayment to the
Administrative Agent for the account of the Lenders in accordance with their
Applicable Percentages, promptly upon receipt thereof, equal to all (100%) of
the Net Proceeds received by the Borrower or any Subsidiary from (1) insurance,
condemnation and similar recoveries in excess of $10,000,000 other than such
recoveries that are promptly applied in the ordinary course of business toward
repair or replacement of the damaged property; and (2) the reversion of Pension
Plan assets from an over-funded Pension Plan, but only to the extent of such
over-funding. Borrower shall give to the Administrative Agent written notice of
the occurrence of an event requiring a mandatory prepayment hereunder promptly,
but not later than within thirty (30) days after the occurrence of such an
event.
 
(ii) Commitments Exceeded. If on any date, the Revolving Credit Exposures of the
Lenders exceed the Total Commitment, or the Revolving Credit Exposure of any
Lender exceeds such Lender’s Commitment, or the aggregate principal amount of
Swingline Loans exceeds the Swingline Commitment, or the total LC Exposure
exceeds the Letter of Credit Commitment, then in each case the Borrower shall,
upon request made by the Administrative Agent, prepay on such date the principal
amount of Loans in an aggregate amount equal to such excess or, in the case
where total LC Exposure exceeds the Letter of Credit


 
-49-

--------------------------------------------------------------------------------

 


Commitment, pay to the Administrative Agent an amount in cash equal to such
excess to be held as security for the reimbursement obligations of the Borrower
in respect of Letters of Credit pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Administrative
Agent, the Borrower and the Issuing Banks.
 
If the Administrative Agent notifies the Borrower at any time that the Assigned
Dollar Value of the outstanding amount of all Loans and Letters of Credit
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two (2)
Business Days after receipt of such notice, the Borrower shall prepay Loans in
an aggregate amount sufficient to reduce such outstanding amount as of such date
of payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.


In the event of any repayment or prepayment of any Loan (other than a repayment
or prepayment of an ABR Loan prior to the end of the Availability Period with no
related Commitment reduction), the Borrower shall pay all accrued interest on
the principal amount repaid or prepaid on the date of such repayment or
prepayment.


The proceeds of any mandatory prepayments paid to or for the account of the
Lenders shall be applied by the Lender entitled thereto on the applicable
Indebtedness hereunder first to accrued interest, fees and expenses payable
thereon and then to principal.


2.8 Use of Proceeds. Borrower covenants to the Lenders that Borrower will use
the proceeds borrowed under this Agreement to refinance the indebtedness under
the 2003 Agreement; for Borrower’s ongoing working capital and business
requirements including Permitted Acquisitions; and no part of such proceeds will
be used directly or indirectly to purchase or carry Margin Stock, or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock, in
violation of any of the provisions of Regulations U or X of the Board of
Governors of the Federal Reserve System. Borrower further covenants that
Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.
 
2.9 Special Provisions Governing Libor Loans - Increased Costs. (a)  In the
event that on any Libor Interest Determination Date, any Lender shall have
determined (which determination shall be final, conclusive and binding) that:
 
(1) by reason of conditions in the London Interbank Market or of conditions
affecting the position of such Lender in such market occurring after the date
hereof, adequate fair means do not exist for establishing the Libor Rate, or
 
(2) by reason of (i) any applicable law or governmental rule, regulation,
guideline or order (or any written interpretation thereof and including any new
law or
 
 
-50-

--------------------------------------------------------------------------------

 
 
governmental rule, regulation, guideline or order but excluding any of the
foregoing relating to Taxes referred to in Section 2.11 of this Agreement), or
(ii) other circumstances affecting the Lenders or the London Interbank Market or
the position of the Lenders in such market (such as, but not limited to,
official reserve requirements), the Libor Rate does not represent the effective
pricing to the Lenders for U.S. dollar deposits of comparable amounts for the
relevant period due to such increased costs; then, and in either such event, the
Lenders shall on such date (and in any event as soon as possible after being
notified of a new Interest Period) give notice by telephone, confirmed in
writing, to the Borrower or the Borrower and the Administrative Agent of such
determination.
 
(b) Thereafter, the Borrower shall pay to the applicable Lender upon written
request therefor, such additional amounts as such Lender shall reasonably
determine to be required to compensate such Lender for such increased costs. A
certificate as to such additional amounts submitted to the Borrower and the
Administrative Agent by a Lender shall, absent manifest error, be final,
conclusive and binding upon the Borrower and such Lender.
 
(c) In lieu of paying to a Lender such additional amounts as required by this
Section 2.9, the Borrower may exercise the following options:
 
(1) If such determination by a Lender relates only to a Libor Loan then being
requested by the Borrower pursuant to the terms hereof, the applicable Borrower
may, on such Libor Interest Determination Date by giving notice by telephone to
such Lender, withdraw such request; or
 
(2) The Borrower may, by giving notice by telephone to a Lender require such
Lender to make the Libor Loan then being requested in the form of an ABR Loan or
to convert its outstanding Libor Loan that is so affected into an ABR Loan at
the end of the then current Interest Period.
 
2.10 Required Termination and Repayment of Libor Loans. (a)  In the event a
Lender shall have reasonably determined, at any time (which determination shall
be final, conclusive and binding but shall be made only after consultation with
the Borrower and the Administrative Agent), that the making or continuation of
any or all of the Libor Loans hereunder:
 
(1) has become unlawful by compliance by Lender in good faith with any
applicable law, governmental rule, regulation, guideline or order, or
 
(2) would cause Lender severe hardship as a result of a contingency occurring
after the date hereof which materially and adversely affects the London
Interbank Market (such as, but not limited to disruptions resulting from
political or economic events); then, and in either such event, such Lender shall
on such date (and in any event as soon as possible after making such
determination) give telephonic notice to the Borrower and the


 
-51-

--------------------------------------------------------------------------------

 


Administrative Agent, confirmed in writing, of such determination, identifying
which of the Libor Loans was so affected.
 
(b) The Borrower then shall, upon the termination of the then current Interest
Period applicable to each Libor Loan so affected or, if earlier, when required
by law, repay each such affected Libor Loan, together with all interest accrued
thereon.
 
(c) In lieu of the repayment to the applicable Lender required by
Section 2.10(b) of this Agreement, the Borrower may exercise the following
options:
 
(1) If the determination by such Lender relates only to a Libor Loan then being
requested by Borrower pursuant to the terms hereof, the Borrower may, on such
date by giving notice by telephone to such Lender, withdraw such request; or
 
(2) The Borrower may, by Borrower giving notice by telephone to such Lender,
require the Lender to make the Libor Loan then being requested in the form of an
ABR Loan, or to convert its outstanding Libor Loan or Loans that are so affected
into an ABR Loan at the end of the then current Interest Period applicable to
each such Libor Loan (or at such earlier time as repayment is otherwise required
to be made pursuant to the terms hereof). Such notice shall pertain only to the
Libor Loan outstanding or to be outstanding during each such affected Interest
Period.
 
2.11 Taxes. If any Taxes shall be payable, or ruled to be payable, by or to any
Governmental Authority, by, or in respect of any amount owing to, any Lender
which has complied with Section 10.18 of this Agreement, relating to any of the
transactions contemplated by this Agreement (including, but not limited to,
execution, delivery, performance, enforcement, or payment of principal or
interest of or under the Notes or the making of any Libor Loan), by reason of
any now existing or hereafter enacted statute, rule, regulation or other
determination (excluding any Taxes imposed on or measured by the net income of
any Lender), the Borrower will:
 
(a) pay on written request therefor all such Taxes, including interest and
penalty, if any,
 
(b) promptly furnish the Administrative Agent and the Lenders with evidence of
any such payment, and
 
(c) indemnify and hold the Administrative Agent and the Lenders and any holder
or holders of the Notes harmless and indemnified against any liability or
liabilities with respect to or in connection with any such Taxes or the payment
thereof or resulting from any delay or omission to pay such Taxes.


 
-52-

--------------------------------------------------------------------------------

 


Without prejudice to the survival of any other agreement of the Borrower under
this Agreement, the agreement and obligations of the Borrower contained in this
Section 2.11 shall survive the termination of this Agreement.
 


2.12 Commitment Fee. For each day during (i) the period beginning on the date of
this Agreement and ending December 31, 2006, (ii) each full calendar quarter
thereafter during the term of this Agreement and (iii) the period beginning on
the first day of the calendar quarter containing the Revolving Credit Maturity
Date and ending on the day before the Revolving Credit Maturity Date, the
Borrower shall pay, on demand, following each such calendar quarter or other
time period, to the Administrative Agent for the account of each Lender a fee
equal to the Applicable Commitment Fee Rate times the actual daily amount by
which the Total Commitment on such day exceeds the sum of (x) the outstanding
amount of Loans and (y) the outstanding amount of the aggregate Dollar
Equivalent of the total LC Exposure of the Lenders multiplied by 1/360.
 
2.13 Revolving Loan Commitment Termination and Reduction. (a) Unless previously
terminated, the Commitment shall terminate on the Revolving Credit Maturity
Date.
 
(b) The Borrower may, at any time by three (3) Business Days prior written
notice from the Borrower to the Administrative Agent, state the Borrower’s
desire to reduce the Maximum Limit to any amount which is not less than the
aggregate of the then outstanding principal amount of Revolving Loans,
Alternative Currency Loans, Swingline Loans and the face amount of outstanding
undrawn Letters of Credit, if any. Any reductions of the Maximum Limit shall not
be reinstated at any future date and any partial reduction shall be in the
amount of $2,000,000 and in incremental multiples of $1,000,000 thereafter. Two
Business Days after receipt of such reduction notice, the obligation of the
Lenders to make Revolving Loans or Alternative Currency Loans hereunder or
purchase participations in Swingline Loans or Alternative Currency Loans or
Letters of Credit hereunder shall be limited to the Maximum Limit as reduced
pursuant to said notice. Any such reduction of the Commitment shall be
accompanied by payment of any applicable Breakage Fees.
 
2.14 Payments. All payments of interest, principal, fees and other expenses by
the Borrower under this Agreement unless otherwise specified shall be made (a)
in lawful currency of the United States of America or (b) in the case of amounts
denominated in an Alternative Currency, in such Alternative Currency, and in
immediately available funds without counterclaim or setoff and free and clear
and without reduction for any present or future income, stamp or other Taxes,
deductions or withholdings, all of which shall be paid by the Borrower for its
own account except as otherwise provided in Section 10.18 of this Agreement. All
payments shall be made not later than 12:00 Noon on the due date at the
Administrative Agent’s office or such other


 
-53-

--------------------------------------------------------------------------------

 


office designated by the Administrative Agent in the case of payments made in an
Alternative Currency. All payments (unless stated herein otherwise) shall be
applied first to the payment of all fees, expenses and other amounts due to the
Lenders (excluding principal and interest), then to accrued interest, and the
balance on account of outstanding principal; provided, however, that after a
Default or an Event of Default, payments will be applied to the obligations of
Borrower to the Lenders as the applicable Lender determines in its sole
discretion.
 
2.15 Payments with Respect to Defaulting Lenders. No payments of principal,
interest or fees delivered to the Administrative Agent for the account of any
Defaulting Lender shall be delivered by the Administrative Agent to such
Defaulting Lender. Instead, such payments shall, for so long as such Defaulting
Lender shall be a Defaulting Lender, be held by the Administrative Agent, and
the Administrative Agent is hereby authorized and directed by all parties hereto
to hold such funds in escrow and apply such funds as follows:
 
(a) First, if applicable, to any payments due to any Issuing Bank pursuant to
Section 2.4(e) of this Agreement or the Administrative Agent under
Section 2.1(d), Section 2.3 or Section 2.5 of this Agreement; and
 
(b) Second, to Loans required to be made by such Defaulting Lender on any
borrowing date to the extent such Defaulting Lender fails to make such Loans;
and
 
(c)  Third, to the payment of any amount due to the Borrower under
Section 2.5(b) of this Agreement.
 
Notwithstanding the foregoing, upon the termination of the Commitments and the
payment and performance of all of the Indebtedness and other obligations of the
Borrower under this Agreement (other than those owing to a Defaulting Lender),
any funds then held in escrow by the Administrative Agent pursuant to the
preceding sentence shall be distributed to each Defaulting Lender, pro rata in
proportion to amounts that would be due to each Defaulting Lender but for the
fact that it is a Defaulting Lender.
 
2.16 Upfront Fees. Borrower shall pay to each of the Lenders on the Closing Date
the upfront fees in the amounts determined for each Lender in accordance with
the term sheet dated August 18, 2006 contained in the Confidential Information
Materials.
 
2.17 Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent for its own account the fees in the amounts and on the dates previously
agreed to in writing by the Borrower and the Administrative Agent.
 


 
-54-

--------------------------------------------------------------------------------

 


2.18 Substitution of Lender. If (a) the obligation of any Lender to make or
maintain Libor Loans has been suspended pursuant to Section 2.10 of this
Agreement when not all Lenders’ obligations to do so have been suspended, (b)
any Lender has demanded compensation under Sections 2.9 or 2.10 of this
Agreement, or Yield Protection under Section 2.19 of this Agreement or a payment
for a change in Capital Adequacy Regulations under Section 2.20 of this
Agreement, in each case when all Lenders have not done so, (c) any Lender is a
Defaulting Lender or (d) any payment of Taxes by the Borrower is required under
Section 2.11 hereof, the Borrower shall have the right, if no Default then
exists, to replace such Lender (a “Replaced Lender”) with one or more other
lenders (each, a “Replacement Lender”) reasonably acceptable to the
Administrative Agent, provided that (i) at the time of any replacement pursuant
to this Section 2.18, each Replacement Lender shall enter into one or more
Assignment and Assumptions pursuant to which the Replacement Lender shall
acquire the Commitments and outstanding Loans and other obligations of the
Replaced Lender and, in connection therewith, shall pay to the Replaced Lender
in respect thereof an amount equal to the sum of (A) the amount of principal of,
and all accrued interest on, all outstanding Loans of the Replaced Lender, (B)
the amount of all accrued, but theretofore unpaid, fees and expenses, if
applicable, owing to the Replaced Lender hereunder and (C) the amount which
would be payable by the Borrower to the Replaced Lender pursuant to Section
2.7(a)(ii) of this Agreement, if any, if the Borrower prepaid at the time of
such replacement all of the Loans of such Replaced Lender outstanding at such
time and (ii) all obligations of the Borrower under this Agreement and the other
Loan Documents then owing to the Replaced Lender (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full by the Borrower
to such Replaced Lender concurrently with such replacement. Upon the execution
of the respective Assignment and Assumption, the payment of amounts referred to
in clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrower, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder. The provisions of
this Agreement shall continue to govern the rights and obligations of a Replaced
Lender with respect to any Loans made or any other actions taken by such
Replaced Lender while it was a Lender. Nothing herein shall release any
Defaulting Lender from any obligation it may have to the Borrower, the
Administrative Agent, any Issuing Bank, Swingline Lender or any other Lender.
 
2.19 Yield Protection. If the introduction of any change in, or change in the
interpretation of, after the date of this Agreement, any law or any governmental
or quasi-governmental rule, regulation, policy, guideline or directive (whether
or not having the force of law), or any change or modification thereof,
 
(a) has the effect of changing the basis of taxation of payments to any Lender
in respect of its Loans or other amounts due it hereunder (excluding income
taxes and


 
-55-

--------------------------------------------------------------------------------

 


franchise taxes (imposed in lieu of income taxes) imposed on the Administrative
Agent or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein, other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), or
 
(b) has the effect of increasing or deeming applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, or
 
(c) imposes any other condition the result of which is to increase the cost to
any Lender of making, funding or maintaining loans or reduces any amount
receivable by any Lender in connection with loans, or requires any Lender to
make any payment calculated by reference to the amount of loans held or interest
received by it (excluding for such purpose “Taxes” as to which Section 2.11
shall apply), by an amount reasonably deemed material by such Lender,
 
then, within fifteen (15) days of demand by such Lender, the Borrower shall pay
such Lender that portion of such increased expense incurred or reduction in an
amount received which such Lender reasonably determines is attributable to
making, funding and maintaining its Loans or its Commitment.


2.20 Changes in Capital Adequacy Regulations. If a Lender reasonably determines
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender is increased as a result of a Change (as
defined below), then, within fifteen (15) days of demand by such Lender, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender determines is attributable to this Agreement, its Loans or its
obligation to make Loans hereunder (after taking into account such Lender’s
policies as to capital adequacy). As used herein, “Change” means (a) any change
after the date of this Agreement in the Risk-Based Capital Guidelines (as
defined below) or (b) any adoption of or change in any other law, governmental
or quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any corporation controlling any Lender. “Risk-Based
Capital Guidelines” means (i) the risk-based capital guidelines in effect in the
United States of America on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States of America implementing the July 1988
report of the Basel Committee on Banking Regulation and Supervisory Practices
Entitled “International Convergence of Capital Measurements and Capital
Standards,” including transition rules, and any amendments to such regulations
adopted prior to the date of this Agreement.


 
-56-

--------------------------------------------------------------------------------

 


2.21 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate office, branch or Affiliate
with respect to its Libor Loans to reduce any liability of Borrower to such
Lender under Sections 2.9, 2.11, 2.19 and 2.20 of this Agreement, so long as
such designation is not disadvantageous to such Lender in any material respect.
Each Lender shall deliver a written statement of such Lender to the Borrower
(with a copy to the Administrative Agent) as to the amount due, if any, under
Section 2.9, 2.11, 2.19 or 2.20 of this Agreement. Such written statement shall
set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall state that amounts determined in accordance
with such procedures are being charged by such Lender to other Borrower with
credit facilities similar to this Agreement and credit characteristics
comparable to the Borrower as determined by such Lender and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such sections in connection with a Libor
Loans shall be calculated as though each Lender funded such Loans through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the interest rate applicable to such Loan, whether
in fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 2.9, 2.19 and 2.20 of this Agreement shall survive
payment of the Indebtedness under this Agreement and termination of this
Agreement. The Borrower shall have no obligation to compensate any Lender with
respect to amounts provided in Sections 2.19 and 2.20 of this Agreement with
respect to any period prior to the date which is ninety (90) days prior to the
date such Lender delivers its written statement hereunder requesting
compensation.
 
ARTICLE III. CONDITIONS TO THE CREDIT
 
The Lenders’ agreement to lend, contained in this Agreement, shall be effective
only upon fulfillment of the following conditions at or prior to the date
specifically set forth herein.
 
3.1 No Default. (i) There not existing at the time such Loan is to be made any
Event of Default or Default and (ii) such Lender not reasonably believing that
any Event of Default or Default so exists or, if such Loan is made, will occur
or exist.
 
3.2 Representations and Warranties. (i) Each representation and warranty made in
this Agreement being true and correct in all material respects as of the date of
this Agreement and, except to the extent updated in a certificate executed by a
Responsible Officer of Borrower and received by each Lender before the time such
Loan is to be made, as of such time, (ii) each other representation and warranty
made to any Lender by or on behalf of the Borrower pursuant to any Loan Document
before the


 
-57-

--------------------------------------------------------------------------------

 


time such Loan is to be made being true and correct in all material respects as
of the date thereof, (iii) each financial statement provided to any Lender by or
on behalf of the Borrower pursuant to any Loan Document before the time such
Loan is to be made having fairly presented the financial information it purports
to reflect as of the date thereof and (iv) such Lender not reasonably believing
that (A) any such representation or warranty, except to the extent so updated,
was or is other than true and correct in all material respects as of any date or
time of determination of the truth or correctness thereof, (B) any event or
condition the occurrence, non-occurrence, existence or non-existence of which is
a subject of any such representation or warranty would have any Material Adverse
Effect or (C) any such financial statement did not so fairly present such
information as of the date thereof.
 
3.3 Proceedings. Such Lender being satisfied as to each corporate or other
proceeding of the Borrower or any Subsidiary in connection with any transaction
contemplated by this Agreement.
 
3.4 Closing Conditions. The receipt by each Lender on the date of this
Agreement, or the Swingline Lender or the Issuing Banks, as appropriate, unless
otherwise indicated, of the following, in form and substance satisfactory to
each Lender:
 
(a) A Revolving Loan Note payable to the order of such Lender, appropriately
completed and duly executed by the Borrower;
 
(b) A request for the Revolving Loan determined by the Administrative Agent to
meet the requirements for such a request set forth in Section 2.1 of this
Agreement;
 
(c) An Alternative Currency Note payable to the order of each Lender
appropriately completed and duly executed by the Borrower;
 
(d) A Swingline Note payable to the order of the Swingline Lender appropriately
completed and duly executed by the Borrower;
 
(e) An Amended and Restated Continuing, Absolute and Unconditional Guaranty
Agreement in favor of the Administrative Agent appropriately completed and duly
executed by each Domestic Subsidiary, unlimited as to amount;
 
(f) (i) An Amended and Restated General Security Agreement in favor of the
Administrative Agent, appropriately completed and duly executed by Borrower and
each Domestic Subsidiary, covering, together with all other personal property
and fixtures of such Person, all of the issued and outstanding shares of each
class of stock and other ownership interests of Borrower in each Domestic
Subsidiary and 65% of the issued and outstanding shares of each class of stock
and other ownership interests of Borrower in Moog Europe Holdings y


 
-58-

--------------------------------------------------------------------------------

 


Cia, S.L.S. and each other Directly-Owned Foreign Subsidiary, together with each
agreement, instrument and other writing evidencing any security covered thereby,
and (ii) amended negative pledge agreements appropriately completed and duly
executed by Moog Europe Holdings y Cia Sociedad Commandataria and Moog Holding
GmbH KG, respectively, pledging not to make any sale, assignment, contribution,
transfer or other disposition of the stock or other ownership interests of any
of their direct or indirect subsidiaries except as otherwise permitted under
this Agreement, and pledging not to consent to or permit the creation of any
Lien upon the stock or other ownership interests in any of their direct
subsidiaries or consent to or permit the creation of any Lien upon the stock or
other ownership interests of any of their indirect subsidiaries;
 
(g) Amended Patent, Trademark and Copyright Collateral Assignments and Security
Agreements in favor of the Administrative Agent, appropriately completed and
duly executed by the Borrower and each Domestic Subsidiary;
 
(h) Mortgage Modification Agreements or Deed of Trust Modification Agreements
and Modified Assignments of Leases and Rents in favor of the Administrative
Agent, as deemed necessary by the Administrative Agent, appropriately completed
and duly executed by, as required, the Borrower or the applicable Subsidiary in
order to continue the existing liens on real property of the Borrower and
certain Subsidiaries on the properties described in part B of the Background
Section of this Agreement;
 
(i) Satisfactory updated title searches or title insurance policy endorsements
to the existing mortgagee’s title insurance policies issued to Administrative
Agent in connection with the 2003 Agreement relating to the real property
covered by the Mortgages, Deeds of Trust and Assignments of Leases and Rents
referred to in Section 3.4(g);
 
(j) An opinion of Hodgson, Russ LLP, counsel to the Borrower, addressed to each
Lender and counsel to the Administrative Agent, and in form and content
satisfactory to the Administrative Agent, substantially in the form of the
opinion issued in connection with the 2003 Agreement, but to include such
matters relative to the Subordinated Indenture as the Administrative Agent shall
reasonably require;
 
(k) Evidence that each of the Borrower and all Domestic Subsidiaries are (i) in
good standing under the Law of the jurisdiction in which it is organized and
(ii) duly qualified and in good standing as a foreign Person of its type
authorized to do business in each jurisdiction in which such qualification is
necessary except where the failure to so qualify would not have any Material
Adverse Effect;
 
(l) A copy of the certificate or articles of incorporation or organization,
by-laws, operating or partnership agreement or other charter, organizational or
governing document of each of the Borrower and all Domestic Subsidiaries
certified by its Secretary, or a Person having functions with respect to it
similar to those of the Secretary of a corporation, to be complete and accurate;


 
-59-

--------------------------------------------------------------------------------

 


(m) Evidence of the taking and the continuation in full force and effect of each
corporate or other action of the Borrower or any other Person necessary to
authorize the obtaining of all Loans by the Borrower, the execution, delivery
and performance of each Loan Document by each Person other than any Lender and
the imposition or creation of each security interest, mortgage and other lien
and encumbrance imposed or created pursuant to any Loan Document;
 
(n) Evidence (i) that no asset subject to any mortgage, security interest or
other lien or encumbrance pursuant to any Security Document is subject to any
other security interest, mortgage or other lien or encumbrance, except for
Permitted Encumbrances, and (ii) of the making of each recording and filing, and
of the taking of each other action, deemed necessary or desirable by the
Administrative Agent at the sole option of the Administrative Agent to perfect
or otherwise establish, preserve or protect the priority of any such security
interest, mortgage or other lien or encumbrance;
 
(o) Evidence that each requirement contained in any Loan Document with respect
to insurance is being met;
 
(p) Each additional agreement, instrument and other writing (including, but not
limited to, each agreement, instrument and other writing intended to be filed or
recorded with any Governmental Authority to perfect or otherwise establish,
preserve or protect the priority of any security interest, mortgage or other
lien or encumbrance created or imposed pursuant to any Loan Document; and
 
(q) Receipt by the Administrative Agent of an Omnibus Assignment Agreement in
form and content satisfactory to the Administrative Agent whereby each of the
lenders under the 2003 Agreement assigns to the Administrative Agent the
indebtedness owed to them by Borrower and endorses and delivers to the
Administrative Agent the notes evidencing such indebtedness.
 
Payment of all costs and expenses incurred as of the Closing Date by the
Administrative Agent and payable pursuant to Section 9.1 of this Agreement.


3.5 Conditions to Subsequent Borrowing and Issuance. The obligation of the
appropriate Lender to make a Loan to Borrower or issue or renew a Letter of
Credit (collectively, “Issuance”) and the right of the Borrower to request a
Loan or Issuance after the date of this Agreement shall each be subject to the
further conditions that on the date of the making of such Loan or such Issuance:
 
(a) Each of the conditions listed in Section 3.4 shall have been satisfied or
waived in accordance with this Agreement.
 


 
-60-

--------------------------------------------------------------------------------

 


(b) The following statements shall be true and the Administrative Agent shall
have received a Request Certificate signed by a Responsible Officer of Borrower
dated the date of such Loan or Issuance stating that:
 
(i) there does not exist at the time such Loan or Issuance is to be made any
Event of Default, Default or Material Adverse Effect;




(ii) each representation and warranty made in this Agreement and any Loan
Document to which the Borrower is a party and in any certificate, document or
financial or other statement furnished at any time thereunder is true, correct
and complete in all material respects with the same effect as though such
representations and warranties had been made as of the time such Loan or
Issuance is to be made, except to the extent any such representation and
warranty relates solely to an earlier date, or to the extent any such
representation and warranty has been updated in a certificate executed by a
Responsible Officer and received by the Administrative Agent before the time
such Loan or Issuance is to be made; and


(iii) the incurrence of such Loan or Issuance is permitted by the terms of the
Subordinated Indenture and will constitute Senior Debt and Designated Senior
Debt under, and as defined in, the Subordinated Indenture.


(c) The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent may reasonably, in both time and scope,
request, and all legal matters incident to such Loan or Issuance shall be
satisfactory to counsel to the Administrative Agent.


3.6 Subsequent Extensions of Credit. Subsequent to the satisfaction of the
conditions set forth herein, each request to the Administrative Agent for a
Revolving Loan, Alternative Currency Loan, Swingline Loan or Letter of Credit
after the date hereof shall constitute confirmation by the Borrower of all the
factual matters set forth in the form of Compliance Certificate as of the date
of such request in the same manner as if a written Compliance Certificate had
been delivered, and such factual matters shall be true in all material respects
on the date such Revolving Loan, Swingline Loan, Alternative Currency Loan or
Letter of Credit is made or issued. No Revolving Loan, Swingline Loan,
Alternative Currency Loan or Letter of Credit shall be made if such
certification is not made without qualification.
 
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
 
The Borrower makes the following representations and warranties:


 
-61-

--------------------------------------------------------------------------------

 


4.1 Corporate Status. Borrower, each Guarantor and each other Subsidiary is a
duly organized or formed and validly existing corporation, partnership or
limited liability company, as the case may be, and in good standing or in full
force and effect under the laws of its jurisdiction of organization; has powers
and authority to transact the business in which it is engaged; is duly licensed
or qualified and in good standing in each jurisdiction in which the conduct of
such business requires such licensing or such qualification except where the
failure to do so has not had or will not have a Material Adverse Effect; and has
all necessary power and authority to enter into this Agreement and to execute,
deliver and perform this Agreement, the Notes, the other Loan Documents and any
other document executed in connection with this Agreement to which it is a
party, all of which have been duly authorized by all proper and necessary entity
and shareholder action. Schedule 4.1 hereto lists, as of the Closing Date, each
Subsidiary and the direct and indirect ownership interests of the Borrower
therein.
 
4.2 Valid and Binding Obligation. This Agreement, the Notes, the Loan Documents,
and any other document executed in connection herewith to which Borrower, any
Guarantor or other Subsidiary is a party, will constitute the legal, valid and
binding obligations of the Borrower, such Guarantor or other Subsidiary a party
thereto, enforceable in accordance with their respective terms, except as
enforceability (i) may be limited by state, provincial or federal bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
rights of creditors generally and (ii) may be subject to equity principles in
the event equitable remedies are sought.
 
4.3 No Pending Litigation. Except as set forth on Schedule 4.3 of this
Agreement, there are not any actions, suits, proceedings (whether or not
purportedly on behalf of Borrower, any Guarantor or any other Subsidiary) or
investigations pending or, to the knowledge of Borrower, such Guarantor or any
other Subsidiary, threatened against Borrower, such Guarantor or any Subsidiary
or any basis therefore, which, in any case or in the aggregate, have had or will
have a Material Adverse Effect, or which question the validity of this
Agreement, the Notes, any other Loan Documents, or any other documents required
by this Agreement, or any action taken or to be taken pursuant to any of the
foregoing.
 
4.4 No Consent or Filing. No consent, license, approval or authorization of, or
registration, declaration or filing with, any court, Governmental Authority or
other Person or entity is required in connection with the valid execution,
delivery or performance of this Agreement, the Notes, any other Loan Documents,
or any other documents required by this Agreement to which Borrower or any
Subsidiary is a party, or in connection with any of the transactions
contemplated thereby other than the filing of financing statements and the
recording of mortgages or deeds of trust on any Collateral which filings and
recordings were made prior to the Closing Date.


 
-62-

--------------------------------------------------------------------------------

 


4.5 No Violations. The execution and delivery of, and to the best of Borrower’s
knowledge, the performance of, the Loan Documents, will not violate any term of
its certificate of incorporation, by-laws, or of any mortgage, borrowing
agreement or other material instrument or agreement pertaining to Indebtedness
for borrowed money, the violation of which has had or will have a Material
Adverse Effect, and will not result in the creation of any Lien upon any
properties or assets except in favor of Administrative Agent and the Lenders,
except for such Lien that has not had or will not have a Material Adverse
Effect. The execution, delivery, and to the best of Borrower’s knowledge, the
performance of the other Loan Documents to which each Guarantor or Subsidiary is
a party will not violate any term of its certificate of incorporation,
partnership, articles of association, operating agreement or by-laws, or of any
mortgage, borrowing agreement or other material instrument or agreement
pertaining to Indebtedness for borrowed money, the violation of which has had or
will have a Material Adverse Effect. To the best of Borrower’s knowledge,
neither Borrower, any Guarantor nor any Subsidiary is in violation of any term
of any other indenture, instrument or agreement to which it is a party or by
which it may be bound, the violation of which has had or will have a Material
Adverse Effect. Neither Borrower, any Guarantor nor any Subsidiary is in
violation of any order, writ, judgment, injunction or decree of any court of
competent jurisdiction or, of any statute, rule or regulation of any competent
governmental authority, the violation of which has had or will have a Material
Adverse Effect.
 
4.6 Financial Statements. Borrower has furnished to the Administrative Agent and
the Lenders Borrower’s quarterly report on Form 10-Q dated August 10, 2006 as
filed with the SEC (“Form 10-Q”) showing the financial condition of Borrower as
of such date, which document presents fairly the financial position of Borrower
and its Subsidiaries as of such date and the results of its operations and
changes in its financial position for such period then ended and has been
prepared in conformity with GAAP applied on a basis consistent with that of
similar periods for preceding years.
 
4.7 No Material Adverse Change. Since July 1, 2006, there has been no change in
the financial or other condition, business affairs or prospects of Borrower and
Borrower’s Subsidiaries taken as a whole, or their properties and assets
considered as an entirety, except for changes none of which, individually or in
the aggregate, has had or will have, a Material Adverse Effect.
 
4.8 Tax Returns and Payments. The Borrower and its Subsidiaries have filed all
federal income tax returns. The Borrower and its Subsidiaries have filed all
other tax returns, domestic and foreign, required to be filed by it and has paid
all taxes and assessments payable by it that have become due, other than those
not yet delinquent and except for those contested in good faith and except where
the failure to so file has not had or will not have a Material Adverse Effect.
The Borrower and its Subsidiaries have


 
-63-

--------------------------------------------------------------------------------

 


established on its books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by GAAP. Neither the Borrower nor any Subsidiary knows of any
proposed assessment for additional federal, foreign or state taxes for any
period, or of any basis therefor, which, individually or in the aggregate,
taking into account such charges, accruals and reserves in respect thereof as
the Borrower and any Subsidiary has made, has had or will have a Material
Adverse Effect.
 
4.9 Title to Properties, etc. The Borrower and its Subsidiaries have good and
marketable title, in the case of real property, and good title (or valid
leaseholds, in the case of any leased property), in the case of all other
property, to all of its properties and assets free and clear of Liens other than
Permitted Encumbrances. The interests of the Borrower and any Subsidiary in the
properties reflected in the most recent balance sheet referred to in
Section 4.7, taken as a whole, were sufficient, in the judgment of the Borrower,
as of the date of such balance sheet for purposes of the ownership and operation
of the businesses conducted by the Borrower and any Subsidiary.
 
4.10 Lawful Operations, etc. The Borrower and its Subsidiaries: (i) hold all
necessary foreign, federal, state, local and other governmental licenses,
registrations, certifications, permits and authorizations necessary to conduct
its business, except to the extent the failure to so hold has not and will not
have a Material Adverse Effect; and (ii) are in full compliance with all
requirements imposed by law, regulation or rule, whether foreign, federal, state
or local, that are applicable to it, its operations, or its properties and
assets, including, without limitation, applicable requirements of Environmental
Laws, except for any failure to obtain and maintain in effect, or noncompliance
that, individually or in the aggregate, has had or will have a Material Adverse
Effect.
 
 
-64-

--------------------------------------------------------------------------------

 
 
4.11 Environmental Matters.(a) The Borrower and its Subsidiaries are in
compliance with all Environmental Laws, except to the extent that any such
failure to comply (together with any resulting penalties, fines or forfeitures)
have not had or will not have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrower and any Subsidiary under any Environmental Law have been secured and
the Borrower and its Subsidiaries are in substantial compliance therewith,
except for such licenses, permits, registrations or approvals the failure to
secure or to comply therewith has not had or will not have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received written notice, or
otherwise knows, that it is in any respect in noncompliance with, breach of or
default under any applicable writ, order judgment, injunction, or decree to
which the Borrower or such Subsidiary is a party or that would affect the
ability of the Borrower or such Subsidiary to operate any real property and no
event has occurred and is continuing that, with the passage of time or the
giving of notice or both, would constitute noncompliance, breach of or default
thereunder, except in each such case, such noncompliance, breaches or defaults,
in the aggregate, have not had or will not have a Material Adverse Effect. There
are no claims under any Environmental Laws (“Environmental Claim”) pending or to
the knowledge of Borrower, threatened which have had or will have a Material
Adverse Effect. There are no facts, circumstances, conditions or occurrences on
any real property now or at any time owned, leased or operated by the Borrower
or any Subsidiary or on any property adjacent to any such real property, that
are known by the Borrower or as to which the Borrower or any such Subsidiary has
received written notice, that could reasonably be expected: (i) to form the
basis of any Environmental Claim against the Borrower or any Subsidiary or any
real property of the Borrower or any Subsidiary; or (ii) to cause such real
property to be subject to any restrictions on the ownership, occupancy, use or
transferability of such real property under any Environmental Law, except in
each such case, such Environmental Claims or restrictions that individually or
in the aggregate have not had and will not have a Material Adverse Effect.
 
(b) Hazardous Substances have not at any time been (i) generated, used, treated
or stored on, or transported to and from any real property of the Borrower or
any Subsidiary or (ii) released on any such real property, in each case where
such occurrence or event is not in compliance with Environmental Laws and has
had or will have a Material Adverse Effect.
 
4.12 Compliance with ERISA. Compliance by the Borrower with the provisions
hereof and in the incurrence of the Indebtedness under this Agreement will not
involve any prohibited transaction within the meaning of ERISA or Section 4975
of the Code. The Borrower and their Subsidiaries (i) have fulfilled all
obligations under minimum funding standards of ERISA and the Code with respect
to each Pension Plan, (ii) have satisfied all respective contribution
obligations in respect of each Multiemployer Plan and each Multiple Employer
Plan, (iii) are in compliance with all other applicable provisions of ERISA and
the Code with respect to each Pension Plan, each


 
-65-

--------------------------------------------------------------------------------

 


Multiemployer Plan and each Multiple Employer Plan, except to the extent failure
to comply has not had, and will not have, a Material Adverse Effect and
(iv) have not incurred any liability under the Title IV of ERISA to the PBGC
with respect to any Pension Plan, any Multiemployer Plan, any Multiple Employer
Plan, or any trust established thereunder. No Pension Plan or trust created
thereunder has been terminated. There has been no Reportable Event with respect
to any Pension Plan or trust created thereunder or with respect to any
Multiemployer Plan or Multiple Employer Plan, which Reportable Event will or
could result in the termination of such Pension Plan, Multiemployer Plan or
Multiple Employer Plan and give rise to a material liability of the Borrower or
any ERISA Affiliate in respect thereof. Neither Borrower nor any ERISA Affiliate
is at the date of this Agreement, or has been at any time within the two years
preceding the date of this Agreement, an employer required to contribute to any
Multiemployer Plan or Multiple Employer Plan, or a “contributing sponsor” (as
such term is defined in Section 4001 of ERISA) in any Multiemployer Plan or
Multiple Employer Plan. Neither the Borrower nor any ERISA Affiliate has any
contingent liability with respect to any post-retirement “welfare benefit plan”
(as such term is defined in ERISA) except as has been disclosed in accordance
with GAAP in the financial statements delivered to the Lenders in accordance
with this Agreement.
 
4.13 Investment Company Act, etc. Neither the Borrower nor any Subsidiary is
subject to regulation with respect to the creation or incurrence of Indebtedness
under the Investment Company Act of 1940, as amended, the Interstate Commerce
Act, as amended, the Federal Power Act, as amended, the Energy Policy Act of
2005, as amended, or any applicable state public utility law.
 
4.14 Insurance. The Borrower and its Subsidiaries maintain insurance coverage by
such insurers and in such forms and amounts and against such risks as are
generally consistent with industry standards and in each case in compliance with
the terms of the Loan Documents.
 
4.15 Burdensome Contracts; Labor Relations. Neither the Borrower nor any
Subsidiary (a) is subject to any burdensome contract, agreement, corporate
restriction, judgment, decree or order, (b) is a party to any labor dispute
affecting any bargaining unit or other group of employees generally, (c) is
subject to any strike, slowdown, walk out or other concerted interruptions of
operations by employees of the Borrower or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of the Borrower, threatened, unfair labor practice complaint, before
the National Labor Relations Board, (e) is subject to any pending or, to the
knowledge of the Borrower, threatened grievance or arbitration proceeding
arising out of or under any collective bargaining agreement, (f) is subject to
any significant pending or, to the knowledge of the Borrower, threatened strike,
labor dispute, slowdown or stoppage, or (g) is, to the knowledge of the
Borrower, involved or subject to any union representation organizing or
certification matter with respect to the employees of the Borrower or any
Subsidiary, except (with respect to any matter


 
-66-

--------------------------------------------------------------------------------

 


specified in any of the above clauses) for such matters as, individually or in
the aggregate, which have not had or will not have a Material Adverse Effect.
 
4.16 Liens. Once executed and delivered, each of the Security Documents creates,
as security for the Indebtedness of the Borrower to the Lenders or the
obligations for the Guarantors under their respective Guaranty, a valid and
enforceable, and upon making the filings and recordings referenced in the next
sentence, perfected Lien on all of the Collateral subject thereto from time to
time, in favor of the Administrative Agent for the benefit of the Lenders,
superior to and prior to the rights of all third persons and subject to no other
Liens, except that the Collateral under the Security Documents may be subject to
Permitted Encumbrances. No filings or recordings are required under U.S. Law in
order to perfect the Liens created under any Security Document except for
filings or recordings required in connection with any such Security Document
that shall have been made, or for which satisfactory arrangements have been
made, upon or prior to the execution and delivery thereof. All recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable legal requirements or other laws applicable to the property
encumbered by the Security Documents in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement thereof have been
paid.
 
4.17 Defaults. No Default or Event of Default exists as of the Closing Date
hereunder, nor will any Default or Event of Default begin to exist immediately
after the execution and delivery hereof.
 
4.18 Anti-Terrorism Law Compliance. Neither the Borrower nor any Subsidiary is
subject to or in violation of any law, regulation, or list of any governmental
agency (including, without limitation, the U.S. Office of Foreign Asset Control
list, Executive Order No. 13224 or the USA Patriot Act) that prohibits or limits
the conduct of business with or the receiving of funds, goods or services to or
for the benefit of certain Persons specified therein or that prohibits or limits
any Lender or any Issuing Bank from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower.
 
4.19 Intellectual Property. Each of the Borrower, the Guarantors and other
Subsidiaries owns, or is licensed to use, all trademarks, tradenames, service
marks, copyrights, technology, know-how and process necessary for the conduct of
its business as currently conducted (collectively, the “Intellectual Property”)
except for those the failure to own or license which has not had or will not
have a Material Adverse Effect. No claim has been asserted and is pending by any
person challenging or questioning the use by the Borrower, any Guarantor or any
other Subsidiaries of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does Borrower, any
Guarantor or any other Subsidiaries know of any valid basis for any such claim,
to


 
-67-

--------------------------------------------------------------------------------

 


the knowledge of the Borrower the use of such Intellectual Property by the
Borrower, any Guarantors and any other Subsidiaries does not infringe on the
rights of any Person, and, to the knowledge of the Borrower, no such
Intellectual Property of the Borrower, any Guarantor and any other Subsidiaries
has been infringed, misappropriated or diluted by any other Person except for
such claims, infringements, misappropriation and dissolution that, in the
aggregate, has not had or will not have a Material Adverse Effect.
 
4.20 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Materials or
any other certificate furnished by or on behalf of Borrower or the Guarantors to
the Administrative Agent or the Lenders, or any of them, for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, contained as of the date such statement, information or certificate
was so furnished (or, in the case of the Confidential Information Materials, as
of the date of this Agreement), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading in any material respect. The financial
statements contained in the materials referenced above, in conformity with GAAP,
require management to make estimates and assumptions that affect the reported
amounts of assets and liabilities and disclosure of contingent liabilities at
the date of the financial statements and the reported amounts of revenues and
expenses during the reporting periods. In addition, the projections and pro
forma financial information contained in the materials referenced above are not
guarantees of future performance and are subject to factors, risks and
uncertainties, the impact or occurrence of which could cause actual results to
differ materially from the expected results described in the projections and pro
forma financial information. Certain of those factors, risks and uncertainties
are referred to in Borrower’s Form 10-Q, filed on August 10, 2006.
 
ARTICLE V. AFFIRMATIVE COVENANTS
 
During the term of this Agreement, and so long thereafter as any Indebtedness of
Borrower to the Administrative Agent or the Lenders shall remain unpaid,
including any Indebtedness for fees and expenses, Borrower will and shall cause
each of its Subsidiaries to:


5.1 Payments. Duly and punctually pay the principal of, interest on, and all
fees, expenses and charges on, all Indebtedness incurred by Borrower pursuant to
this Agreement in the manner set forth in this Agreement.
 
5.2 Reporting Requirements. Furnish to the Administrative Agent:


 
-68-

--------------------------------------------------------------------------------

 


(a) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of Borrower, (i) audited
Consolidated financial statements of Borrower and Borrower’s Subsidiaries as of
the end of such year, fairly presenting Borrower’s financial position, which
statements shall consist of a balance sheet and related statements of income,
stockholders’ equity, and cash flow covering the period of Borrower’s
immediately preceding fiscal year, in each case setting forth comparative
figures for the preceding fiscal year, all in reasonable detail and accompanied
by the opinion with respect to such Consolidated financial statements of
independent certified public accountants of recognized national standing
selected by Borrower and satisfactory to the Administrative Agent which opinion
shall be unqualified or shall be qualified only as to consistency and shall
(A) state that such accountants audited such financial statements in accordance
with generally accepted auditing standards, that such accountants believe that
such audit provides a reasonable basis for their opinion, and that in their
opinion such Consolidated financial statements present fairly, in all material
respects, the Consolidated financial position of Borrower and its Subsidiaries
as of the end of such fiscal year and the consolidated results of operations and
cash flows for such fiscal year in conformity with GAAP, or (B) contain such
statements as are customarily included in unqualified (or qualified only as to
consistency) reports of independent accountants in conformity with the
recommendations and requirements of the American Institute of Certified Public
Accountants (or any successor organization), and (ii) internally prepared
Consolidating financial statements of Borrower and Borrower’s Subsidiaries as of
the end of such year which statements shall consist of a balance sheet and
related statements of income covering the period of Borrower’s immediately
preceding fiscal year, all in reasonable detail.
 
(b) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the close of the first three fiscal quarters in each
fiscal year of Borrower, the unaudited Consolidated balance sheets of Borrower
and Borrower’s Consolidated Subsidiaries as at the end of such quarterly period
and the related unaudited Consolidated statements of income and of cash flows
for such quarterly period and/or for the fiscal year to date, and setting forth,
in the case of such unaudited Consolidated statements of income, comparative
figures for the related periods in the prior fiscal year, to be certified by a
Responsible Officer of Borrower, on behalf of Borrower, to be in accordance with
the records of Borrower and each Subsidiary and to present fairly taken as a
whole the results of the operations of Borrower and all Subsidiaries for, as
applicable, such fiscal quarter, and the financial position of Borrower and all
Subsidiaries as of the end of such fiscal quarter, subject to changes resulting
from normal year-end audit adjustments.
 
(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in Sections 5.2(a) and (b), a certificate
(“Compliance Certificate”), in substantially the form attached hereto as
Exhibit E, on behalf of Borrower by a Responsible Officer to the effect that
(i) no Default or Event of Default exists or, if any Default or Event of Default
does exist, specifying the nature and extent thereof and the actions the
Borrower propose to take with respect thereto, and (ii) the representations and
warranties of the Borrower are true and correct in all material respects, except
to the extent that any relate to an earlier specified date, in which case, such
representations shall be true and correct in all material


 
-69-

--------------------------------------------------------------------------------

 


respects as the date made, which certificate shall set forth the calculations
required to establish compliance with the provisions of Sections 6.1, 6.2, 6.3
and 6.4.
 
(d) Annual Budget. Within forty-five (45) days after the start of each fiscal
year of Borrower, a Consolidated budget for Borrower and its Subsidiaries for
such fiscal year consisting of a balance sheet and income statement, all in
reasonable detail.
 
(e) Notices. Promptly, and in any event within three (3) Business Days after
Borrower or any Subsidiary obtains knowledge thereof, notice of:
 
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto; or
 
(ii) the commencement of, or any other material development concerning any
litigation or governmental or regulatory proceeding pending against the Borrower
or any Subsidiary or the occurrence of any other event, if the same has had or
will have a Material Adverse Effect.
 
(f) ERISA. Promptly, and in any event within ten (10) Business Days after
Borrower or any Subsidiary knows of the occurrence of any of the following, the
Borrower will deliver to each of the Lenders a certificate by a Responsible
Officer setting forth the full details as to such occurrence and the action, if
any, that Borrower or such Subsidiary is required or proposes to take, together
with any notices required or proposed to be given to or filed with or by
Borrower or the Subsidiary, the PBGC, a Pension Plan participant or the Pension
Plan administrator with respect thereto (i) the occurrence of a Reportable Event
with respect to any Pension Plan; (ii) the institution of any steps by Borrower,
any Subsidiary, the PBGC or any other Person to terminate any Pension Plan;
(iii) the institution of any steps by Borrower or any Subsidiary to withdraw
from any Pension Plan; (iv) the institution of any steps by Borrower or any
Subsidiary to withdraw from any Multiemployer Plan or Multiple Employer Plan, if
such withdrawal could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA) in excess of $25,000,000; (v) the occurrence of
a non-exempt “prohibited transaction” within the meaning of Section 406 of ERISA
in connection with any Pension Plan; (vi) a determination that a Pension Plan
has an unfunded current liability exceeding $25,000,000; or (vii) the taking of
any material action by, or the threatening of the taking of any material action
by, the Internal Revenue Service, the Department of Labor or the PBGC with
respect to any of the foregoing.
 
(g) Environmental Matters. Promptly upon, and in any event within ten (10)
Business Days after, an officer of Borrower or any Subsidiary obtaining
knowledge thereof, notice of one or more of the following environmental matters
to the extent any of the following has had or will have a Material Adverse
Effect: (i) any pending or threatened Environmental Claim against the Borrower
or any Subsidiary or any real property owned or operated by the Borrower or any
Subsidiary; (ii) any condition or occurrence on or arising from any real
property owned or operated by the Borrower or any Subsidiary that (A) results in


 
-70-

--------------------------------------------------------------------------------

 


noncompliance by the Borrower or any Subsidiary with any applicable
Environmental Law or (B) would reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any Subsidiary or any such real
property; (iii) any condition or occurrence on any real property owned, leased
or operated by the Borrower or any Subsidiary that could reasonably be expected
to cause such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Borrower or any Subsidiary of such real
property under any Environmental Law; and (iv) the taking of any removal or
remedial action in response to the actual or alleged presence of any Hazardous
Material on any real property owned, leased or operated by the Borrower or any
Subsidiary as required by any Environmental Law or any governmental or other
administrative agency. All such notices shall describe in reasonable detail the
nature of the Environmental Claim, Borrower’s or any Subsidiary’s response
thereto and the potential exposure in Dollars of the Borrower and any Subsidiary
with respect thereto.
 
(h) SEC Reports and Registration Statements. Promptly after transmission thereof
or other filing with the SEC, copies of all registration statements and all
annual or quarterly reports that Borrower or any of its Subsidiaries is required
to file with the SEC on Form 10-K or 10-Q or 8--K (or any successor forms).
 
(i) Annual, Quarterly and Other Reports. Promptly after transmission thereof to
its stockholders, copies of each annual, quarterly and other reports and all
proxy statements that Borrower furnishes to its stockholders generally.
 
(j) Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all material notices received or sent by Borrower or any
Subsidiary to or from a holder of any Material Indebtedness or any trustee with
respect thereto.
 
(k) Other Information. Promptly, but in any event within ten (10) days after a
request therefore, such other information or documents (financial or otherwise)
related to the Borrower or any Subsidiary as the Administrative Agent or any
Lender may reasonably request from time to time, subject to any applicable Law
that restricts, or any applicable agreement with any Person other than all
Subsidiaries and Affiliates that in good faith restricts, the disclosure of such
information.
 
5.3 Books, Records and Inspections. Upon the reasonable prior request of the
Administrative Agent or the Required Lenders and subject to (i) any applicable
Law that restricts, or any applicable agreement with any Person other than all
Subsidiaries and Affiliates that in good faith restricts, the disclosure of any
information obtained pursuant to such request and (ii) the maintenance of the
confidentiality of any such information by each Lender, promptly permit each
officer, employee, accountant, attorney and other agent of each Lender to,
without unreasonably disrupting the business or operations of the Borrower or
such Domestic Subsidiary, (A) visit and inspect each of the premises of the
Borrower and each Domestic Subsidiary, (B) subject to, if reasonably requested
by the Borrower, the execution and delivery of a confidentiality agreement
similar to those


 
-71-

--------------------------------------------------------------------------------

 


generally used in significant corporate acquisitions and mergers, examine,
audit, copy and extract each record of the Borrower and each Domestic Subsidiary
and (C) discuss the business, operations, assets, affairs and condition
(financial or other) of the Borrower and each Domestic Subsidiary with each
responsible officer of the Borrower and each Domestic Subsidiary and each
independent accountant of the Borrower and each Domestic Subsidiary.
 
5.4 Insurance. (a) The Borrower will, and will cause each Subsidiary to
(i) maintain insurance coverage by such insurers and in such forms and amounts
and against such risks as are generally consistent with industry standards, and
(ii) forthwith upon the Administrative Agent’s or any Lender’s written request,
furnish to the Administrative Agent or such Lender such information about such
insurance as the Administrative Agent or such Lender may from time to time
reasonably request, which information shall be prepared in form and detail
satisfactory to the Administrative Agent or such Lender and certified by a
Responsible Officer.
 
(b) The Borrower will, and will cause each of the Guarantors to, at all times
keep their respective property that is subject to the Lien of any of the Loan
Documents insured in favor of the Administrative Agent, and all policies or
certificates (or certified copies thereof) with respect to each insurance (and
any other insurance maintained by the Borrower or any such Subsidiary shall be
endorsed to the Administrative Agent’s reasonable satisfaction for the benefit
of the Administrative Agent (including, without limitation, by naming the
Administrative Agent as a lender’s loss payee and mortgagee (with respect to
Collateral) or, to the extent permitted by applicable law, as an additional
insured as its interests may appear). The Borrower shall deliver to the
Administrative Agent contemporaneously with the expiration or replacement of any
policy of insurance required to be maintained by this Agreement a certificate as
to the new or renewal policy. The Borrower shall advise the Administrative Agent
promptly upon the cancellation, material reduction or material amendment of any
policy. If requested to do so by the Administrative Agent at any time, the
Borrower shall deliver copies of all insurance policies maintained by the
Borrower as required by this Agreement. The Administrative Agent shall deliver
copies of any certificates of insurance to a Lender upon such Lender’s
reasonable request.
 
(c) If the Borrower or any Guarantor shall fail to maintain any insurance in
accordance with this Section, or if Borrower or any Guarantor shall fail to so
endorse and deliver or deposit all endorsements or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation), upon prior written notice to the Borrower to procure such insurance
and the Borrower agree to reimburse the Administrative Agent on demand for all
costs and expenses of procuring such insurance.
 
5.5 Payment of Taxes and Claims. The Borrower will pay and discharge, and will
cause each Subsidiary to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto,


 
-72-

--------------------------------------------------------------------------------

 


and all lawful claims that, if unpaid, will become a Lien or charge upon any
properties of the Borrower or any Subsidiary; provided, however, that neither
the Borrower nor any Subsidiary shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP. Without limiting the generality of the foregoing, the
Borrower will, and will cause each Subsidiary to, pay in full all of its wage
obligations to its employees in accordance with the Fair Labor Standards Act
(29 U.S.C. Sections 206-207) and any comparable provisions of applicable law,
except where the failure to do so has not had and will not have a Material
Adverse Effect.
 
5.6 Corporate Franchises. The Borrower will do, and will cause each Subsidiary
to do, or cause to be done, all things necessary to preserve and keep in full
force and effect its corporate, partnership or limited liability company
existence, rights and authority; provided, however, that nothing in this Section
shall be deemed to prohibit any transaction permitted by Section 7.8.
 
5.7 Good Repair. The Borrower will, and will cause each Subsidiary to, ensure
that its material properties and equipment are used or useful in its business in
whomsoever’s possession they may be, are kept in good repair, working order and
condition, normal wear and tear expected, and that from time to time there are
made in such properties and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, to
the extent and in the manner customary for companies in similar businesses.
 
5.8 Compliance with Law. The Borrower will, and will cause each Subsidiary to,
comply with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of its business and the ownership of its property, other than those
the noncompliance with which has not had or will not have a Material Adverse
Effect.
 
5.9 Compliance with Environmental Laws. Without limitation of the covenants
contained in Section 5.8:
 
(a) The Borrower will comply, and will cause each of its Subsidiaries to comply,
with all Environmental Laws applicable to the ownership, lease or use of all
real property now or hereafter owned, leased or operated by the Borrower or any
Subsidiary, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, except to the extent that such
compliance with Environmental Laws is being contested in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by GAAP and except to the extent that failure to comply with
such Environmental Laws, has not had, and will not have a Material Adverse
Effect.


 
-73-

--------------------------------------------------------------------------------

 


(b) The Borrower will keep or cause to be kept, and will cause each Subsidiary
to keep or cause to be kept, all such real property free and clear of any Liens
imposed pursuant to such Environmental Laws other than Permitted Encumbrances or
such Liens that will not and have not had a Material Adverse Effect.
 
(c) Neither the Borrower nor any Subsidiary will generate, use, treat, store,
release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any real property now or
hereafter owned, leased or operated by the Borrower or any Subsidiary or
transport or permit the transportation of Hazardous Substances to or from any
such real property other than in compliance with applicable Environmental Laws,
except for such noncompliance as has not had and will not have a Material
Adverse Effect.
 
(d) If required to do so under any applicable order of any Governmental
Authority, the Borrower will undertake, and cause each Subsidiary to undertake,
any clean up, removal, remedial or other action necessary to remove and clean up
any Hazardous Substances from any real property owned, leased or operated by the
Borrower or any Subsidiary in accordance with, in all material respects, such
orders of all Governmental Authorities, except to the extent that such Borrower
or such Subsidiary is contesting such order in good faith and by appropriate
proceedings and for which adequate reserves have been established to the extent
required by GAAP.
 
(e) At the written request of the Administrative Agent or the Required Lenders,
which request shall specify in reasonable detail the basis therefor, at any time
and from time to time after the Lenders receive notice under Section 5.1(f) for
any claimed violation of any Environmental Law involving potential expenditures
by Borrower or any Subsidiary in excess of $25,000,000 in the aggregate for any
real property, the Borrower will provide, at Borrower’s sole cost and expense,
an environmental site assessment report concerning any such real property now or
hereafter owned, leased or operated by Borrower or any Subsidiary, prepared by
an environmental consulting firm reasonably acceptable to the Administrative
Agent, indicating the presence or absence of Hazardous Substances and the
potential cost of any removal or a remedial action in connection with any
Hazardous Substances on such real property. If the Borrower fails to provide the
same within ninety (90) days after such request was made, the Administrative
Agent may order the same, and Borrower shall grant and hereby grants, to the
Administrative Agent and the Lenders and their agents, access to such real
property and specifically grants the Administrative Agent and the Lenders and
their agents, access to such real property and specifically grants the
Administrative Agent and the Lenders and irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such assessment, all at the
Borrower’s expense.
 
5.10 Certain Subsidiaries to Become Guarantors. In the event that at any time
after the Closing Date Borrower creates, holds, acquires or at any time has any
Subsidiary (other than Non-Material Subsidiaries and Foreign Subsidiaries as to
which Section 5.11(b) applies) that is not a Guarantor, Borrower will
immediately, but in any event within five (5) Business Days, notify the
Administrative Agent in writing of such event,


 
-74-

--------------------------------------------------------------------------------

 


identifying the Subsidiary in question and referring specifically to the rights
of the Administrative Agent and the Lenders under this Section. Borrower will,
within fifteen (15) days following request therefor from the Administrative
Agent (who may give such request on its own initiative or upon request by the
Required Lenders), cause such Subsidiary to deliver to the Administrative Agent,
in sufficient quantities for the Lenders, (i) a Guaranty duly executed by such
Subsidiary, and (ii) if such Subsidiary is a corporation, resolutions of the
Board of Directors of such Subsidiary, certified by the Secretary or an
Assistant Secretary of such Subsidiary as duly adopted and in full force and
effect, authorizing the execution and delivery of such Guaranty, or if such
Subsidiary is not a corporation, such other evidence of the authority of such
Subsidiary to execute such a Guaranty as the Administrative Agent may reasonably
request. If any Subsidiary is required to provide a Security Agreement, whether
pursuant to Section 5.11(a) or otherwise, such Subsidiary shall also be subject
to the requirements of this Section 5.10.
 
5.11 Additional Security; Further Assurances.
 
(a) Additional Security. Subject to subpart (b) below, if Borrower or any
Guarantor acquires, owns or holds any personal property that is not at the time
included in the Collateral, the Borrower will promptly notify the Administrative
Agent in writing of such event, identifying the property or interests in
question and referring specifically to the rights of the Administrative Agent
and the Lenders under this Section, and Borrower will cause such Subsidiary to,
within 30 days following a request by the Administrative Agent (or such longer
period as the Administrative Agent shall deem reasonable under the
circumstances), grant to the Administrative Agent for the benefit of the Lenders
a Lien on such personal property pursuant to the terms of such security
agreements, assignments or other documents as the Administrative Agent deems
appropriate (collectively, the “Additional Security Document”). Furthermore, the
Borrower shall cause to be delivered to the Administrative Agent such
resolutions and other related documents as may be reasonably requested by the
Administrative Agent in connection with the execution, delivery and recording of
any such Additional Security Document, all of which documents shall be in form
and substance reasonably satisfactory the Administrative Agent.
 
(b) Foreign Subsidiaries. Notwithstanding anything in subpart (a) above or
elsewhere in this Agreement to the contrary, Borrower shall not be required to
pledge (or cause to be pledged) more than 65% of the Equity Interests in any
first tier Foreign Subsidiary of Borrower, or any of the equity interests in any
other Foreign Subsidiary, or to cause any Foreign Subsidiary to become a
Guarantor or execute and deliver a Security Agreement, if to do so would subject
Borrower to liability for any potential additional United States income taxes by
virtue of Section 956 of the Code, determined without regard to the availability
of foreign tax credits.
 
(c) Further Assurances. Borrower will, and will cause each Subsidiary, at the
expense of Borrower, to make, execute, endorse, acknowledge, file and/or deliver
to the Administrative Agent from time to time such conveyances, financing
statements,
 


 
-75-

--------------------------------------------------------------------------------

 


transfer endorsements, powers of attorney, certificates, and other assurances or
instruments and take such further steps relating to any Collateral covered by
any of the Loan Documents as the Administrative Agent may reasonably require. If
at any time the Administrative Agent determines, based on applicable law, that
all applicable taxes (including, without limitation, mortgage recording taxes or
similar charges) were not paid in connection with the recordation of any
mortgage or deed of trust, the Borrower shall promptly pay the same upon demand.
 
5.12 Accounting; Reserves; Tax Returns. Cause each of the Borrower and any
Subsidiary at all times to (i) maintain a system of accounting established and
administered in material accordance with GAAP, and (ii) file each tax return it
is required to file except where the failure to so file will not and has not had
a Material Adverse Effect.
 
5.13 Liens and Encumbrances. Promptly upon acquiring knowledge or reason to know
in the ordinary course of its business that any asset of Borrower or any
Subsidiary has or may become subject to any Lien other than Permitted
Encumbrances, provide to each Lender a certificate executed by a Responsible
Officer of Borrower and specifying the nature of such Lien and what action such
Borrower has taken, is taking or proposes to take with respect thereto.
 
5.14 Defaults and Material Adverse Effects. Promptly upon acquiring knowledge or
reason to know in the ordinary course of its business of the occurrence or
existence of (i) any Event of Default or Default or (ii) any event or condition
that has had or will have any Material Adverse Effect, provide to each Lender a
certificate executed by a Responsible Officer and specifying the nature of such
Event of Default, Default, event or condition, the date of occurrence or period
of existence thereof and what action the Borrower has taken, is taking or
proposes to take with respect thereto.
 
5.15 Further Actions. Promptly upon the request of the Administrative Agent,
execute and deliver or cause to be executed and delivered each writing, and take
or cause to be taken each other action, that the Administrative Agent shall deem
necessary or desirable at the sole option of the Administrative Agent to perfect
or otherwise preserve or protect the priority of any security interest, mortgage
or other lien or encumbrance imposed or created pursuant to any Loan Document or
to correct any error in any Loan Document.
 
ARTICLE VI. FINANCIAL COVENANTS
 
During the term of this Agreement, and so long thereafter as any of the
Indebtedness of the Borrower to the Administrative Agent or the Lenders,
including any Indebtedness for fees and expenses, shall remain unpaid, Borrower
will:
 
 
-76-

--------------------------------------------------------------------------------

 
 


6.1 Consolidated Net Worth. Assure that at as of the end of each fiscal quarter
of Borrower ending after the date of this Agreement, the Consolidated Net Worth
of Borrower is not less than $550.0 million.
 
6.2 Interest Coverage Ratio. Assure that as of the end of each fiscal quarter of
Borrower ending after the date of this Agreement, the Interest Coverage Ratio is
not less than 3.0 to 1.0.
 
6.3 Leverage Ratio. Assure that as of the end of each fiscal quarter of Borrower
ending after the date of this Agreement, the Leverage Ratio does not exceed 3.50
to 1.0.
 
6.4 Consolidated Capital Expenditures. Assure that Consolidated Capital
Expenditures of Borrower do not exceed $85,000,000 in Borrower’s 2007 and 2008
fiscal years or exceed $90,000,000 in any one fiscal year thereafter.
 
ARTICLE VII. NEGATIVE COVENANTS
 
During the term of this Agreement and so long thereafter as any of the
Indebtedness of the Borrower to the Administrative Agent or the Lenders,
including any Indebtedness for fees and expenses, shall remain unpaid:


7.1 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Borrower or any Subsidiary, except for the following
permitted indebtedness (collectively, the “Permitted Indebtedness”):


(a) Loan Documents. Indebtedness incurred under this Agreement and the other
Loan Documents and under Hedge Agreements;
 
(b) Existing Indebtedness. Indebtedness of the Borrower and any Subsidiary
including Foreign Subsidiaries listed on Schedule 7.1 to this Agreement and
existing


 
-77-

--------------------------------------------------------------------------------

 


on the Closing Date, and any refinancing, extension, renewal or refunding of any
such Indebtedness not involving an increase in the principal amount thereof;
 
(c) Intercompany Advances. Advances or loans made in the ordinary course of
business (including, without limitation, in connection with a Permitted
Acquisition) among the Borrower and any Subsidiary or among any Subsidiaries.
 
(d) Subordinated Indebtedness. The existing unsecured Indebtedness of Borrower
in connection with the notes (including any replacement or exchange notes)
issued pursuant to the Subordinated Indenture, so long as payment of all of such
Indebtedness shall be subordinated at all times to payment of the Indebtedness
of the Borrower under this Agreement and the other Loan Documents.
 
(e) Other Indebtedness. Other secured or unsecured Indebtedness of the Borrower
to the extent not permitted by any of the foregoing clauses, provided that
(i) no Default or Event of Default shall then exist or immediately after
incurring any of such Indebtedness will exist, (ii) the Borrower and any
Subsidiary shall be in compliance with the financial covenants set forth in
Sections 6.1, 6.2 and 6.3 both immediately before and after giving pro forma
effect to the incurrence of such Indebtedness, and (iii) the aggregate principal
amount of all such other Indebtedness outstanding at any time shall not exceed
$100,000,000.
 
7.2 Encumbrances. The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets of any kind (real or personal, tangible or intangible) of any
of the Borrower or any such Subsidiary whether now owned or hereafter acquired,
or sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable or notes with or without recourse to Borrower or any
Subsidiary, other than for purposes of collection or delinquent accounts in the
ordinary course of business) or assign any right to receive income, or file or
permit the filing of any financing statement under the Uniform Commercial Code
or any other similar notice of Lien under any similar recording or notice
statute, except that the foregoing restrictions shall not apply to the following
permitted encumbrances (collectively, the “Permitted Encumbrances”):


(a) Existing Liens, etc. Liens granted to the Administrative Agent for the
benefit of the Lenders pursuant to any Security Document and liens (i) in
existence on the Closing Date that are listed on Schedule 7.2, or (ii) arising
out of the refinancing, extension, renewal or refunding of any Indebtedness
secured by any such Liens, provided that the principal amount of the
Indebtedness secured by such Liens is not increased and such Indebtedness is not
secured by any additional assets; and
 
(b) Permitted Indebtedness Liens. Any lien or liens hereafter existing on the
assets of the Borrower or any Subsidiary to secure Permitted Indebtedness.


 
-78-

--------------------------------------------------------------------------------

 


(c) Pledges or Deposits. Any pledge or deposit made by the Borrower or any
Subsidiary in the ordinary course of business in connection with any workers’
compensation, unemployment insurance, social security or similar law or to
secure the payment of any Indebtedness, liability or obligation in connection
with any letter of credit, bid, tender, trade or government contract, lease,
surety, appeal or performance bond or law, or any similar Indebtedness or
obligation not incurred in connection with the borrowing of any money or the
deferral of the payment of the purchase price or lease of any capital asset.
 
(d) Statutory Liens. Any statutory lien (i) in favor of a Governmental Authority
for any amount paid to the Borrower or to any Subsidiary as a progress payment
pursuant to a government contract; (ii) securing the payment of any tax, fee,
charge, fine or penalty imposed by any Governmental Authority upon Borrower, any
Subsidiary or any of their assets, income and franchises but not yet required to
be paid by Section 5.5 of this Agreement; or (iii) securing the payment of any
claim or demand of any materialman, mechanic, carrier, warehouseman, garageman
or landlord against Borrower or any Subsidiary but not yet required to be paid
by Section 5.5 of this Agreement.
 
(e) Other Liens. Any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or similar title exception
or encumbrance affecting the title to any real property of the Borrower or any
Subsidiary but not interfering with the conduct of its business or operations.
 
7.3 Investments and Guaranty Obligations. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, (i) make or commit to
make any Investment or (ii) be or become obligated under any guaranty other than
a Guaranty, except for the following permitted investments (collectively, the
“Permitted Investments”):


(a) Investments by Borrower or any Subsidiary in cash and cash equivalents
including any readily marketable direct obligation of the United States, or with
respect to a Foreign Subsidiary, an obligation of the foreign country in which
the principal place of business of such Foreign Subsidiary is located (“Foreign
Country”) maturing within one year after the date of acquisition thereof, any
time deposit maturing within one year after the date of acquisition thereof and
issued by any banking institution that is incorporated under any statute of the
United States or any state thereof, or with respect to a Foreign Subsidiary
incorporated under any statute of the Foreign Country or any political
subdivision thereof, and has a combined capital and surplus of not less than
$100,000,000, any demand or savings deposit with any such institution, any
Dollar deposits in the London Interbank Market with such banking institution or
any subsidiary of any such banking institution, and any commercial paper rated
at least A-1 by Standard & Poor’s Ratings Group or P-1 by Moody’s Investor
Services, Inc.;


(b) to the extent not permitted by the foregoing, Investments existing as of the
Closing Date and described on Schedule 7.3 hereto;


 
-79-

--------------------------------------------------------------------------------

 
 
(c) Intercompany advances or loans among the Borrower and any Subsidiary, or
among any Subsidiaries, made in the ordinary course of business (including,
without limitation, in connection with a Permitted Acquisition) or Contingent
Obligations incurred by a Subsidiary or by the Borrower, with respect to the
obligations of the Borrower or any Subsidiary, entered into in the ordinary
course of business; and any other Investment (i) of Borrower or any Subsidiary
in any Subsidiary existing as of the Closing Date, (ii) of Borrower in any
Guarantor made after the Closing Date, (iii) of Borrower or any Guarantor in any
Guarantor made after the Closing Date.


(d) any Investment made by the Borrower or any trustee in respect of the Moog
Inc. Supplemental Retirement Plan and the Moog Inc. Supplemental Retirement Plan
Trust, each as in effect on the date hereof or as may be amended from time to
time; and


(e) any other Investments aggregating not more than $50,000,000 during the term
of this Agreement.


7.4 Restricted Payments. The Borrower will not, and will not permit any of their
respective Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except for the following permitted
distributions (collectively, the “Permitted Distributions”):


(a) Borrower or any Subsidiary may declare and pay or make distributions that
are payable solely in additional shares of its common stock (or warrants,
options or other rights to acquire additional shares of its common stock);


(b) (i) any Subsidiary may declare and pay or make Restricted Payments to
Borrower or any Guarantor, and (ii) any Foreign Subsidiary may declare and pay
or make Restricted Payments to any other Foreign Subsidiary or to Borrower or
any Guarantor;


(c) Borrower may make non-cash repurchases or redemptions of stock or other
Equity Interests in exchange for stock or stock options; and


(d) Borrower or any Subsidiary may declare and pay or make cash dividends, or
stock repurchases on a pro rata basis with respect to its outstanding shares
provided such cash dividends and stock repurchases do not exceed a $30,000,000
base amount for the term of this Agreement with such base amount to be
supplemented each year by twenty-five percent (25%) of Borrower’s Consolidated
Net Income for Borrower’s most recently completed fiscal year (collectively, the
“Distribution Amount”) with any undistributed portions of the Distribution
Amount to be carried forward each year until actually distributed; and
provided further that (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (ii) the Borrower will be in compliance
with the financial covenants set forth in


 
-80-

--------------------------------------------------------------------------------

 


Sections 6.1, 6.2, 6.3 and 6.4 after giving pro forma effect to each such cash
dividend and stock repurchase.


7.5 Limitation on Certain Restrictive Agreements. The Borrower will not, and
will not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist or become effective, any “negative pledge” covenant or other
agreement, restriction or arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of Borrower or any Subsidiary to create, incur or
suffer to exist any Lien upon any of its property or assets as security for
Indebtedness, or (b) the ability of any such Subsidiary to make dividends or
distributions or any other interest or participation in its profits owned by the
Borrower or any Subsidiary, or pay any Indebtedness owed to the Borrower or a
Subsidiary, or to make loans or advances to the Borrower or any other
Subsidiaries, or transfer any of its property or assets to the Borrower or any
other Subsidiaries, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (iv) customary provisions restricting assignment
of any licensing agreement entered into in the ordinary course of business,
(v) customary provisions restricting the transfer or further encumbering of
assets subject to Liens permitted under Section 7.2, (vi) customary restrictions
affecting only a Subsidiary under any agreement or instrument governing any of
the Indebtedness of a Subsidiary permitted pursuant to Section 7.1,
(vii) restrictions affecting any Foreign Subsidiary under any agreement or
instrument governing any Indebtedness of such Foreign Subsidiary permitted
pursuant to Section 7.1, and customary restrictions contained in “comfort”
letters and guarantees of any such Indebtedness, (viii) any document relating to
Indebtedness secured by a Lien permitted by Section 7.2, insofar as the
provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, (ix) restrictions contained in the Subordinated Indenture relating
to any Indebtedness permitted under Section 7.1(c), and (x) any Operating Lease
or Capital Lease, insofar as the provisions thereof limit grants of a security
interest in, or other assignments of, the related leasehold interest to any
other Person.
 
7.6 Material Indebtedness Agreements.
 
(a) Amendments. The Borrower shall not, and shall not permit any Subsidiary to,
amend, restate, supplement or otherwise modify any Material Indebtedness without
the prior written consent of the Administrative Agent if any such amendment,
restatement, supplement or other modification would materially impact the rights
or remedies of the Administrative Agent and the Lenders hereunder.
 
(b) Prepayment and Refinancings of Other Debt, etc. After the Closing Date, the
Borrower will not, and will not permit any Subsidiary to, make (or give any
notice in respect thereof) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including, without limitation, by way of
depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due) or exchange
 
-81-

--------------------------------------------------------------------------------

 

of, or refinance or refund, any Indebtedness of Borrower or its Subsidiaries
that has an outstanding principal balance (or Capitalized Lease Obligation, in
the case of a Capital Lease) greater than $25,000,000 (other than the
Indebtedness and intercompany loans and advances among Borrower and its
Subsidiaries); provided that Borrower or any Subsidiary may refinance or refund
any such Indebtedness if the aggregate principal amount thereof (or Capitalized
Lease Obligation, in the case of a Capital Lease) is not increased (other than
in connection with the capitalization of interest) and the Borrower or any
Subsidiary makes any such payment or prepayment or redemption or acquisition for
value of (including, without limitation, by way of depositing with the trustee
with respect thereto money or securities before due for the purpose of paying
when due) with the proceeds of the sale of Equity Interests in Borrower.
 
7.7 Changes in Business. Neither the Borrower nor any Subsidiary will engage in
any business if, as a result, the general nature of the business, taken on a
Consolidated Basis, which would then be engaged in by the Borrower and any
Subsidiary, would be substantially changed from the general nature of the
business engaged in by the Borrower and any Subsidiary on the Closing Date.
 
7.8 Consolidation, Merger, Acquisitions, Asset Sales, etc. The Borrower will
not, and will not permit any Subsidiary to, (1) wind up, liquidate or dissolve
its affairs, (2) enter into any transaction of merger or consolidation, (3) make
or otherwise effect any acquisition of all or substantially all of the assets or
Equity Interests of any other Person, or assets constituting all or
substantially all of a division or product line of any other Person, other than
Permitted Acquisitions set forth in Section 7.8(c), (4) sell or otherwise
dispose of any of its property or assets outside the ordinary course of
business, or otherwise make or otherwise effect any Asset Sale, or (5) agree to
do any of the foregoing at any future time, except the following shall be
permitted (collectively, the “Permitted Dispositions”):


(a) Certain Intercompany Mergers. If no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (i) the merger,
consolidation or amalgamation of any Domestic Subsidiary with or into Borrower,
provided Borrower is the surviving or continuing or resulting corporation;
(ii) the merger, consolidation or amalgamation of any Domestic Subsidiary with
or into any Guarantor, provided that the surviving or continuing or resulting
corporation is a Guarantor, (iii) the merger, consolidation or amalgamation of
any Foreign Subsidiary with or into any other Foreign Subsidiary; (iv) any Asset
Sale by Borrower or any Guarantor to Borrower or any Guarantor, (v) any Asset
Sale by any Foreign Subsidiary to Borrower or any Guarantor; or (vi) any Asset
Sale by any Foreign Subsidiary to any other Foreign Subsidiary.
 
(b) Other Dispositions. If no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and no Material Adverse Effect has
occurred or will result therefrom, the Borrower or any Subsidiary may consummate
any Asset Sale, provided that: (i) the consideration for each such Asset Sale
represents fair value and any


 
-82-

--------------------------------------------------------------------------------

 


non-cash consideration qualifies as a Permitted Investment hereunder and the
aggregate of all such non-cash consideration does not exceed $30,000,000 over
the term of this Agreement; (ii) the cumulative aggregate value of the assets
sold or transferred does not exceed $50,000,000 in any one fiscal year
(excluding for purposes of computing such maximum amount (i) sales of inventory
in the ordinary course of business and conveyances of mere record title to any
asset to a Governmental Authority to save taxes where Borrower or any Subsidiary
has an option to require reconveyance of such property for a nominal price; and
(ii) the sale of equipment which is obsolete or worn-out and is replaced in the
ordinary course of business) for all such transactions completed during any
fiscal year.
 
(c) Permitted Acquisitions. Any acquisition by Borrower or any Subsidiary of all
or substantially all of the assets or stock of any other Person, or assets
constituting all or substantially all of a division or product line of any other
Person so long as (i) immediately prior to contracting for or consummating such
acquisition there does not exist, and there does not occur as a direct or
indirect result of the consummation of such acquisition, (A) any Event of
Default or Default, and (B) immediately prior to contracting for or consummating
such acquisition Borrower is in compliance with Sections 6.1, 6.2 and 6.3 of
this Agreement (collectively, the “Financial Covenants”) and Borrower can
demonstrate based on pro-forma projections that Borrower will be in compliance
with the Financial Covenants upon and after consummation of such acquisition,
(ii) such acquisition is being completed on a non-hostile basis without
opposition from the board of directors, managers or equity owners of the target
entity, (iii) with respect to any assets or stock of any Person acquired
directly or indirectly pursuant to any such acquisition, there are no liens
thereon other than Permitted Encumbrances, and (iv) the aggregate purchase price
paid (whether by means of transfer of assets, assumption of liabilities or
otherwise, other than the assumption of trade payables and accrued short-term
liabilities in the ordinary course of business) by Borrower and all Subsidiaries
in connection with such acquisition does not exceed $100,000,000 unless
specifically consented to by the Administrative Agent and the Required Lenders.
 
7.9 Transactions with Affiliates.The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction or series of transactions with any
Affiliate (other than, in the case of the Borrower, any Subsidiary, and in the
case of a Subsidiary, the Borrower or another Subsidiary) (each, an “Affiliate
Transaction”), except for transactions in the ordinary course of business upon
fair and reasonable terms no less favorable to the Borrower or any Subsidiary
than would apply in a comparable arm’s length transaction with a Person who is
not an Affiliate, and agreements and transactions with and payments to officers,
directors and shareholders that are either (i) entered into in the ordinary
course of business and not prohibited by any of the provisions of this Agreement
or that are expressly permitted by the provisions of this Agreement, or
(ii) entered into outside the ordinary course of business, approved by the
directors or shareholders of the Borrower, and not prohibited by any of the
provisions of this Agreement or in violation of any law, rule or regulation.


 
-83-

--------------------------------------------------------------------------------

 


7.10 Fiscal Years, Fiscal Quarters. No Borrower shall change its or any
Subsidiary’s fiscal years or fiscal quarters (other than the fiscal year or
fiscal quarters of a Person that becomes a Subsidiary, at the time such Person
becomes a Subsidiary, to conform to such Borrower’s fiscal year and fiscal
quarters).
 
7.11 Anti-Terrorism Laws. Neither the Borrower nor any Subsidiary shall be
subject to or in violation of any law, regulation, or list of any government
agency (including without limitation, the U.S. Office of Foreign Asset Control
list, Executive Order No. 13224 or the USA Patriot Act) that prohibits or limits
the conduct of business with or the receiving of funds, goods or services to or
for the benefit of certain Persons specified therein or that prohibits or limits
any Lender or any Issuing Bank from making any advance or extension of credit to
the Borrower or from otherwise conducting business with the Borrower.
 
ARTICLE VIII. EVENTS OF DEFAULT
 
8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (individually, “Event of Default”, or,
collectively, “Events of Default”):
 
(a) Nonpayment. Nonpayment within three (3) Business Days of when due, whether
by acceleration or otherwise, of principal of, or interest on, the Notes, any
fee, cost, expense or premium provided for hereunder or under any other Loan
Document or any other Indebtedness owing hereunder.
 
(b) Negative Covenants. Default by Borrower in the observance of any of the
covenants or agreements by such Borrower contained in Article VI or Article VII
of this Agreement.
 
(c) Other Covenants. Default by Borrower in the observance of any of the
covenants or agreements by Borrower contained in this Agreement, other than in
Article VI or Article VII or Section 5.1 of this Agreement, which is not
remedied within thirty (30) days after notice thereof by the Administrative
Agent to the Borrower.
 
(d) Voluntary Insolvency Proceedings. If Borrower or any Guarantor or any other
Subsidiary (i) shall file a petition or request for liquidation, reorganization,
arrangement, adjudication as a bankrupt, relief as a debtor or other relief
under the bankruptcy, insolvency or similar laws of the United States of America
or any state or territory thereof or any foreign jurisdiction, now or hereafter
in effect; (ii) shall make a general assignment for the benefit of creditors;
(iii) shall consent to the appointment of a receiver or


 
-84-

--------------------------------------------------------------------------------

 


trustee for Borrower or any Guarantor or any other Subsidiary or any of
Borrower’s, Guarantor’s or other Subsidiary’s assets including, without
limitation, the appointment of or taking possession by a “custodian” as defined
in the federal Bankruptcy Code; (iv) shall make any, or send notice of any
intended, bulk sale; or (v) shall execute a consent to any other type of
insolvency proceeding (under the federal Bankruptcy Code or otherwise or under
the insolvency laws of any other foreign jurisdiction) or any formal or informal
proceeding for the dissolution or liquidation of, or settlement of claims
against or winding up of affairs of, Borrower, Guarantor or any other
Subsidiary.
 
(e) Involuntary Insolvency Proceedings. The appointment of a receiver, trustee,
custodian or officer performing similar functions for Borrower, any Guarantor or
any other Subsidiary or any of Borrower’s, any Guarantor’s or any other
Subsidiary’s assets including, without limitation, the appointment of or taking
possession by a “custodian” as defined in the federal Bankruptcy Code; or the
filing against Borrower, any Guarantor or any other Subsidiary of a request or
petition for liquidation, reorganization, arrangement, adjudication as a
bankrupt or other relief under the bankruptcy, insolvency or similar laws of the
United States of America or any state or territory thereof or any foreign
jurisdiction, now or hereafter in effect; or the institution against Borrower or
any Guarantor or any other Subsidiary of any other type of insolvency proceeding
(under the federal Bankruptcy Code or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against
or winding up of affairs of such Borrower or Guarantor or other Subsidiary, and
the failure to have such appointment vacated or such petition or proceeding
dismissed within sixty (60) days after such appointment, filing or institution.
 
(f) Representations. If any certificate, written statement, representation,
warranty or financial statement furnished by or on behalf of Borrower or any
Guarantor pursuant to or in connection with this Agreement, or any Loan Document
(including, without limitation, representations and warranties contained herein)
or as an inducement to the Administrative Agent or any Lender to enter into this
Agreement or any other lending agreement with Borrower shall prove to have been
false in any material respect at the time as of which the facts therein set
forth were certified, or to have omitted any substantial contingent or
unliquidated liability or claim against Borrower or any Subsidiary or any
Guarantor.
 
(g) Other Indebtedness and Agreements. (i) Nonpayment by Borrower or any
Guarantor or any other Subsidiary of any Material Indebtedness owing by Borrower
or such Guarantor or such other Subsidiary when due, whether such Material
Indebtedness shall become due by scheduled maturity, by required prepayment, by
acceleration, by demand or otherwise, or (ii) failure to perform any material
term, covenant or agreement on its part to be performed under any agreement or
instrument (other than this Agreement) evidencing or securing or relating to any
such Material Indebtedness owing by Borrower or such Guarantor or such other
Subsidiary, when required to be performed if the effect of such failure is to
permit the holder or a trustee or agent on behalf of such holder or holders to
accelerate the maturity of such Indebtedness, or (iii) any such Material
Indebtedness of Borrower, any Guarantor or any Subsidiary shall be declared due
and payable, or shall be required to be prepaid


 
-85-

--------------------------------------------------------------------------------

 


(other than by a regularly scheduled prepayment or redemption, prior to the
stated maturity thereof); or (iv) without limitation of the foregoing, default
in any payment obligation under a Designated Hedge Agreement, and such default
shall continue after any applicable grace period in such Designated Hedge
Agreement or any other agreement or instrument relating thereto.
 
(h) Judgments. If any judgment or judgments in excess of $25,000,000 for any one
such judgment or all judgments in the aggregate (other than any judgment for
which it is fully insured) against Borrower or any Guarantor or any other
Subsidiary remains unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of thirty (30) days (or such longer period, not in
excess of sixty (60) days, during which enforcement thereof and the filing of
any judgment lien, is effectively stayed or prohibited) from the entry thereof.
 
(i) Pension Default. Any occurrence of a Reportable Event that constitutes
grounds for the termination of any Pension Plan by the PBGC or for the
appointment by an appropriate United States district court of a trustee to
administer any Pension Plan shall have occurred and continued thirty (30) days
after written notice thereof is delivered to the Borrower by the Administrative
Agent; or any other ERISA Event occurs and gives rise to vested unfunded
liabilities under any Pension Plan that have or will have a Material Adverse
Effect; or Borrower or any ERISA Affiliate or any Guarantor fails to pay to any
Pension Plan any contribution which it is obligated to pay under the terms of
such plan or any agreement, or which is required to meet statutory minimum
funding standards of Section 412 of the Code and Section 303 of ERISA.
 
(j) Change in Control. If there occurs a Change in Control.
 
(k) Challenge to Agreements. If Borrower or any Guarantor shall challenge the
validity and binding effect of any provision of any of the Loan Documents or
shall state its intention to make such a challenge of any of the Loan Documents
or any of the Security Documents shall for any reason (except to the extent
permitted by its express terms) cease to be perfected or lose the priority of
the Lien granted thereunder or cease to be effective.
 
(l) Guarantor Default. Any Guaranty shall cease, for any reason, to be in full
force and effect or any Guarantor or the Borrower shall so assert in writing.
 
(m) Subordinated Indenture. If (i) any Event of Default (as defined in the
Subordinated Indenture) shall occur under the Subordinated Indenture, (ii) this
Agreement shall fail to constitute the “Credit Agreement” or the Indebtedness
under this Agreement shall fail to constitute “Senior Debt” and “Designated
Senior Debt” under, and as defined in, the Subordinated Indenture, or (iii) if
any Indebtedness other than the Indebtedness under this Agreement is designated
as “Designated Senior Debt” under, and as defined in, the Subordinated
Indenture.
 
-86-

--------------------------------------------------------------------------------

 
 
8.2 Effects of an Event of Default. (a) Upon the happening of one or more Events
of Default (except a default under either Section 8.1(d) or 8.1(e) of this
Agreement), the Administrative Agent may declare or shall do so if instructed by
the Required Lenders, any commitments of the Lenders to lend money to the
Borrower or issue Letters of Credit hereunder (individually, the “Lender’s
Obligations” and collectively, the “Lenders’ Obligations”) to be canceled and
the principal of such Lender’s Note or Notes then outstanding, and all
reimbursement, cash collateralization and other obligations of the Borrower
(other than under any Designated Hedge Agreement) to be immediately due and
payable and any Letters of Credit outstanding to be terminated in accordance
with their terms, together with all interest thereon and fees and expenses
accruing under this Agreement and under any Loan Document. Upon such
declaration, the Lenders’ Obligations shall be immediately canceled and the
Loans evidenced by each Lender’s Note or Notes shall become immediately due and
payable without presentation, demand or further notice of any kind to the
Borrower.
 
(b) Upon the happening of one or more Events of Default under Section 8.1(d) or
8.1(e) of this Agreement, the Lenders’ Obligations shall be canceled
immediately, automatically and without notice, and the Notes shall become
immediately due and payable without presentation, demand or notice of any kind
to Borrower.
 
(c) No termination of this Agreement will relieve or discharge Borrower of its
duties, obligations and covenants hereunder until all of the Indebtedness
hereunder has been indefeasibly paid in full.
 
8.3 Remedies. Upon the occurrence and during the continuance of any Event of
Default or upon any termination of this Agreement as a result of an Event of
Default, then any of the Lenders and the Administrative Agent shall have all of
their rights under this Agreement or otherwise under law. In addition to, and
without limitation of, any rights of the Lenders under applicable law, if any
Event of Default occurs, any and all deposits (including all account balances,
whether provisional or final and whether or not collected or available) and any
other Indebtedness at any time held or owing by any Lender to or for the credit
or account of Borrower may be offset and applied toward the payment of the
Indebtedness of the Borrower.
 
8.4 Application of Certain Payments and Proceeds. All payments and other amounts
received by the Administrative Agent or any Lender through the exercise of
remedies hereunder or under the other Loan Documents shall, unless otherwise
required by the terms of the other Loan Documents or by applicable law, be
applied as follows:
 
(i) first, to the payment of all expenses (to the extent not otherwise paid by
the Borrower or any of the Guarantors) incurred by the Administrative Agent and
the Lenders in connection with the exercise of such remedies, including, without
limitation, all reasonable costs and expenses of collection, reasonable
attorneys’ fee and expenses, court costs and any foreclosure expenses;


 
-87-

--------------------------------------------------------------------------------

 


(ii) second, to the payment pro rata of interest then accrued on the outstanding
Loans;
 
(iii) third, to the payment pro rata of any fees then accrued and payable to the
Administrative Agent, any Issuing Bank or any Lender under this Agreement in
respect of the Loans or the Letters of Credit;
 
(iv) fourth, to the payment pro rata of (A) the principal balance then owing on
the outstanding Loans, (B) the amounts then due under Designated Hedge
Agreements to creditors of the Borrower or any Subsidiary, subject to
confirmation by the Administrative Agent of any calculations of termination or
other payment amounts being made in accordance with normal industry practice,
and (C) the principal amount of the outstanding Letters of Credit (to be held
and applied by the Administrative Agent as security for the reimbursement
obligations in respect thereof);
 
(v) fifth, to the payment to the Lenders of any amounts then accrued and unpaid
under Sections 2.9, 2.10 and 2.11 of this Agreement, and if such proceeds are
insufficient to pay such amounts in full, to the payment of such amounts pro
rata;
 
(vi) sixth, to the payment pro rata of all other amounts owed by the Borrower to
the Administrative Agent, to any Issuing Bank or any Lender under this Agreement
or any other Loan Document, and to any counterparties under Designated Hedge
Agreements of the Borrower and any Subsidiary, and if such proceeds are
insufficient to pay such amounts in full, to the payment of such amounts pro
rata; and
 
(viii) finally, any remaining surplus after all of the Indebtedness has been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.
 
ARTICLE IX. EXPENSES
 
9.1 Expenses. The Borrower shall reimburse the Administrative Agent promptly
upon the Administrative Agent’s request for any of the Administrative Agent’s
reasonable expenses, including counsel fees and expenses, incident to the
negotiation, documentation and administration of this Agreement, including any
amendments or modifications thereto, and the documents in connection herewith
and for preservation of any of the Administrative Agent’s or any Lender’s rights
under, or enforcement of any provision of, this Agreement, the Notes, the Loan
Documents or any documents executed in connection therewith.
 
9.2 Indemnification. Borrower shall indemnify and hold harmless the
Administrative Agent and each Lender and each of their directors, officers,
employees, agents and advisors (each an “Indemnified Party”)


 
-88-

--------------------------------------------------------------------------------

 


from and against any and all claims, damages, liabilities and reasonable fees,
expenses and disbursements of counsel, demands, losses, costs, fines or
liabilities of whatever kind or nature, including, without limitation, arising
from personal injury or property damage, in any way related to any environmental
condition on, above, within, in the vicinity of, related to or affected by
property owned or leased by Borrower or in connection with or arising out of any
investigation, litigation or proceeding arising out of, related to or in
connection with this Agreement or the Loans (other than litigation between
Borrower and a Lender in which Borrower is the prevailing party), whether or not
an Indemnified Party is a party to such investigation, litigation or proceeding
except to the extent such claim, damage, loss, liability or expense is found in
a final judgment by a court of competent jurisdiction to have resulted primarily
from such Indemnified Party’s own gross negligence or willful misconduct. In
addition to, and without limiting the generality of, the foregoing, Borrower
agrees to reimburse and indemnify all Indemnified Parties on demand for any
reasonable fees and expenses of counsel which may be incurred in any action,
claim or proceeding between Borrower, any Subsidiary or any Affiliate and an
Indemnified Party in which such Indemnified Party is successful. The obligations
of the Borrower under this indemnity shall survive any expiration or termination
hereof, and shall apply to any and all such claims, expenses, demands, losses,
costs, fines or liabilities of whatever kind or nature, notwithstanding the
payment of the Indebtedness hereunder or under the Loan Documents with respect
to acts and omissions occurring before such payment. Borrower agrees not to
institute or participate in any proceeding seeking to establish a position
contrary to the terms of this indemnification.
 
ARTICLE X. THE AGENTS AND ISSUING BANKS
 
10.1 Appointment and Authorization. Each Lender hereby irrevocably appoints HSBC
Bank as Administrative Agent, Manufacturers and Traders Trust Company as
Syndication Agent, and Bank of America, N.A. and JPMorgan Chase Bank, N.A. as
Co-Documentation Agents, and each of the Administrative Agent, Syndication Agent
and Co-Documentation Agents accepts such appointment. Each Lender hereby
irrevocably authorizes the Agents to take such action as such agent on its
behalf and to exercise such powers hereunder as are delegated to such agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. Neither the Agents nor any of their directors, officers, attorneys or
employees shall be liable for any action taken or omitted to be taken by such
agent or them hereunder or in connection herewith, except for such agent’s or
their own gross negligence or willful misconduct as determined in a final
judgment by a court of competent jurisdiction. The Administrative Agent (a)
shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Documents be a trustee or fiduciary for any Lender;
(b) shall not be responsible to any Lender for any recitals, statements,
representations or warranties contained in this Agreement or in any of the other
Loan Documents, or in any certificate or other document referred to or provided
for in, or received by any of them under, this Agreement or any other Loan
Documents, or for the value, validity, effectiveness, genuineness,
enforceability or


 
-89-

--------------------------------------------------------------------------------

 


sufficiency of this Agreement or any other Loan Documents or any other document
referred to or provided for herein or therein or for any failure by Borrower, or
any other Person to perform any of its obligations hereunder or thereunder; and
(c) shall not be responsible to any Lender for any action taken or omitted to be
taken by it hereunder or under any other Loan Documents or under any other
document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, except in the event of such agent’s own gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agent or attorneys-in-fact selected by it in good faith. In
administering the Letters of Credit, the Issuing Banks shall not be under any
liability to any Lender, except for such Issuing Bank’s own gross negligence or
willful misconduct, as determined in a final non-appealable decision of a court
of competent jurisdiction or as set forth in Section 2.4 of this Agreement.
 
10.2 Waiver of Liability of Administrative Agent. The Administrative Agent shall
not have any liability or, as the case may be, any duty or obligation:
 
(a) To Borrower on account for any failure of any Lender to perform, or the
delay of any Lender in the performance of, any of its respective obligations
under this Agreement or any of the Loan Documents or any of the other documents
in connection herewith;
 
(b) To any Lender on account of any failure or delay in performance by Borrower
or any other Lender of any of their respective obligations under this Agreement
or any of the Loan Documents or any of the other documents in connection
herewith;
 
(c) To any Lender to provide either initially or on a continuing basis any
information with respect to Borrower or any of its Affiliates or Subsidiaries or
its condition, or for analyzing or assessing or omitting to analyze or assess
the status, creditworthiness or prospects of Borrower or any of the Affiliates
of Borrower or any Subsidiaries, provided, however, the Administrative Agent
shall promptly provide to each Lender a copy of the documents delivered by
Borrower to the Administrative Agent pursuant to Section 5.2 of this Agreement;
 
(d) To any Lender to investigate whether or not any Default or Event of Default
has occurred (and the Agents may assume that, until Administrative Agent shall
have actual knowledge or shall have received notice from any Lender or Borrower,
to the contrary, no such Default or Event of Default has occurred);
 
(e) To any Lender to account for any sum or profit or any property of any kind
received by any of the Agents or any Issuing Bank arising out of any present or
future banking or other relationship with Borrower or any of the Affiliates of
Borrower or any Subsidiaries, or with any other Person except the relationship
established pursuant to this Agreement or the Loan Documents;


 
-90-

--------------------------------------------------------------------------------

 


(f) To any Lender to disclose to any Person any information relating to Borrower
or any of the Affiliates of Borrower or any Subsidiaries received by the Agents
or any Issuing Bank, if in any such party’s reasonable determination (such
determination to be conclusive), such disclosure would or might constitute a
breach of any law or regulation or be otherwise actionable by suit against such
agent or any Issuing Bank by Borrower or any other Person;
 
(g) To take any action or refrain from taking any action other than as expressly
required by this Agreement and the Loan Documents; and
 
(h) To commence any legal action or proceeding arising out of or in connection
with this Agreement or the Loan Documents until either of the Administrative
Agent or the Issuing Banks, shall have been indemnified to the Administrative
Agent’s or the Issuing Banks’ satisfaction against any and all costs, claims and
expenses (including, but not limited to, attorneys’ fees and expenses) in
respect of such legal action or proceeding.
 
10.3 Note Holders. The Administrative Agent may treat the payee of any Note as
the holder thereof until written notice of transfer shall have been filed with
it, signed by such payee and in form satisfactory to the Administrative Agent.
 
10.4 Consultation with Counsel. The Administrative Agent may consult with legal
counsel selected by the Administrative Agent and shall not be liable for any
action taken or suffered in good faith by the Administrative Agent in accordance
with the opinion of such counsel.
 
10.5 Documents. The Administrative Agent shall not be under any duty to examine
into or pass upon the validity, effectiveness, genuineness or value of any Loan
Documents or any other documents furnished pursuant hereto or in connection
herewith or the value of any Collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.
 
10.6 Administrative Agent and Affiliates. With respect to the Loans, the
Administrative Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not the Administrative
Agent, and the Administrative Agent and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower, any
Guarantor or any other Subsidiary or any Affiliate thereof including, without
limitation, entering into any kind of Hedge Agreement with respect to the Loans.


 
-91-

--------------------------------------------------------------------------------

 


10.7 Knowledge of Default. It is expressly understood and agreed that the
Administrative Agent and each Issuing Bank shall be entitled to assume that no
Default or Event of Default has occurred and is continuing, unless the
Administrative Agent or such Issuing Bank has been notified by a Lender in
writing that such Lender believes that a Default or Event of Default has
occurred and is continuing and specifying the nature thereof.
 
10.8 Enforcement. In the event any remedy may be exercised with respect to this
Agreement or the Loan Documents, the Administrative Agent shall have the sole
right of enforcement and each Lender agrees that no Lender shall have any right
individually to enforce any provision of this Agreement or the Loan Documents,
or make demand under this Agreement or the Loan Documents; provided, that any
Issuing Bank or the Administrative Agent on behalf of such Issuing Bank may make
demand upon Borrower as an Issuing Bank.
 
10.9 Action by Administrative Agent. So long as the Administrative Agent shall
be entitled, pursuant to Section 10.7 of this Agreement, to assume that no
Default or Event of Default shall have occurred and be continuing, the
Administrative Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it
by, or with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, this Agreement. The
Administrative Agent shall incur no liability under or in respect of this
Agreement by acting upon any notice, certificate, warranty or other paper or
instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties, or with respect to anything which it may do or refrain
from doing in the reasonable exercise of its judgment, or which may seem to it
to be necessary or desirable in the premises.
 
10.10 Notices, Defaults, etc. In the event that the Administrative Agent shall
have acquired actual knowledge of any Default or Event of Default, the
Administrative Agent shall promptly notify the Lenders and shall take such
action and assert such rights under this Agreement as the Required Lenders shall
direct and the Administrative Agent shall inform the other Lenders in writing of
the action taken. The Administrative Agent may take such action and assert such
rights as it deems to be advisable, in its discretion, for the protection of the
interests of the holders of the Notes.
 
10.11 Indemnification of Administrative Agent. The Lenders agree to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to their respective Applicable Percentages from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred


 
-92-

--------------------------------------------------------------------------------

 


by or asserted against the Administrative Agent in its capacity as the
Administrative Agent in any way relating to or arising out of this Agreement or
any Loan Document or any action taken or omitted by the Administrative Agent
with respect to this Agreement or any Loan Document, provided no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorney fees
and expenses) or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as determined in a final judgment by a court of
competent jurisdiction or from any action taken or omitted by the Administrative
Agent in any capacity other than as the Administrative Agent under this
Agreement.
 
10.12 Successor Administrative Agent. The Administrative Agent may resign as the
Administrative Agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders
(with the consent of the Borrower so long as an Event of Default has not
occurred and which consent shall not be unreasonably withheld), or (b) if a
successor administrative agent shall not be so appointed and approved within the
thirty (30) day period following the Administrative Agent’s notice to the
Lenders of its resignation, then the Administrative Agent shall appoint a
successor administrative agent who shall serve as the Administrative Agent until
such time as the Required Lenders appoint a successor administrative agent. Upon
its appointment, such successor administrative agent shall succeed to the
rights, powers and duties as the Administrative Agent, and the term
“Administrative Agent” shall mean such successor effective upon its appointment,
and the former Administrative Agent’s rights, powers and duties as the
Administrative Agent shall be terminated without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement.
 
10.13 Lenders’ Independent Investigation. Each Lender, by its signature to this
Agreement, acknowledges and agrees that the Administrative Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of Borrower or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Borrower in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the granting of the first Loans hereunder or at any time or
times thereafter.
 
-93-

--------------------------------------------------------------------------------

 
 
10.14 Amendments, Consents. No amendment, modification, termination or waiver of
any provision of any Loan Document nor consent to any variance therefrom, shall
be effective unless the same shall be in writing and signed by the
Administrative Agent and the Lenders or Required Lenders, as appropriate, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. Anything herein to the contrary
notwithstanding, unanimous consent of the Lenders shall be required with respect
to (a) any increase in the Lenders’ Commitment hereunder or any part thereof,
(b) the extension or postponement of the Revolving Credit Maturity Date, the
payment dates of interest thereunder, or the payment of facility or other fees
or amounts payable hereunder, (c) any reduction in the rate of interest on the
Revolving Notes or Alternative Currency Notes, or in any amounts of principal or
interest due on any Revolving Note or Alternative Currency Note, or the payment
of facility or other fees hereunder or any change in the manner of pro rata
application of any payments made by the Borrower to the Lenders hereunder, (d)
any change in any percentage voting requirement, voting rights, or the Required
Lenders definition in this Agreement, (e) the release of any material Collateral
other than in connection with a Permitted Disposition which the Administrative
Agent alone may release, or (f) any amendment to this Section 10.14; provided,
however, only the consent of the Required Lenders shall be required for a waiver
involving (i) the applicability of any post-Event of Default interest rate
increase or the applicability of interest on Overdue Amounts as provided in
Section 2.6(c) of this Agreement, (ii) any reduction in the amount of Net
Proceeds required to be applied to prepay the Loans as provided in
Section 2.7(b) of this Agreement or (iii) any other amendment hereunder or under
the other Loan Documents which does not specifically require unanimous consent
of the Lenders. Notice of amendments or consents ratified by the Required
Lenders hereunder shall immediately be forwarded by the Administrative Agent to
all Lenders. Each Lender or other holder of a Note shall be bound by any
amendment, waiver or consent obtained as authorized by this Section, regardless
of its failure to agree thereto. A Defaulting Lender shall not be entitled to
give instructions to the Administrative Agent or to approve, disapprove, consent
to or vote on any matters relating to this Agreement and the other Loan
Documents. All amendments, waivers and other modifications of this Agreement and
the other Loan Documents may be made without regard to a Defaulting Lender and,
for purposes of the definition of “Required Lenders”, a Defaulting Lender shall
be deemed not to be a Lender and not to have any Revolving Credit Exposures and
Unused Commitments.
 
10.15 Funding by Administrative Agent. Unless the Administrative Agent shall
have been notified in writing by any Lender not later than 4:00 p.m. on the day
before the day on which Loans are requested by Borrower to be made that (or, if
the request for a Loan is made by Borrower on the date such Loan is to be made,
then not later than 2:00 p.m. on such day) such Lender will not make its ratable
share of such Loans, the Administrative Agent may assume that such Lender will
make its ratable share of the Loans, and in reliance upon such assumption the
Administrative Agent may (but in no circumstances shall be required to) make
available to the applicable Borrower a corresponding amount. If and
 


 
-94-

--------------------------------------------------------------------------------

 


to the extent that any Lender fails to make such payment on such date, such
Lender shall pay such amount to the Administrative Agent on demand, together
with interest thereon, as set forth in Section 2.5(b) of this Agreement.
 
10.16 Sharing of Payments. If any Lender obtains any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) with
respect to the Loans in excess of its pro rata share of such payments shared by
all Lenders, such Lender shall forthwith purchase from the other Lenders
participation in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, if all or any portion of such excess payment is hereafter
recovered from such purchasing Lender, such purchase from the other Lenders
shall be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price to the extent of such recovery together with an amount equal
to such Lender’s ratable share of any interest or other amount paid or payable
by the purchasing Lender in respect of the total amount recovered. Borrower
agrees that any Lender purchasing a participation from another Lender pursuant
to this Section 10.16 may, to the fullest extent permitted by law, exercise all
of its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.
 
10.17 Payment to Lenders. Except as otherwise set forth in Sections 2.3(c),
2.4(e), 2.15 and 10.15 of this Agreement, promptly after receipt from Borrower
of any principal or interest payment on the Notes or any fees payable under, or
in connection with, this Agreement (other than fees payable to the
Administrative Agent for the account of the Administrative Agent), the
Administrative Agent shall promptly distribute to each Lender that Lender’s
ratable share of the funds so received. If the Administrative Agent fails to
distribute collected funds received by 2:00 p.m. on any Business Day prior to
the end of the same Business Day, or to distribute collected funds received
after 2:00 p.m. on any Business Day by the end of the next Business Day, the
funds shall bear interest until distributed at the Federal Funds Effective Rate.
 
10.18 Tax Withholding Clause. Each Foreign Lender (including any replacement or
successor Lender hereunder) shall:
 
(a) at least five (5) Business Days before the date of the initial payment to be
made by Borrower under this Agreement to such Lender, deliver to the Borrower
and the Administrative Agent (i) two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI, or successor applicable form, as
the case may be, certifying that it is entitled to receive under this Agreement
without deduction or withholding of any United States federal income taxes and
(ii) an Internal Revenue Service Form W-8BEN, or any successor applicable form,
certifying that it is entitled to an exemption from United States backup
withholding tax;


 
-95-

--------------------------------------------------------------------------------

 


(b) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification at least five (5) Business Days before the date
that any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Administrative Agent and the Borrower;
 
(c) obtain such extensions of time for filing and complete such forms
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and
 
(d) file amendments to such forms as and when required unless an event
(including, without limitation, any change in treaty, law or regulation) has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Administrative Agent; provided, however, that the Borrower may
rely upon such forms provided to the Borrower for all periods prior to the
occurrence of such event. Furthermore, the Borrower shall not be required to pay
any additional amounts to a Foreign Lender pursuant to Section 2.11, and shall
be permitted to reduce any payment required to be made to any Lender by any
present or future income, stamp or other Taxes, deductions or withholdings (that
otherwise would not be permitted to reduce such payment pursuant to the
provisions of Section 2.14 of this Agreement), if such additional amounts or
present or future income, stamp or other Taxes, deductions or withholdings would
not have arisen or would not have been required to have been withheld, but for a
failure by such Foreign Lender to comply with the provisions of this Section
10.18.
 
10.19 USA Patriot Act. Each Lender or assignee or participant of a Lender that
is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as re required under the USA Patriot
Act.
 
-96-

--------------------------------------------------------------------------------

 
 
10.20 Other Agents. Any Lender identified herein as a Syndication Agent,
Co-Documentation Agent, Arranger or any other corresponding title, other than
“Administrative Agent”, shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.
 
10.21 Issuing Banks. Each Lender acknowledges and agrees that the provisions of
this Article X shall apply to each Issuing Bank, in its capacity as issuer of
any Letter of Credit, in the same manner as such provisions are expressly stated
to apply to the Administrative Agent.
 
10.22 Benefit of Article X. The provisions of this Article X are intended solely
for the benefit of the Agents, the Issuing Banks and the Lenders. The Borrower
shall not be entitled to rely on any such provisions or assert any such
provisions in a claim, or as a defense, against the Agents or any Lender. The
Borrower acknowledges and consents to the foregoing provisions of this
Article X.
 
ARTICLE XI. MISCELLANEOUS
 
11.1 Amendments and Waivers. This Agreement is intended by the parties as the
final, complete and exclusive statement of the transactions evidenced by this
Agreement. All prior or contemporaneous promises, agreements and understandings,
whether oral or written, are deemed to be superseded by this Agreement, and no
party is relying on any promise, agreement or understanding not set forth in
this Agreement. No modification, rescission, waiver, release or amendment of any
provision of this Agreement shall be made except by a written agreement or as
otherwise provided in Section 10.14 of this Agreement, subscribed by authorized
officers of the Borrower or the Required Lenders (or all the Lenders, if
applicable), and the Administrative Agent.
 
11.2 Classified Programs. Notwithstanding any other provisions of this
Agreement, no provision of this Agreement shall operate to require the
disclosure of any information relating to any classified program involving the
United States Department of Defense in contravention of any restriction
described in Section 5.2(k) of this Agreement or to require any party to any
contract relating to any such classified program to be performed by the Borrower
or any Subsidiary to accept performance by any other Person without any prior
consent required under such classified program.
 
-97-

--------------------------------------------------------------------------------

 
 
11.3 Delays and Omissions. No course of dealing and no delay or omission by the
Lenders or the Administrative Agent in exercising any right or remedy hereunder
or with respect to any Indebtedness of Borrower shall operate as a waiver
thereof or of any other right or remedy, and no single or partial exercise
thereof shall preclude any other or further exercise thereof or the exercise of
any other right or remedy. The Administrative Agent and the Lenders may remedy
any Event of Default in any reasonable manner without waiving the Event of
Default remedied and without waiving any other prior or subsequent Event of
Default by Borrower and shall be reimbursed for their expenses in so remedying
such Event of Default. All rights and remedies of the Lenders and the
Administrative Agent hereunder are cumulative.
 
11.4 Assignments/Participation.
 
(a) The Borrower shall not assign or otherwise transfer any of its rights
pursuant to this Agreement without the prior written consent of the
Administrative Agent, and any such assignment or other transfer without such
prior written consent shall be void.
 
(b) Any Lender may, in accordance with applicable law, at any time sell to one
or more banks or other entities (each, a “Participant”) participating interests
in any Revolving Loan or Alternative Currency Loan owing to such Lender, any
Revolving Note or Alternative Currency Note held by such Lender, any Commitment
or Alternative Currency Sublimit of such Lender or any other interest of such
Lender under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of any such Revolving Loan or Alternative
Currency Loan or Revolving Note or Alternative Currency Note for all purposes
under the Loan Documents, all amounts payable by Borrower under this Agreement
shall be determined as if such Lender had not sold such participating interests,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. In no event shall any Participant have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by Borrower or any Guarantor therefrom, except
to the extent that such amendment, waiver or consent would reduce the principal
of, or interest on, the Loans or any fees payable hereunder, or postpone the
Revolving Credit Maturity Date, in each case to the extent subject to such
participation.
 
(c) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time assign to one or more banks, finance companies,
or other financial institutions that are engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
(“Purchasers”) all or any part of its rights and obligations under the Loan
Documents. Such assignment shall be pursuant to an Assignment and Assumption.
The consent of the Administrative Agent shall be required prior to


 
-98-

--------------------------------------------------------------------------------

 


an assignment becoming effective and, unless a Default or Event of Default has
occurred and is continuing or such assignment is to a Lender or an Affiliate of
a Lender, the consent of the Borrower shall also be required prior to an
assignment becoming effective. Each such assignment shall be in an amount not
less than the lesser of (i) $10,000,000, or (ii) the remaining amount of the
assigning Lender’s Commitment (calculated as at the date of such assignment).
Upon (i) delivery to the Administrative Agent of an Assignment and Assumption,
together with any consents required above, and (ii) payment of a $3,500 fee to
the Administrative Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such Assignment and
Assumption. On and after the effective date of such assignment, such Purchaser
shall for all purposes be a Lender to this Agreement and any other Loan Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by the Borrower, the Lenders or
the Administrative Agent shall be required to release the transferor Lender, and
the transferor Lender shall be released without any further action, with respect
to the Commitments, Alternative Currency Sublimit and Revolving Loans and
Alternative Currency Loans assigned to such Purchaser. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.4(c) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.4(b) of this Agreement. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 11.4(c), the transferor
Lender, the Administrative Agent and the Borrower shall make appropriate
arrangements so that replacement Revolving Notes and Alternative Currency Notes,
if applicable, are issued to such transferor Lender and new Revolving Notes and
Alternative Currency Notes or, as appropriate, replacement Revolving Notes and
Alternative Currency Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Commitments and Alternative
Currency Sublimits, as adjusted pursuant to such assignment.
 
(d) Any Lender may at any time pledge or assign all or any portion of its rights
under the Loan Documents to any of the twelve (12) Federal Reserve Banks
organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No
such pledge or assignment or enforcement thereof shall release Lender from its
obligations under any of the Loan Documents.
 
11.5 Successors and Assigns. Borrower, Lenders, Administrative Agent,
Syndication Agent and Co-Documentation Agent as used herein shall include the
legal representatives, successors and assigns of those parties.
 
11.6 Notices. Any notice or demand to be given hereunder shall be in writing,
unless otherwise expressly provided herein and shall be deemed to have been
given or made when delivered by hand or facsimile, and one (1) Business Day
after being delivered to a courier for express delivery, to the address below,
or three (3) Business Days after being deposited in an official depository
 


 
-99-

--------------------------------------------------------------------------------

 


maintained by the United States Post Office for the collection of mail, postage
prepaid and by registered or certified mail, return receipt requested, and
addressed as follows:
 
To the Borrower -
Moog Inc.
 
Jamison Road and Seneca Street
 
East Aurora, NY 14052-0018
 
Attn: Timothy P. Balkin, Treasurer
 
Facsimile No.: 716-652-2000
 
Telephone No.: 716-687-4457
   
With a copy to -
Hodgson Russ LLP
(which shall not
One M&T Plaza, Suite 2000
constitute notice)
Buffalo, NY 14203-2391
 
Attn: Victoria J. Saxon, Partner
 
Facsimile No.: 716-848-1755
 
Telephone No.: 716-849-0349
   
To the Administrative
HSBC Bank USA, National Association
Agent-
Commercial Banking Department
 
One HSBC Center
 
Buffalo, NY 14203
 
Attn: John G. Tierney, First Vice President
 
Facsimile No.: 716-841-0962
 
Telephone No.: 716-855-0384
   
With a copy to -
Phillips Lytle LLP
(which shall not
3400 HSBC Center
constitute notice)
Buffalo, New York 14203
 
Attn: Raymond H. Seitz, Partner
 
Facsimile No.: 716-852-6100
 
Telephone No.: 716-847-7065



Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


11.7 Governing Law. This Agreement, the transactions described herein and the
obligations of the Lenders, the Administrative Agent and the Borrower shall be
construed under, and governed by, the internal laws of the State of New York
without regard to principles of conflicts of laws.
 
-100-

--------------------------------------------------------------------------------

 
 
11.8 Counterparts. This Agreement may be executed in any number of counterparts
and by the Administrative Agent, the Lenders and the Borrower on separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same Agreement.
 
11.9 Titles. Titles to the sections of this Agreement are solely for the
convenience of the Administrative Agent, the Lenders and the Borrower, and are
not an aid in the interpretation of this Agreement or any part thereof.
 
11.10 Inconsistent Provisions. The terms of this Agreement and any related
agreements, instruments or other documents shall be cumulative except to the
extent that they are specifically inconsistent with each other, in which case
the terms of this Agreement shall prevail.
 
11.11 Course of Dealing. Without limitation of the foregoing, the Administrative
Agent and the Lenders shall have the right, but not the obligation, at all times
to enforce the provisions of this Agreement and all other documents executed in
connection herewith in strict accordance with their terms, notwithstanding any
course of dealing or performance by the Lenders or the Administrative Agent in
refraining from so doing at any time and notwithstanding any custom in the
banking trade. Any delay or failure by the Lenders or the Administrative Agent
at any time or times in enforcing its rights under such provisions in strict
accordance with their terms shall not be construed as having created a course of
dealing or performance modifying or waiving the specific provisions of this
Agreement.
 
11.12 USA Patriot Act Notification. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56), such Lender is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of such Borrower and other information that will allow such Lender to
identify such Borrower in accordance with the USA Patriot Act (collectively, the
“Customer Identification Materials”). Borrower has delivered to the
Administrative Agent, and the Administrative Agent acknowledges receipt from the
Borrower of, the Customer Identification Materials requested by the
Administrative Agent to


 
-101-

--------------------------------------------------------------------------------

 


satisfy the Administrative Agent’s regulatory requirements with respect thereto.
Borrower consents to the dissemination of such Customer Identification Materials
by the Administrative Agent to each Lender.
 
11.13 Judgment Currency. This is a loan transaction in which the specification
of Pounds Sterling, Euro, Japanese Yen or Dollars is of the essence, and the
Applicable Currency shall in each instance be the currency of account and
payment in all instances. A payment obligation in one currency hereunder (the
“Original Currency”) shall not be discharged by an amount paid in another
currency (the “Other Currency”), whether pursuant to any judgment expressed in
or converted into any Other Currency or in another place except to the extent
that such tender or recovery results in the effective receipt by a lender, or
the Administrative Agent of the full amount of the Original Currency payable to
such party. If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in the Original Currency into the Other
Currency, the rate of exchange that shall be the applicable Spot Rate. The
obligation of the Borrower and the Guarantors in respect of any such sum due
from it to the Agent, any Issuing Bank or any Lender under any Loan Document
(each an “Entitled Person”) shall, notwithstanding the rate of exchange actually
applied in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Other Currency such Entitled Person may in accordance with
normal banking procedures purchase the Original Currency with the amount of the
judgment currency so adjudged to be due; and the Borrower, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in the
Original Currency, the amount (if any) by which the sum originally due to such
Entitled Person in the Original Currency hereunder exceeds the amount of the
Other Currency so purchased.
 
11.14 CONSENT TO JURISDICTION. BORROWER, EACH OF THE AGENTS AND EACH LENDER,
AGREES THAT ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS AGREEMENT
MAY BE COMMENCED IN THE SUPREME COURT OF NEW YORK IN ERIE COUNTY, OR IN THE
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF NEW YORK. BORROWER
WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT A SUMMONS AND COMPLAINT
COMMENCING AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY SERVED
AND SHALL CONFER PERSONAL JURISDICTION IF SERVED BY REGISTERED OR CERTIFIED MAIL
TO THE BORROWER, AT THE ADDRESS SET FORTH AT THE BEGINNING OF THIS AGREEMENT, OR
AS PROVIDED BY THE LAWS OF THE STATE OF NEW YORK OR THE UNITED STATES.
 
11.15 JURY TRIAL WAIVER. BORROWER, EACH OF THE AGENTS AND EACH LENDER, HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THEY
MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH
THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE TRANSACTIONS RELATED HERETO. BORROWER
REPRESENTS AND WARRANTS THAT NEITHER ANY REPRESENTATIVE OF THE AGENTS OR ANY
LENDER NOR THE AGENTS NOR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE AGENTS OR ANY LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS JURY TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE AGENTS AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE PROVISIONS OF THIS SECTION.
 
 
-102-

--------------------------------------------------------------------------------

 
 
 
[SIGNATURE PAGES FOLLOW]
 
-103-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized officers all as of the 25th day of October, 2006.


MOOG INC., as the Borrower


By:_______________________________
Name: Robert R. Banta
Title: Executive Vice President




HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender, the
Swingline Lender and an Issuing Bank


By:______________________________
Name: John G. Tierney
Title: First Vice President




HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent 
and Arranger


By:______________________________
Name: John G. Tierney
Title: First Vice President










Signature Page to Moog Inc. Loan Agreement
 
 

--------------------------------------------------------------------------------

 
 
MANUFACTURERS AND TRADERS TRUST COMPANY, as Syndication Agent and as a Lender


By:______________________________________
Name: Mark E. Hoffman
Title: Vice President




BANK OF AMERICA, N.A.,
as Co-Documentation Agent and as a Lender


By:___________________________________
Name: Colleen M. O’Brien
Title: Vice President




JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agent and as a Lender


By:___________________________________
Name: Michael E. Wolfram
Title: Vice President



 




Signature Page to Moog Inc. Loan Agreement
 
 

--------------------------------------------------------------------------------

 
 
CITIZENS BANK OF PENNSYLVANIA,
as a Lender and as an Issuing Bank


By:___________________________________
Name: Edward J. Kloecker Jr.
Title: Senior Vice President




BANK OF TOKYO-MITSUBISHI UFJ
TRUST COMPANY, as a Lender


By:___________________________________
Name: Lillian Kim
Title:  Vice President




SOCIETE GENERALE, as a Lender


By:_________________________________
Name: R.D. Boyd Harman
Title: Vice President




WELLS FARGO BANK, N.A., as a Lender


By:___________________________________
Name: Thomas J. Grys
Title: Vice President




PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:_________________________________
Name: Doreen K. Casey
Title: Vice President












Signature Page to Moog Inc. Loan Agreement
 
 

--------------------------------------------------------------------------------

 

 
COMERICA BANK, as a Lender


By:___________________________________
Name: Sarah R. West
Title: Assistant Vice President




NATIONAL CITY BANK, as a Lender


By:___________________________________
Name: Susan J. Dimmick
Title: Vice President




FIFTH THIRD BANK, as a Lender


By:___________________________________
Name: Jim Janovsky
Title: Vice President




NORTHERN TRUST, as a Lender


By:____________________________________
Name: Ashish S. Bhagwat
Title: Vice President




FIRST NIAGARA BANK


By:____________________________________
Name: John R. Cinquino
Title: First Vice President





 
Signature Page to Moog Inc. Loan Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


REPLACEMENT REVOLVING NOTE


Buffalo, New York
$_____________
October 25, 2006


FOR VALUE RECEIVED, the undersigned, MOOG INC. (“Borrower”) hereby
unconditionally promises to pay, on or before October 25, 2011, to the order of
_____________________ (“Lender”) at the Administrative Agent’s Commercial
Banking Department’s office at One HSBC Center, Buffalo, New York 14203, or at
the holder’s option, at such other place as may be designated by the holder, in
lawful money of the United States of America, a principal sum equal to the
lesser of _____________________________________ ($__________________) or the
aggregate unpaid principal amount of all Revolving Loans made by Lender to the
Borrower from time to time under a Second Amended and Restated Loan Agreement,
dated of as of October 25, 2006, among the Borrower, HSBC Bank USA, National
Association as administrative agent, for itself, the Lender and other lending
institutions and issuing banks now or hereafter parties thereto, as the same may
hereafter be amended, supplemented, renewed, restated, replaced or otherwise
modified from time to time (“Loan Agreement”) as evidenced by the inscriptions
made on the schedule attached hereto, or any continuation thereof (“Schedule”).
The Borrower further promises to pay interest on the unpaid principal amount
hereof from time to time at the rates and at such times as are specified in the
Loan Agreement. All capitalized terms used herein and not otherwise defined
herein shall have the meanings specified in the Loan Agreement.


The Lender and each holder of this Note are authorized to inscribe on the
Schedule, the date of the making of each Revolving Loan, the amount of each
Revolving Loan, the applicable Rate Options and Interest Periods, all payments
on account of principal and the aggregate outstanding principal balance of this
Note from time to time unpaid. Each entry set forth on the Schedule shall be
prima facie evidence of the facts so set forth. No failure by the Lender or any
holder of this Note to make, and no error in making, any inscriptions on the
Schedule shall affect Borrower’s obligation to repay the full principal amount
loaned to or for the account of Borrower, or the Borrower’s obligation to pay
interest thereon at the agreed upon rate.


If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and the Borrower will pay interest thereon at the then applicable
rate until the date of actual receipt of such installment by the holder of this
Note.


No failure by the holder to exercise, and no delay in exercising, any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified


 
A-1

--------------------------------------------------------------------------------

 


are cumulative and not exclusive of any other rights or remedies which the
holder may otherwise have.


No modification, rescission, waiver, release or amendment of any provision of
this Note shall be made except by a written agreement subscribed by a duly
authorized officer of the Borrower and the holder hereof.


Borrower waives diligence, presentment, protest and demand, and also notice of
protest, demand, dishonor and nonpayment of this Note.


This Note evidences a borrowing under the Loan Agreement to which reference is
hereby made with respect to interest rate options and periods, prepayments of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified, and rights of acceleration of the principal hereof on the
occurrence of certain events. The obligations of the Borrower under this Note,
and the obligations of the Guarantors under the Loan Documents, are secured by
the Collateral referred to in the Security Documents.


Borrower agrees to pay on demand all reasonable costs and expenses incurred by
the holder in enforcing this Note or in collecting the indebtedness evidenced
hereby, including, without limitation, if the holder retains counsel for any
such purpose, reasonable attorneys’ fees and expenses.


This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflicts of laws.




MOOG INC.


By: ____________________________________
Name:
Title:
 
A-2

--------------------------------------------------------------------------------

 
 
SCHEDULE


LOANS AND PAYMENTS OF PRINCIPAL
 
TYPE OF LOAN
DATE LOAN MADE, CON-TINED OR CONVERTED
AMOUNT OF LOAN MADE, CONTINUED OR CONVERTED
INTEREST PERIOD DATES
DUE DATE
AMOUNT OF PRINCIPAL PAID OR PREPAID
AGGREGATE UNPAID PRINCIPAL BALANCE
NOTATION MADE BY AND DATE
                                                                               
                                                                               
               

 
 
A-3

--------------------------------------------------------------------------------

 
 
EXHIBIT B


ALTERNATIVE CURRENCY NOTE




Dated: October 25, 2006
$_______________
(Assigned Dollar Value)




FOR VALUE RECEIVED, the undersigned, MOOG INC., a New York corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of ______________
______________________ (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Loan Agreement referred to below) the aggregate
principal amount of the Alternative Currency Loans (as defined below) owing to
the Lender by the Borrower on the Revolving Credit Maturity Date pursuant to a
Second Amended and Restated Loan Agreement, dated as of October 25, 2006 among
the Borrower, HSBC Bank USA, National Association as administrative agent, for
itself, the Lender and other lending institutions and issuing banks now or
hereafter parties thereto, as the same may hereafter be amended, supplemented,
renewed, restated, replaced or otherwise modified from time to time (“Loan
Agreement”). All capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in the Loan Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Alternative Currency Loan from the date of such Alternative Currency Loan until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Loan Agreement.
 
The Borrower acknowledges and agrees that each Alternative Currency Loan shall
be repaid or prepaid, as the case may be, by the Borrower in the Alternative
Currency in which such Alternative Currency Loan was made, regardless of whether
the Dollar Equivalent thereof at the time of payment is less than, equal to or
greater than the Alternative Currency Commitment of the Lender. Both principal
and interest are payable in the Alternative Currency in which each respective
Alternative Currency Loan evidenced hereby was made, to HSBC Bank USA, National
Association, as Administrative Agent for the Lenders, at One HSBC Center,
Buffalo, New York 14202, Attention: Commercial Banking Department, in same day
funds customary for the settlement of international transactions in such
Alternative Currency. Each Alternative Currency Loan owing to the Lender by the
Borrower and the maturity thereof, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the schedule attached hereto or any continuation thereof, which is
part of this Note (“Schedule”).
 
This promissory note is one of the Notes referred to in, and is entitled to the
benefits of, the Loan Agreement. The Loan Agreement, among other things,
(i) provides for the making of revolving loans denominated in an Alternative
Currency (the “Alternative Currency


 
B-1

--------------------------------------------------------------------------------

 


Loans”) by the Lender to the Borrower from time to time in an aggregate amount
not to exceed at any time outstanding the Assigned Dollar Value of the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Alternative Currency Loan being evidence by this Note, and
(ii) contains provisions for acceleration of the maturity hereof on the
occurrence of certain events and also for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified. The obligations of the Borrower under this Note, and the obligations
of the Guarantors under the Loan Documents, are secured by the Collateral
referred to in the Security Documents.
 
Borrower agrees to pay on demand all reasonable costs and expenses incurred by
the holder in enforcing this Note or in collecting the indebtedness evidenced
hereby, including, without limitation, if the holder retains counsel for any
such purpose, reasonable attorneys’ fees and expenses.
 
This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflicts of laws.
 


MOOG INC.


By: ____________________________________
Name:
Title:
 
B-2

--------------------------------------------------------------------------------

 
 
ALTERNATIVE CURRENCY LOANS
AND PAYMENTS OF PRINCIPAL


DATE
AMOUNT OF ALTERNATIVE LOAN*
AMOUNT OF PRINCIPAL PAID OR PREPAID*
UNPAID PRINCIPAL BALANCE*
NOTATION MADE
BY
                                                                               
                                                                               
                                                 

 
*Specify Alternative Currency
 
B-3

--------------------------------------------------------------------------------

 
 
EXHIBIT C


SWINGLINE NOTE




Buffalo, New York
$10,000,000.00
October 25, 2006




FOR VALUE RECEIVED, the undersigned, MOOG INC., a New York business corporation
having its principal place of business at Jamison Road and Seneca Street, East
Aurora, New York 14052-0018 (“Borrower”) promises to pay, ON DEMAND, to the
order of HSBC BANK USA, NATIONAL ASSOCIATION (“Lender”) at the banking office of
the Administrative Agent (as defined in the Loan Agreement, as hereinafter
defined) at One HSBC Center, Buffalo, New York 14203, in lawful money of the
United States and in immediately available funds, the lesser of (i) the
principal amount of Ten Million Dollars ($10,000,000) or (ii) the aggregate
amount of all unpaid Swingline Loans made by Lender to Borrower as shown on the
schedule on the reverse side of this Note or any continuation schedule
(“Schedule”) together with interest as provided in the next paragraph. In this
Note, any capitalized term not defined in this Note has the meaning defined in a
Second Amended and Restated Loan Agreement, dated as of October 25, 2006, among
the Borrower, HSBC Bank USA, National Association as administrative agent, for
itself, the Lender and other lending institutions and issuing banks now or
hereafter parties thereto, as the same may hereafter be amended, supplemented,
renewed, restated, replaced or otherwise modified from time to time (“Loan
Agreement”).


From and including the date of this Note to but not including the date the
outstanding principal amount of this Note is paid in full, the Borrower shall
pay to the Administrative Agent for the account of the holder of this Note
(“Holder”) interest on such outstanding principal amount at a rate per year that
shall on each day prior to demand be equal to the Prime Rate from time to time
in effect. After an unsatisfied demand for payment, this Note shall bear
interest at a per annum rate of interest equal to 2% in excess of the Prime Rate
from time to time in effect. In no event shall such interest be payable at a
rate in excess of the maximum rate of interest permitted by applicable law. A
payment of such interest shall become due on the first day of each calendar
month, beginning on November 1, 2006 and on the date this Note is repaid in
full. Interest shall be calculated on the basis of a 365-day year or 366-day
year, as applicable, for the actual number of days elapsed.


The Holder is authorized to inscribe on the Schedule the date of each Swingline
Loan made hereunder, each repayment of principal and the aggregate unpaid
principal balance of this Note. Each entry set forth on the Schedule shall be
prima facie evidence of the facts so set forth. No failure by the Holder to
make, and no error by the Holder in making, any inscription on the Schedule
shall affect the Borrower’s obligation to repay the full amount advanced on this
Note to or for the account of the Borrower, or Borrower’s obligation to pay
interest thereon at this agreed upon rate.


 
C-1

--------------------------------------------------------------------------------

 
 
If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and the Borrower will pay interest thereon at the then applicable
rate until the date of actual receipt of such installment by the holder of this
Note.


No failure by the holder to exercise, and no delay in exercising, any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified are cumulative and not
exclusive of any other rights or remedies which the holder may otherwise have.


No modification, rescission, waiver, release or amendment of any provision of
this Note shall be made except by a written agreement subscribed by a duly
authorized officer of the Borrower and the holder hereof.


Borrower waives diligence, presentment, protest and demand, and also notice of
protest, demand, dishonor and nonpayment of this Note.


This Note is the Swingline Note referred to in the Loan Agreement and is
otherwise entitled to the benefits of the Loan Agreement. The obligations of the
Borrower under this Note, and the obligations of the Guarantors under the Loan
Documents, are secured by the Collateral referred to in the Security Documents.


Borrower agrees to pay on demand all reasonable costs and expenses incurred by
the holder in enforcing this Note or in collecting the indebtedness evidenced
hereby, including, without limitation, if the holder retains counsel for any
such purpose, reasonable attorneys’ fees and expenses.


This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflicts of laws.




MOOG INC.


By: ____________________________________
Name:
Title:
 
C-2

--------------------------------------------------------------------------------

 
 
SCHEDULE


SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL


DATE
PRINCIPAL
AMOUNT
AMOUNT OF PRINCIPAL PAID OR REPAID
AGGREGATE UNPAID PRINCIPAL BALANCE
INSCRIPTION MADE BY
                                                                               
                                                                               
                                                 

 
 
C-3

--------------------------------------------------------------------------------

 
 
EXHIBIT D


REQUEST CERTIFICATE
 
The undersigned as Borrower hereby certifies to HSBC Bank USA, National
Association, in accordance with the terms of a Second Amended and Restated Loan
Agreement, dated as of October 25, 2006, among Moog Inc., HSBC Bank USA,
National Association as administrative agent, for itself, the Lenders and other
lending institutions and issuing banks now or hereafter parties thereto, as the
same may hereafter be amended, supplemented, renewed, restated, replaced or
otherwise modified from time to time (“Loan Agreement”) that:


The undersigned requests or has requested a:


(Check One)
[ ] Revolving Loan
[ ] Alternative Currency Loan


to be made to Moog Inc. which will be a


(Check One)
[ ] new loan
[ ] conversion
[ ] continuation


of a


(Check One)
[ ] Libor Loan (Only option for Alternative Currency Loan)
[ ] ABR Loan


to a or as a


(Check One)
[ ] Libor Loan
[ ] ABR Loan


 
D-1

--------------------------------------------------------------------------------

 


in the amount of $_____________ for an Interest Period, if applicable, of


(Check One)
[ ] one month.
[ ] two months.
[ ] three months.
[ ] six months.


The proposed loan/conversion/continuation is to be made on ____________, ____ .


The undersigned certifies that as of the date hereof:


(i) there does not exist any Event of Default, Default or Material Adverse
Effect;


(ii) each representation and warranty made in the Agreement and any Loan
Document to which the Borrower is a party and in any certificate, document or
financial or other statement furnished at any time thereunder is true, correct
and complete in all material respects with the same effect as though such
representations and warranties had been made on the date hereof, except to the
extent any such representation and warranty relates solely to an earlier date,
or to the extent any such representation and warranty has been updated in a
certificate executed by a Responsible Officer and received by the Administrative
Agent before the date hereof; and


(iii) the incurrence of the Indebtedness requested in this certificate is
permitted by the terms of the Subordinated Indenture (as defined in the Loan
Agreement) and will constitute Senior Debt and Designated Senior Debt under, and
as defined in, the Subordinated Indenture.


WITNESS the signature of the undersigned authorized signatory of the Borrower
this ____ day of _____________, ____.




MOOG INC.
 


By:______________________________________
           (Title)
 
D-2

--------------------------------------------------------------------------------

 
 
EXHIBIT E


COMPLIANCE CERTIFICATE
 
The undersigned hereby certifies to the Administrative Agent and the Lenders, in
accordance with the terms of a Second Amended and Restated Loan Agreement, dated
as of October 25, 2006, among Moog Inc., HSBC Bank USA, National Association as
administrative agent, for itself, the Lenders and other lending institutions and
issuing banks now or hereafter parties thereto, as the same may hereafter be
amended, supplemented, renewed, restated, replaced or otherwise modified from
time to time (“Agreement”), that:


A. General


1. Capitalized terms not defined herein shall have the meanings set forth in the
Agreement.


2. Borrower has complied in all material respects with all the terms, covenants
and conditions to be performed or observed by it contained in the Agreement and
the Loan Documents, there exists no Event of Default or Default under the
Agreement and there exists no Material Adverse Effect.


3. The representations and warranties contained in the Agreement, in any Loan
Document to which the Borrower is a party and in any certificate, document or
financial or other statement furnished at any time thereunder are true, correct
and complete in all material respects with the same effect as though such
representations and warranties had been made on the date hereof, except to the
extent that any such representation and warranty relates solely to an earlier
date (in which case such representation and warranty shall be true, correct and
complete on and as of such earlier date).


4. The Indebtedness under the Agreement constitutes Senior Debt and Designated
Senior Debt under, and as defined in, the Subordinated Indenture, and the
Agreement constitutes the “Credit Agreement” thereunder.


B. Financial Covenants


1. As of the date hereof or, for such period as may be designated below, the
computations, ratios and calculations asset forth below, are true and correct:


(a) Covenant 6.1. Minimum Consolidated Net Worth
as of _______________, 20__:


Required Amount        $550.0 Million


 
E-1

--------------------------------------------------------------------------------

 


(b) Covenant 6.2. Interest Coverage Ratio.


(i) Consolidated EBITDA             $_________


(ii) Consolidated Capital Interest
Expense                          $_________


(iii) Ratio of (i) to (ii)    ___ to 1.0


Required Ratio    3.0 to 1.0


(c) Covenant 6.3. Leverage Ratio.


(i) Consolidated Net Debt            $________


(ii) Consolidated EBITDA           $________


(iii) Ratio of (i) to (ii)    ___ to 1.0


Required Ratio    3.5 to 1.0


(d) Covenant 6.4. Consolidated Capital Expenditures.


Consolidated Capital Expenditures $________


Required Amount        $________


IN WITNESS WHEREOF, the undersigned, a Responsible Officer of the Borrower, has
executed and delivered this certificate on behalf of the Borrower on
___________, 20__.


MOOG INC.


By_______________________________________
Name:___________________________________
Title: ___________________________________
 
 
E-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F


ASSIGNMENT AND ASSUMPTION




Reference is made to a Second Amended and Restated Loan Agreement, dated as of
October 25, 2006, among Moog Inc., HSBC Bank USA, National Association as
administrative agent, for itself, the Lenders and other lending institutions and
issuing banks now or hereafter parties thereto, as the same may hereafter be
amended, supplemented, renewed, restated, replaced or otherwise modified from
time to time (“Loan Agreement”). Terms defined in the Loan Agreement are used
herein as defined therein.


The Assignor identified on Schedule 1 hereto (“Assignor”) and the Assignees
identified on Schedule 1 hereto (each, an “Assignee”, and collectively, the
“Assignees”) agree as follows:


1. Assignor hereby irrevocably sells and assigns to the Assignees, without
recourse to Assignor, and each Assignee hereby irrevocably purchases and assumes
from Assignor, without recourse to Assignor, as of the Effective Date (as
defined below), the interest described on Schedule 1 hereto (each, an “Assigned
Interest”, and collectively, the “Assigned Interests”) in and to Assignor’s
rights and obligations under the Loan Agreement with respect to those credit
facilities contained in the Loan Agreement as are set forth on Schedule 1 hereto
(“Assigned Facility”) in a principal amount for each Assigned Facility as set
forth on Schedule 1 hereto.


2. Assignor (i) represents and warrants that (A) it is legally authorized to
enter into this Assignment and Assumption, (B) as of the date hereof, its
Revolving Credit Commitment is $0 and its Alternative Currency Sublimit is ___,
and its Applicable Percentage is 0% and its Applicable Percentage of the
Alternative Currency Sublimit is ___, in each case after giving effect to the
assignment contemplated hereby, (ii) makes no representation or warranty,
express or implied and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Agreement,
any other Loan Document or any other instrument or document furnished pursuant
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto or the attachment, perfection
or priority of any security interest or mortgage, other than that it has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; and (iii) makes
no representation or warranty and assumes no, responsibility with respect to the
financial condition of the Borrower or any of its Subsidiaries or any other
obligation or the performance or observance by the Borrower, any of its
Subsidiaries or any other Person primarily or secondarily liable in respect of
the Obligations under the Loan Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto.


 
F-1

--------------------------------------------------------------------------------

 


3. Each of the Assignees (i) represents and warrants that (A) it is duly and
legally authorized to enter into this Assignment and Assumption, (B) the
execution, delivery and performance of this Assignment and Assumption do not
conflict with any provision of law or of the charter or by-laws of such
Assignee, or of any agreement binding on such Assignee, and (C) all acts,
conditions and things required to be done and performed and to have occurred
prior to the execution, delivery and performance of this Assignment and
Assumption, and to render the same the legal, valid and binding obligation of
such Assignee, enforceable against it in accordance with its terms, have been
done and performed and have occurred in due and strict compliance with all
applicable laws; (ii) confirms that it has received a copy of the Loan
Agreement, together with copies of the financial statements delivered pursuant
to Section 5.2 thereof, if any, the other Loan Documents, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (iii) agrees
that it will, independently and without reliance upon the Assignor, the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Agreement, the Notes or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agent by the terms thereof, together with such powers as are incidental
thereto; (v) acknowledges that it has made arrangements with the Assignor
satisfactory to such Assignee with respect to its pro rata share of letter of
credit fees in respect of outstanding Letters of Credit; and (vi) agrees that it
will be bound by the provisions of the Loan Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Loan
Agreement are required to be performed by it as a Lender including, if it is
organized under the laws of a jurisdiction outside the United States of America,
its obligation pursuant to Section 9.18 of the Loan Agreement to deliver the
forms prescribed by the Internal Revenue Service of the United States certifying
as to such Assignee’s exemption from United States withholding taxes with
respect to all payments to be made to such Assignee under the Loan Agreement, or
such other documents as are necessary to indicate that all such payments are
subject to such tax at a rate reduced by an applicable tax treaty.


4. On the Effective Date (as defined below), the Assignor shall return to the
Borrower the Revolving Credit Note and the Alternative Currency Note payable to
Assignor which is being changed as the result of this Assignment and Assumption,
stamped “Replaced”.


5. The effective date for this Assignment and Assumption shall be the Effective
Date of the Assignment described in Schedule 1 hereto (the “Effective Date”).
Schedule 2.1 to the Loan Agreement shall thereupon be replaced by a new
Schedule 2.1 in the form annexed hereto.


6. From and after the Effective Date, the Agent shall make all payments in
respect of the Assigned Interests (including payments of principal, interest,
fees and other amounts) to the Assignees that accrue subsequent to the Effective
Date. The Assignor and the


 
F-2

--------------------------------------------------------------------------------

 


Assignees shall make directly between themselves any appropriate adjustments in
payments for periods prior to the Effective Date by the Agent or with respect to
the making of this assignment.


7. From and after the Effective Date, (i) each of the Assignees shall be a party
to the Loan Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
Notes and shall be bound by the provisions thereof, and (ii) the Assignor shall,
to the extent provided in this Assignment and Assumption, relinquish its rights
and be released from its obligations under the Loan Agreement. Notwithstanding
anything to the contrary contained herein, the Assignor shall retain its right
to be indemnified pursuant to Section 8.2 of the Loan Agreement with respect to
any claims or actions arising prior to the Effective Date.


8. This Assignment and Assumption may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Assignment and Assumption by signing any
such counterpart.








[SIGNATURE PAGE FOLLOWS]


 
F-3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of __________, 20__ by their respective duly
authorized officers.


ASSIGNOR:






By: ________________________________
Name:
Title:




ASSIGNEE:






By: ________________________________
Name:
Title:
 
 
F-4

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
to
Assignment and Assumption




I. As to the Revolving Credit Facility in respect of which an interest is being
assigned:
Percentage interest assigned: ________%
Assignee’s Revolving Credit Commitment: $_______
Aggregate outstanding principal amount of
Revolving Loans assigned: $_______
Principal amount of Revolving Note
payable to Assignee: $_______
Principal amount of Revolving Note
payable to Assignor: $_______


II. As to the Alternative Currency Sublimit in respect of which an interest is
being assigned:
Percentage interest assigned: ________%
Assignee’s Alternative Currency Sublimit: $_______
Aggregate outstanding principal amount of
Alternative Currency Loans assigned: £_______
Euro________
Yen________


 
-1-

--------------------------------------------------------------------------------

 


Principal amount of Alternative Currency
Note payable to Assignee *: $_______
Principal amount of Alternative Currency
Note payable to Assignor *: $_______
*Assigned Dollar Value
Effective Date of Assignment ___________________, 200_




[NAME OF ASSIGNOR], as Assignor [NAME OF ASSIGNEE], as Assignee


By:___________________________ By:_____________________________


Title:__________________________ Name:___________________________


Dated:___________________, 200_ Dated:_______________________, 200_




Domestic Lending Office: Libor Lending Office:


_____________________________ ______________________________
_____________________________ ______________________________
_____________________________ ______________________________




Accepted this ____ day of
_______________, 200_


MOOG INC., as Borrower


By:________________________________
Name:______________________________
Title:_______________________________


HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent


By:_________________________________
Name:_______________________________
Title:________________________________
 
-2-

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


PENSION PLANS






1. The Moog Inc. Employees’ Retirement Plan; and


2. The Flo-Tork, Inc. Defined Benefit Plan and Trust.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.1


LENDERS’ COMMITMENTS


Lender
 
Commitment
(In Millions)
 
Applicable 
Percentage
         
HSBC Bank USA, National Association
 
$85.0
 
14.1666666666667%
Manufacturers and Traders Trust Company
 
$85.0
 
14.1666666666667%
Bank of America, N.A.
 
$70.0
 
11.6666666666667%
JPMorgan Chase Bank, N.A.
 
$70.0
 
11.6666666666667%
Citizens Bank of Pennsylvania
 
$50.0
 
8.33333333333333%
Bank of Tokyo-Mitsubishi UFJ Trust Company
 
$35.0
 
5.83333333333333%
Societe Generale
 
$35.0
 
5.83333333333333%
Wells Fargo Bank, N.A.
 
$30.0
 
5.00000000000000%
PNC Bank, National Association
 
$25.0
 
4.16666666666667%
Comerica Bank
 
$25.0
 
4.16666666666667%
National City Bank
 
$25.0
 
4.16666666666667%
Fifth Third Bank
 
$25.0
 
4.16666666666667%
Northern Trust
 
$20.0
 
3.33333333333333%
First Niagara Bank
 
$20.0
 
3.33333333333333%
TOTAL
 
$600.0
 
100%





 
 
Lender
 
Amount of Alternative
Currency Sublimit
(In Millions)
 
 
Applicable
Percentage
         
HSBC Bank USA, National Association
 
$10.625
 
14.1666666666667%
Manufacturers and Traders Trust Company
 
$10.625
 
14.1666666666667%
Bank of America, N.A.
 
$8.750
 
11.6666666666667%
JPMorgan Chase Bank, N.A.
 
$8.750
 
11.6666666666667%
Citizens Bank of Pennsylvania
 
$6.250
 
8.33333333333333%
Bank of Tokyo-Mitsubishi UFJ Trust Company
 
$4.375
 
5.83333333333333%
Societe Generale
 
$4.375
 
5.83333333333333%
Wells Fargo Bank, N.A.
 
$3.750
 
5.00000000000000%
PNC Bank, National Association
 
$3.125
 
4.16666666666667%
Comerica Bank
 
$3.125
 
4.16666666666667%
National City Bank
 
$3.125
 
4.16666666666667%
Fifth Third Bank
 
$3.125
 
4.16666666666667%
Northern Trust
 
$2.500
 
3.33333333333333%
First Niagara Bank
 
$2.500
 
3.33333333333333%
TOTAL
 
$75.0
 
100%





 
-1-

--------------------------------------------------------------------------------

 


Applicable Lending Offices:


Lender
Domestic Lending Office
Libor Lending Office
HSBC Bank USA, National
Association
One HSBC Center
Buffalo, NY 14203
One HSBC Center
Buffalo, NY 14203
Manufacturers and Traders
Trust Company
One Fountain Plaza
12th Floor
Buffalo, NY 14203
One Fountain Plaza
12th Floor
Buffalo, NY 14203
Bank of America, N.A.
70 Batterson Park Road
Farmington, CT 06032
70 Batterson Park Road
Farmington, CT 06032
JPMorgan Chase Bank, N.A.
10 South Dearborn
19th Floor
Chicago, IL 60603
10 South Dearborn
19th Floor
Chicago, IL 60603
Citizens Bank of Pennsylvania
525 William Penn Place
Room 153-2440
Pittsburgh, PA 15219
100 Sockanosett Crossroads
Cranston, RI 02920
Bank of Tokyo-
Mitsubishi UFJ Trust
Company
1251 Avenue of the Americas
12th Floor
New York, NY 10020
1251 Avenue of the Americas
12th Floor
New York, NY 10022
Societe Generale
1221 Avenue of Americas
12th Floor
New York, NY 10022
1221 Avenue of Americas
12th Floor
New York, NY 10022
Wells Fargo Bank, N.A.
1700 Lincoln Street
Denver, CO 80203
1700 Lincoln Street
Denver, CO 80203
PNC Bank, National
Association
Two Tower Center Boulevard
21st Floor
East Brunswick, NJ 08816
Two Tower Center Boulevard
21st Floor
East Brunswick, NJ 08816
Comerica Bank
One Detroit Center, 9th Floor
500 Woodward Avenue
Detroit, MI 48226
One Detroit Center, 9th Floor
500 Woodward Avenue
Detroit, MI 48226
National City Bank
20 Stanwix Street
19th Floor
Pittsburgh, PA 15222
20 Stanwix Street
19th Floor
Pittsburgh, PA 15222
Fifth Third Bank
600 Superior Avenue East
3rd Floor
Cleveland, OH 44114
600 Superior Avenue East
3rd Floor
Cleveland, OH 44114
Lender
Domestic Lending Office
Libor Lending Office
Northern Trust
50 S. LaSalle
Chicago, IL 60675
50 S. LaSalle
Chicago, IL 60675
First Niagara Bank
726 Exchange Street
Suite 900
Buffalo, NY 14210
726 Exchange Street
Suite 900
Buffalo, NY 14210





 
-2-

--------------------------------------------------------------------------------

 
 
ISSUING BANKS’ COMMITMENT

 

     
Issuing Banks
 
Letter of Credit
Commitment
     
HSBC Bank USA, National Association and
Citizens Bank of Pennsylvania
 
For each Issuing Bank, $10,000,000 less the amount of Letters of Credit issued
and outstanding by the other Issuing Bank
     

 
 
-3-

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.4


EXISTING LETTERS OF CREDIT




Issuing Bank - HSBC Bank USA, National Association


 
Letter of Credit No.
 
Date of
Issue
 
 
Current Amount
 
Maturity
Date
 
 
Beneficiary
                 
SDC MTN543593
 
06/12/02
 
$4,242,262.00
 
06/30/07
 
Liberty Mutual Ins.
SDC MTN546626
 
03/16/04
 
$776,968.00
 
03/01/07
 
Hanwha Corporation
SDC MTN546627
 
03/16/04
 
$1,910,000.00
 
03/01/07
 
Hanwha Corporation
SDC MTN547630
 
09/27/04
 
$536,733.00
 
09/24/07
 
Defense Procurement Agency
SDC MTN548356
 
07/12/05
 
$1,542,915.00
 
08/15/07
 
ICICI
SDC MTN548629
 
05/12/05
 
$126,000.00
 
12/31/06
 
The Government of the Arab Republic of Egypt
SDC MTN550695
 
06/06/06
 
$379,701.00
 
06/15/07
 
Hermes Ingenieros SL
SDC MTN551139
 
08/24/06
 
$749,977.50
 
10/01/07
 
The Government of the Arab Republic of Egypt
SDC MTN551367
 
09/22/06
 
$1,074,174.00
 
10/05/07
 
HSBC Australia
Total
 
9
 
$11,338,730.50
       

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.1


SUBSIDIARIES




(i)    Moog AG, incorporated in Switzerland, wholly-owned subsidiary with branch
operation in Ireland


(ii)    Moog Australia Pty. Ltd., incorporated in Australia, wholly-owned
subsidiary


(iii)    Moog do Brasil Controles Ltda., incorporated in Brazil, wholly-owned
subsidiary



 
(a)
Moog de Argentina Srl, Incorporated in Argentina, wholly-owned subsidiary of
Moog do Brasil Controles Ltda.



(iv)    Moog Controls Corporation, incorporated in Ohio, wholly-owned subsidiary
with branch operation in the Republic of the Philippines


(v)    Moog Controls Hong Kong Ltd., incorporated in Peoples Republic of China,
wholly-owned subsidiary



 
(a)
Moog Motion Controls (Shanghai) Co., Ltd., incorporated in Peoples Republic of
China, wholly-owned subsidiary of Moog Controls Hong Kong Ltd.




 
(b)
Moog Control System (Shanghai) Co., Ltd., incorporated in Peoples Republic of
China, wholly-owned subsidiary of Moog Controls Hong Kong Ltd.



(vi)    Moog Controls (India) Private Ltd., incorporated in India, wholly-owned
subsidiary


(vii)    Moog Controls Ltd., incorporated in the United Kingdom, wholly-owned
subsidiary



 
(a)
Moog Norden A.B., incorporated in Sweden, wholly-owned subsidiary of Moog
Controls Ltd.




 
(b)
Moog OY, incorporated in Finland, wholly-owned subsidiary of Moog Controls Ltd.




 
(c)
Moog Components Group Limited, incorporated in the United Kingdom, wholly-owned
subsidiary of Moog Controls Ltd.



(viii)    Moog Europe Holdings y Cia, S.C.S., incorporated in Spain,
wholly-owned subsidiary
 

 
(a)
Moog Holding GmbH KG, a partnership organized in Germany, wholly-owned
subsidiary of Moog Europe Holdings y Cia, S.C.S.



 
-1-

--------------------------------------------------------------------------------

 
 

 
(1)
Moog GmbH, incorporated in Germany, wholly-owned subsidiary of Moog Holding GmbH
KG




 
(1.a)
Moog Italiana S.r.l., incorporated in Italy, wholly-owned subsidiary of Moog
GmbH




 
(2)
Moog Hydrolux Sarl, incorporated in Luxembourg, wholly-owned subsidiary of Moog
Holding GmbH KG




 
(3)
Pro Control AG, incorporated in Switzerland, wholly-owned subsidiary of Moog
Holding GmbH KG




 
(4)
Moog FCS BV, incorporated in the Netherlands, wholly-owned subsidiary of Moog
Holding GmbH KG




 
(4.a)
Moog FCS Limited, incorporated in the United Kingdom, wholly-owned subsidiary of
Moog FCS BV




 
(b)
Moog Verwaltungs GmbH, incorporated in Germany, wholly-owned subsidiary of Moog
Europe Holdings y Cia, S.C.S.




 
(c)
Moog Ireland International Financial Services Centre Limited, incorporated in
Ireland, wholly-owned subsidiary of Moog Europe Holdings y Cia, S.C.S.




 
(d)
Focal Technologies Corporation, incorporated in Canada, wholly-owned subsidiary
of Moog Europe Holdings y Cia, S.C.S.



(ix)    Moog FSC Ltd., incorporated in the Virgin Islands, wholly-owned
subsidiary


(x)    Moog Holland Aircraft Services BV, incorporated in Holland, wholly-owned
subsidiary


(xi)    Moog Japan Ltd., incorporated in Japan, wholly-owned subsidiary


(xii)    Moog Korea Ltd., incorporated in South Korea, wholly-owned subsidiary


(xiii)    Moog Sarl, incorporated in France, wholly-owned subsidiary, 95% owned
by Moog Inc.; 5% owned by Moog GmbH


(xiv)    Moog Singapore Pte. Ltd., incorporated in Singapore, wholly-owned
subsidiary



 
(a)
Moog Motion Controls Private Limited, incorporated in India, wholly-owned
subsidiary of Moog Singapore Pte. Ltd.



(xv)    Curlin Medical Inc., incorporated in Delaware, wholly-owned subsidiary


 
-2-

--------------------------------------------------------------------------------

 


(xvi)    Flo-Tork Inc., incorporated in Delaware, wholly-owned subsidiary


(xvii)    Fundamental Technology Solutions, Inc. incorporated in Delaware,
wholly-owned subsidiary.


(xviii)    Moog Europe Holdings I LLC, a New York limited liability company,
wholly-owned subsidiary


(xix)    Moog Europe Holdings II LLC, a New York limited liability company,
wholly-owned subsidiary.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.3


PENDING LITIGATION






NONE.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.1
`
PERMITTED INDEBTEDNESS
(Note - Numbers Represent 9/30/06 Balances)




1. Existing loans and advances from Borrower to Foreign Subsidiaries ($
equivalents) *


- Moog SCS (Spain)
 
$
8,139,543
 
- Focal Technologies (Canada)
 
$
20,511,713
 
- Moog India
 
$
667,755
 
- Moog do Brasil
 
$
507,146
 
- Moog Philippines
 
$
58,939,061
 

 
2.
Existing Obligations Related to Building

Financing ($ equivalents)
 
- Korin VIE (Germany)
 
$
5,168,000
 
- Olorinus VIE (Germany)
 
$
320,000
 
- LocaFit (Italy)
 
$
3,848,000
 

 
3.
Existing Bank Facilities other than with the Lenders

 
- Moog GmbH
 
$
10,888,742
 
- Moog Italiana S.r.l.
 
$
9,678,597
 
- Moog Sarl
 
$
207,898
 
- Moog Japan
 
$
5,500,085
 
- Moog Australia Pty. Ltd.
 
$
119,159
 
- Moog AG (Ireland)
 
$
402,317
 
- Moog IFSC Ltd.
 
$
12,674,000
 
- Moog Korea
 
$
2,113,048
 
- Moog India Controls
 
$
33,326
 

 
4.
Curlin Medical Inc. Note to Seller

 
Re: Purchase Price Holdback
 
$
12,000,000
 

 
5.
Certain Foreign Subsidiaries discount customers’ promissory notes with various
banks from time to time. The terms of such agreements provide that the Foreign
Subsidiary guarantee the promissory notes. *



 
* Certain items listed hereon are listed solely for disclosure purposes and no
inference should be drawn that such items are not otherwise permitted by the
terms of the Agreement.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.2


PERMITTED ENCUMBRANCES
(Note - Numbers Represent 9/30/06 Balances)
 
Foreign Liens
 
Lienholders
 
Amount
         
Moog Germany (Buildings)
 
Korin VIE
 
$5,168,000
             
Olorinus VIE
 
$ 320,000
         
Moog Italiana (Building)
 
LocaFit
 
$2,306,000
         
Moog Korea (Building)
 
HSBC Korea
 
$1,902,000
         
Moog India (Sales Branch)
 
HDFC Bank
 
$ 1,000
         
Moog India Controls
     
$ 33,000
         
Moog Australia
 
ANZ Bank
 
$ 70,000
         
Liens on assets of Foreign
 
Various
 
See Item 3
       

Subsidiaries of Schedule 7.1 securing various bank facilities--See Item 3 on
Schedule 7.1
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.3


PERMITTED INVESTMENTS AND GUARANTIES
(Note - Numbers Represent 9/30/06 Balances excluding any reserves)
 
1.
SimEx Inc.
$1,000,000
     
2.
First Wave Technologies
$ 250,000
     
3.
FluidNet
$ 600,000



 
 
 

--------------------------------------------------------------------------------

 


 